

Exhibit 10.21

--------------------------------------------------------------------------------



LOAN AGREEMENT
by and among




KBSIII TOWERS AT EMERYVILLE, LLC,
a Delaware limited liability company,
as Borrower
and
BANK OF AMERICA, N.A.,
a national banking association
as Administrative Agent
and
The Other Financial Institutions Party Hereto


Dated as of December 23, 2014


MERRILL LYNCH PIERCE FENNER & SMITH INCORPORATED
as Sole Lead Arranger and Sole Book Manager
[kbsriiiq42014ex1021pg1.jpg]

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
 
 
 
Page
ARTICLE 1 - THE LOAN
1


 
1.1
General Information and Exhibits
1


 
1.2
Purpose
2


 
1.2
Commitment to Lend
2


 
1.4
Interest Rates
2


 
1.5
Prepayment
4


 
1.6
Payment Schedule and Maturity Date
4


 
1.7
Payments
4


 
1.8
Evidence of Debt
5


ARTICLE 2 - TAXES, YIELD PROTEXTION, UNAVAILABILTY AND
 
ILLEGALITY
6


 
2.1
Taxes
6


 
2.2
Illegality
10


 
2.3
Inability to Determine Rates
11


 
2.4
Increased Costs
12


 
2.5
Compensation for Losses
13


 
2.6
Mitigation Obligations; Replacement of Lenders
16


 
2.7
Survival
16


ARTICLE 3 - ADDITONAL ADVANCES
16


 
3.1
Advances after the Initial Advance
16


 
3.2
Procedure
16


ARTICLE 4 - AFFIRMATIVE COVENANTS
18


 
4.1
Compliance with Laws; Use of Proceeds
18


 
4.2
Inspections; Cooperation
18


 
4.3
Payment and Performance of Contractual Obligations
18


 
4.4
Insurance
18


 
4.5
Adjustment of Condemnation and Insurance Claims
20


 
4.6
Utilization of Net Proceeds
21


 
4.7
Management
22


 
4.8
Books and Records; Financial Statements; Tax Returns
22


 
4.9
Estoppel Certificates
24


 
4.10
Taxes; Tax Receipts
24


 
4.11
Administrative Agent's Rights to Pay and Perform
24


 
4.12
Reimbursement; Interest
24


 
4.13
Notification by Borrower
25


 
4.14
[Intentionally Omitted]
25


 
4.15
Fees and Expenses
25


 
4.16
Appraisals
25


 
4.17
Leasing and Tenant Matters
25


 
4.18
Preservation of Rights
26






-i-

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 
 
 
 
Page
 
4.19
Income from Property
26


 
4.20
[Intentionally Omitted.]
26


 
4.21
Swap Contracts
26


 
4.22
Debt Service Coverage Ratio
26


ARTICLE 5 - NEGATIVE COVENANTS
27


 
5.1
Conditional Sales
27


 
5.2
Insurance Policies and Bonds
28


 
5.3
Commingling
28


 
5.4
Additional Debt
28


ARTICLE 6 - REPRESENTTATIONS AND WARRANTIES
28


 
6.1
Organization, Power and Authority of Borrower; Loan Documents
28


 
6.2
Other Documents; Laws
28


 
6.3
Taxes
28


 
6.4
Legal Action
29


 
6.5
Nature of Loan
29


 
6.6
Trade Names
29


 
6.7
Financial Statements
29


 
6.8
No Material Adverse Change
29


 
6.9
ERISA and Prohibited Transactions
29


 
6.10
Compliance with Laws and Zoning and Other Requirements; Encroachments
30


 
6.11
Certificated of Occupancy
30


 
6.12
Utilities; Roads; Access
30


 
6.13
Other Liens
30


 
6.14
No Defaults
30


 
6.15
Draw Request
30


 
6.16
No Broker
31


 
6.17
Not a Foreign Person
31


 
6.18
Sanctions
31


ARTICLE 7 - —DEFAULT AND REMEDIES
31


 
7.1
Events of Default
31


 
7.2
Remedies
33


ARTICLE 8 - —ADMINISTRATIVE AGENT
34


 
8.1
Appointment and Authorization of Administrative Agent
34


 
8.2
Delegation of Duties; Advice
36


 
8.3
Liability of Administrative Agent
36


 
8.4
Reliance by Administrative Agent; Authorized Signers
37


 
8.5
Notice of Default
38


 
8.6
Credit Decision; Disclosure of Information by Administrative Agent
38


 
8.7
Indemnification of Administrative Agent
39


 
8.8
Administrative Agent in Individual Capacity
40




-ii-

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 
 
 
 
Page
 
8.9
Successor Administrative Agent
40


 
8.10
Releases; Acquistion and Transfer of Collateral
41


 
8.11
Application of Payments
43


 
8.12
Administrative Agents Advances
43


 
8.13
Defaulting Lender
44


 
8.14
Benefit
45


 
8.15
Co-Agents; Lead Managers
45


 
8.16
Lender Participation in Swap Transactions
46


 
8.17
Swap Contracts
46


 
8.18
Borrower Not a Party
46


ARTICLE - — GENERAL TERMS AND CONDITIONS
46


 
9.1
Consents; Borrower's Indemnity
46


 
9.2
Miscellaneous
48


 
9.3
Notices
49


 
9.4
Payments Set Aside
51


 
9.5
Successors and Assigns
51


 
9.6
Confidentiality
55


 
9.7
Set-off
56


 
9.8
Sharing of Payments
56


 
9.9
Amendments; Survival
57


 
9.10
Several Obligations; No Liability; No Release
59


 
9.11
[Intentionally Omitted.]
59


 
9.12
Replacement of Lenders
59


 
9.13
Further Assurances
60


 
9.14
Inducement to Lenders
60


 
9.15
Forum
61


 
9.16
Interpretation
61


 
9.17
No Partnership, etc
61


 
9.18
Commercial Purpose
62


 
9.19
Usury
62


 
9.20
WAIVER OF JURY TRIAL
62


 
9.21
Service of Process
63


 
9.22
No Delays; Defaults
63


 
9.23
USA Patriots Act Notice
64


 
9.24
Entire Agreement
64


 
9.25
Limitation on Liability
65


 
9.26
Third Parties; Benefit
65


 
9.27
Other Transactions
65


 
9.28
Limited Recourse Provision
66


 
9.29
Releases of Collateral
66


 
9.30
Additional Representations
67


 
9.31
Permitted Equity Transfers
67




-iii-

--------------------------------------------------------------------------------




LOAN AGREEMENT
THIS LOAN AGREEMENT (this “Agreement”) is made as of December 23, 2014 by and
among each lender from time to time a party hereto (individually, a “Lender” and
collectively, the “Lenders”), and BANK OF AMERICA, N.A., a national banking
association as Administrative Agent, and KBSIII TOWERS AT EMERYVILLE, LLC, a
Delaware limited liability company (“Borrower”), who agree as follows:
ARTICLE 1 -THE LOAN
1.1    General Information and Exhibits. This Agreement includes all of the
Exhibits listed below, all of which Exhibits are attached hereto and made a part
hereof for all purposes. Borrower and Lenders agree that if any Exhibit attached
to this Agreement contains blanks, the same shall be completed correctly and in
accordance with this Agreement prior to or at the time of the execution and
delivery thereof.
_X_    Exhibit “A”    -    Legal Description of the Land
_X_    Exhibit “B”    -    Definitions
_X_    Exhibit “C”    -    Conditions Precedent to the Initial Advance of the
Loan
_X_    Exhibit “C-1”    -    Conditions Precedent to the Additional Advances of
the Loan
_X_    Exhibit “C-2”    -    Draw Request
_X_    Exhibit “D”    -    Leasing and Tenant Matters
_X_    Exhibit “E”    -    Assignment and Assumption
_X_    Exhibit “F”    -    Note
_X_    Exhibit “G”    -    Schedule of Lenders
_X_    Exhibit “H”    -    Swap Contracts
_X_    Exhibit “I”    -    Extension Conditions
X     Exhibit “J”    -    Financial Covenants
_X_    Exhibit “K-1”    -    Form of U.S. Tax Compliance Certificate (For
Foreign
Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)
_X_    Exhibit “K-2”    -    Form of U.S. Tax Compliance Certificate (For
Foreign
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)
_X_    Exhibit “K-3”    -    Form of U.S. Tax Compliance Certificate (For
Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes)
_X_    Exhibit “K-4”    -    Form of U.S. Tax Compliance Certificate (For
Foreign
Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
_X_    Exhibit “L”    -    Form of Secured Party Designation Notice
The Exhibits contain other terms, provisions and conditions applicable to the
Loan. Capitalized terms used in this Agreement shall have the meanings assigned
to them in Exhibit “B”. This Agreement and the other Loan Documents, which must
be in form, detail and substance satisfactory to Lenders, evidence the
agreements of Borrower and Lenders with

Page 1

--------------------------------------------------------------------------------




respect to the Loan. Borrower shall comply with all of the Loan Documents.
1.2    Purpose. The proceeds of the Loan shall be used to pay or reimburse
Borrower for certain costs and expenses incurred by Borrower in connection with
the acquisition of the Property, to pay or reimburse Borrower for costs and
expenses incurred by Borrower for Tenant Improvements, Leasing Commissions and
Capital Improvements, and for any other legal purpose, including payment of
closing costs and other expenses related to the Loan; provided, however,
Borrower shall not in any case directly or indirectly use the proceeds of the
Loan, or lend, contribute or otherwise make available such proceeds to any
individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is the subject of Sanctions or in any other manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Administrative Agent or
otherwise) of Sanctions.
1.3    Commitment to Lend. Borrower agrees to borrow from each Lender, and each
Lender severally agrees to make advances of its Pro Rata Share of the Loan
proceeds to Borrower in amounts at any one time outstanding not to exceed such
Lender’s Pro Rata Share of the Loan and (except for Administrative Agent with
respect to Administrative Agent Advances), on the terms and subject to the
conditions set forth in this Agreement and Exhibit “C” and Exhibit “C-1”.
Lenders’ Commitments to lend shall expire and terminate automatically (a) if the
Loan is prepaid in full, and (b) upon the occurrence of a Default, and (c) on
the Maturity Date. The Loan is not revolving. Any amount repaid may not be
reborrowed.
1.4    Interest Rates.
(a)    Subject to the other terms and provisions of this Agreement, the
Principal Debt from day to day outstanding which is not past due shall bear
interest at a fluctuating rate of interest per annum equal to the LIBOR Daily
Floating Rate for that day plus the LIBOR Margin.
(b)    Notwithstanding the foregoing provisions of this Section 1.4 or any other
provision in any other Loan Document to the contrary (but subject to Section
1.4.5), (i) at all times when any Swap Transaction is in effect, the outstanding
Principal Debt equal to the notional amount of the Swap Contract shall bear
interest as LIBOR Rate Principal at the LIBOR Rate for a one (1) month Interest
Period, and (ii) in addition, at Borrower’s election in accordance with Section
1.4(c), such other portion of the outstanding Principal Debt shall bear interest
as LIBOR Rate Principal at the LIBOR Rate for a one (1) month Interest Period.
At all times when any Swap Transaction is in effect, rate elections shall be
timed such that each Interest Period ends on a day when a payment is due from
either counterparty under any Swap Transaction. Upon the giving of a valid
Rollover/Conversion Notice in accordance with Section 1.4(c), the LIBOR Rate
Principal shall automatically continue for a one (1) month Interest Period
without further Rollover/Conversion Notices subject, however, to Sections 2.2
and 2.3 hereof. For the avoidance of doubt, Borrower shall have no obligation to
enter into any Swap Transaction, but may elect to do so in its sole and absolute
discretion.
(c)    Borrower shall exercise its election pursuant to Section 1.4(b), if at
all, by delivering to Administrative Agent a Rollover/Conversion Notice. If, for
any reason, an effective election is not made in accordance with the terms and
conditions hereof, then the

Page 2

--------------------------------------------------------------------------------




LIBOR Daily Floating Rate shall apply until an effective Rollover/Conversion
Notice is thereafter made. Each Rollover/Conversion Notice must be received by
Administrative Agent not later than 10:00 a.m., Administrative Agent’s Time on
the date that is three (3) Business Days prior to the proposed date that the
LIBOR Rate is to take effect. Each Rollover/Conversion Notice shall stipulate
(i) the amount of the Principal Debt to be subject to the LIBOR Rate (equal to
the notional amount of the Swap Contract or as otherwise elected by Borrower),
(ii) that the LIBOR Rate for a one (1) month Interest Period shall apply and
(iii) the proposed commencement date of the Interest Period. All
Rollover/Conversion Notices shall be irrevocable once given. A
Rollover/Conversion Notice shall not be permitted if any of the circumstances
referred to in Section 2.2 or 2.3 shall apply.
1.4.1    Intentionally Omitted.
1.4.2    Intentionally Omitted.
1.4.3    Computations, Determinations and Notification. All computations of
interest for the Principal Debt (other than any LIBOR Rate Principal) shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed. All computations of interest on LIBOR Rate Principal shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Administrative Agent shall determine each interest rate
applicable to the Principal Debt in accordance with this Agreement and its
determination thereof shall be conclusive in the absence of manifest error.
Administrative Agent shall promptly notify Borrower and Lenders of the interest
rate applicable to each portion of the Principal Debt upon determination of
same.
1.4.4    Late Charge. If Borrower shall fail to make any payment due hereunder
or under the terms of any Note (other than the Principal Debt due on the
Maturity Date) within fifteen (15) days after the date such payment is due,
Borrower shall pay to the applicable Lender or Lenders on demand a late charge
equal to four percent (4%) of such payment. Such fifteen (15) day period shall
not be construed as in any way extending the due date of any payment. The “late
charge” is imposed for the purpose of defraying the expenses of a Lender
incident to handling such defaulting payment. This charge shall be in addition
to, and not in lieu of, any other amount that Lenders may be entitled to receive
or action that Administrative Agent and Lenders may be authorized to take as a
result of such late payment, including any other remedy Lenders may have and any
fees and charges of any agents or attorneys which Administrative Agent or,
subject to the provisions of Section 4.15, Lenders may employ upon the
occurrence of a Default, whether authorized herein or by Law.
1.4.5    Default Rate. After the occurrence and during the continuance of a
Default (including the expiration of any applicable cure period), upon the
request of the Required Lenders, Administrative Agent, without notice or demand,
may raise the rate of interest accruing on the Principal Debt under any Loan
Document to the lesser of (i) the maximum non-usurious rate of interest allowed
under applicable law, or (ii) three hundred (300) basis points above the rate of
interest otherwise applicable (“Default Rate”), independent of whether
Administrative Agent accelerates the Principal Debt under any Loan Document.

Page 3

--------------------------------------------------------------------------------




1.5    Prepayment.
(a)    Borrower may prepay the Principal Debt, in full at any time or in part
from time to time without fee, premium or penalty except as provided in Section
1.5(b), provided that: (i) Administrative Agent shall have actually received
from Borrower prior written notice of Borrower’s intent to prepay, the amount of
principal which will be prepaid (the “Prepaid Principal”), the date on which the
prepayment will be made and the LIBOR Rate Advance to which the prepayment shall
be applied; (ii) each prepayment shall be in the minimum amount of $10,000
(unless the prepayment retires the outstanding balance of the Loan in full or is
made by Borrower (A) to satisfy the conditions to the extension of the maturity
of the Loan pursuant to Exhibit “I,” (B) pursuant to Section 4.22, or (C) in
connection with the release of any Release Pad pursuant to Section 9.29); and
(iii) each prepayment shall be in the amount of 100% of the Prepaid Principal,
plus sums due pursuant to Section 2.5(c), and all other sums which have become
due to Administrative Agent and Lenders under the Loan Documents on or before
the date of prepayment but have not been paid; and (iv) concurrently with such
prepayment, Borrower pays any Consequential Loss as a result thereof in
accordance with Section 2.5. If the Loan is prepaid in full, any commitment of
Lenders for Additional Advances shall automatically terminate. Notwithstanding
the foregoing, if a Default shall have occurred and be continuing as of the date
that any prepayment is made, Administrative Agent may apply such prepayment to
all or such portions of the Indebtedness as Administrative Agent determines in
its sole discretion.
(b)    No yield maintenance premium or other premium or penalty shall be due in
connection with any prepayment made pursuant to this Section 1.5, provided that
Borrower shall pay to Administrative Agent, concurrently with such prepayment,
all Consequential Losses and all other sums due pursuant to the Loan Documents
in connection with such prepayment.
1.6    Payment Schedule and Maturity Date.
(a)    The entire Principal Debt then unpaid and all accrued interest then
unpaid shall be due and payable in full on the Maturity Date. Accrued unpaid
interest shall be due and payable in arrears on the first day of the first
calendar month after the Closing Date and on the same day of each succeeding
calendar month thereafter until all principal and accrued interest owing on the
Loan shall have been fully paid and satisfied.
(b)    Subject to the conditions set forth in Exhibit “I”, Borrower shall have
an option to extend the Maturity Date from the Initial Maturity Date to the
Extended Maturity Date (such extension period is referred to herein as the
“Extension Term”).
(c)    In the event the Maturity Date is extended from the Initial Maturity Date
to the Extended Maturity Date, principal payments on the Loan, each in an amount
equal to the Required Amortization Payment, shall be due and payable on
February 1, 2018 and on the first day of each succeeding calendar month
thereafter during the Extension Term until all principal owing on the Loan shall
have been fully paid and satisfied.
1.7    Payments.
(a)    All payments by Borrower shall be made without condition or deduction for
any counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all

Page 4

--------------------------------------------------------------------------------




payments by Borrower hereunder shall be made to Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at
Administrative Agent’s Office in U.S. Dollars and in immediately available funds
not later than 12:00 p.m. (Administrative Agent’s Time) on the date specified
herein. Administrative Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by Administrative Agent after 12:00 p.m. (Administrative
Agent’s Time) shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
(b)    For the avoidance of doubt, Administrative Agent will distribute payments
to each Lender, (i) on the date of receipt, if Administrative Agent receives
such funds on or before 12:00 p.m. (Administrative Agent’s Time), or (ii) on the
Business Day following the date of receipt, if Administrative Agent receives
such funds after 12:00 p.m. (Administrative Agent’s Time). If Administrative
Agent fails to timely pay any amount to any Lender in accordance with this
Section 1.7, Administrative Agent shall pay to such Lender interest on such
amount at the greater of the Federal Funds Rate and a rate determined by
Administrative Agent in accordance with banking industry rules on interbank
compensation, for each day from the day such amount was to be paid until it is
paid to such Lender. Unless Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to Administrative Agent
for the account of Lenders hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
Lenders the amount due. In such event, if Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to Administrative
Agent forthwith on demand the amount so distributed to such Lender immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation.
(c)    A notice of Administrative Agent to any Lender or to Borrower with
respect to any amount owing under this Section 1.7 shall be conclusive, absent
manifest error.
1.8    Evidence of Debt. Amounts of the Loan funded by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
Administrative Agent in the ordinary course of business. The accounts or records
maintained by Administrative Agent and each Lender shall be conclusive, in the
absence of manifest error, of the amounts of the Loan funded by Lenders to
Borrower, the interest and payments thereon, and all other sums owing to
Administrative Agent and each Lender from time to time under the Loan Documents.
Any failure to so record such information or any error in doing so shall not,
however, limit or otherwise affect the obligation of Borrower hereunder to pay
any amount owing with respect to the Indebtedness or the obligations of the
Property under the Loan Documents. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
Administrative Agent in respect of such matters, the accounts and records of
Administrative Agent shall control in the absence of manifest error. Each Lender
may attach

Page 5

--------------------------------------------------------------------------------




schedules to its Note(s) and endorse thereon the date, amount and maturity of
the applicable Note and payments with respect thereto.
ARTICLE 2 -     TAXES, YIELD PROTECTION, UNAVAILABILITY AND ILLEGALITY
2.1    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of Borrower under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable Laws. If any applicable Laws (as determined in
the good faith discretion of Administrative Agent) require the deduction or
withholding of any Tax from any such payment by Administrative Agent or Borrower
, then Administrative Agent or Borrower shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to Section 2.1(e).
(ii)    If Borrower or Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) Administrative
Agent shall withhold or make such deductions as are determined by Administrative
Agent to be required based upon the information and documentation it has
received pursuant to Section 2.1(e), (B) Administrative Agent shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by Borrower,
as applicable, shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 2.1) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(iii)    If Borrower or Administrative Agent shall be required by any applicable
Laws other than the Code to withhold or deduct any Taxes from any payment, then
(A) Borrower or Administrative Agent, as required by such Laws, shall withhold
or make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to Section 2.1(e), (B)
Borrower or Administrative Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by Borrower shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 2.1) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

Page 6

--------------------------------------------------------------------------------




(b)    Payment of Other Taxes by Borrower. Without limiting the provisions of
Section 2.1(a) above, Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of Administrative
Agent reimburse Administrative Agent within fifteen (15) days after demand for
the payment of, any Other Taxes.
(c)    Tax Indemnifications.
(i)    Borrower shall, and does hereby indemnify each Recipient, and shall make
payment in respect thereof within ten (10 ) days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.1) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrower by a Lender (with a copy to Administrative Agent), or by Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error. Borrower shall, and does hereby indemnify Administrative Agent,
and shall make payment in respect thereof within fifteen (15) days after demand
therefor, for any amount which a Lender for any reason fails to pay indefeasibly
to Administrative Agent as required pursuant to Section 2.1(c)(ii).
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within fifteen (15) days after demand therefor, (A)
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that Borrower has not already indemnified Administrative
Agent for such Indemnified Taxes and without limiting the obligation of Borrower
to do so), (B) Administrative Agent and Borrower, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.5(d) relating to the maintenance of a Participant Register and (C)
Administrative Agent and Borrower against any Excluded Taxes attributable to
such Lender, in each case, that are payable or paid by Administrative Agent or
Borrower in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by Administrative Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender as the case may be, under this
Agreement or any other Loan Document against any amount due to Administrative
Agent under this Section 2.1(c)(ii).
(d)    Evidence of Payments. Upon written request by Borrower or Administrative
Agent, as the case may be, after any payment of Taxes by Borrower or by
Administrative Agent to a Governmental Authority as provided in this Section
2.1, Borrower shall deliver to Administrative Agent or Administrative Agent
shall deliver to Borrower, as the case may be, the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of any return required by Laws to report such payment or other evidence of
such payment reasonably satisfactory to Borrower or Administrative Agent, as the
case may be.

Page 7

--------------------------------------------------------------------------------




(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Administrative Agent, at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrower or Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in clauses (A), (B) and (D) of Section 2.1(e)(ii)) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable written request of Borrower or Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable written request of Borrower or Administrative Agent),
whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI;

Page 8

--------------------------------------------------------------------------------




(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit “K-1” to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
and “10 percent shareholder” of Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit “K-2” or
Exhibit “K-3”, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit “K-4” on
behalf of each such direct and indirect partner.
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable written request of Borrower or Administrative Agent),
executed originals of any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
reasonably requested by Borrower or Administrative Agent such documentation
prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower or Administrative Agent as may be necessary for Borrower
and Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the Closing Date.

Page 9

--------------------------------------------------------------------------------




(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.1 expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
Borrower and Administrative Agent in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender. If any Recipient determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by Borrower with respect to which
Borrower has paid additional amounts pursuant to this Section 2.1, it shall pay
to Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrower under this Section 2.1
with respect to the Taxes giving right to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that Borrower, upon the written request of the
Recipient, agrees to repay the amount paid over to Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this Section
2.1(f), in no event will the applicable Recipient be required to pay any amount
to Borrower pursuant to this Section 2.1(f) the payment of which would place the
Recipient in a less favorable net after-Tax position than such Recipient would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 2.1(f) shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to Borrower or any other Person.
(g)    Survival. Each party’s obligations under this Section 2.1 shall survive
the resignation or replacement of Administrative Agent, any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments, the
termination of this Agreement and the repayment, satisfaction or discharge of
all other Obligations.
2.2    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its Lending Office to make, maintain or fund the Loan whose interest
is determined by reference to the London Interbank Offered Rate, or to determine
or charge interest rates based upon the London Interbank Offered Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, U.S. Dollars in the
London interbank eurodollar market, then, on notice thereof by such Lender to
Borrower through Administrative Agent:
(a)    any obligation of such Lender to make or continue any portion of the Loan
as LIBOR Rate Principal, or to convert any portion of the Loan to LIBOR Rate
Principal, shall be suspended, and if any portion of the Loan is LIBOR Rate
Principal, (i) on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such LIBOR Rate Principal to such day, or (ii)
immediately, if such Lender may not lawfully continue to maintain

Page 10

--------------------------------------------------------------------------------




such LIBOR Rate Principal, either, at Borrower’s election, (A) Borrower shall
prepay the LIBOR Rate Principal held by such Lender in accordance with Section
1.5 or (B) the Loan shall bear interest based upon the LIBOR Daily Floating
Rate, or if the following clause (b) also applies, the Base Rate (without
reference to the LIBOR Daily Floating Rate component of the Base Rate); and
(b)    if such notice asserts the illegality of such Lender determining or
charging interest rates based upon the LIBOR Daily Floating Rate (including the
LIBOR Daily Floating Rate component of the Base Rate), the interest rate on the
Loan that would otherwise be based upon the LIBOR Daily Floating Rate (including
the LIBOR Daily Floating Rate component of the Base Rate) shall, if such Lender
determines in good faith it is necessary to avoid such illegality, instead be
the Base Rate (without reference to the LIBOR Daily Floating Rate component of
the Base Rate),
in each case until such Lender notifies Administrative Agent and Borrower that
the circumstances giving rise to the foregoing clause (a) and/or (b), whichever
applies, no longer exist. After the LIBOR Rate again is available pursuant to
the preceding sentence, Borrower may give a Rollover/Conversion Notice in
accordance with Sections 1.4(b) and (c) if a Swap Contract is then in effect or
otherwise at Borrower’s option, subject to the other terms and provisions on
this Agreement.
2.3    Inability to Determine Rates.
(a)    If (i) Administrative Agent determines in good faith (and not on an
arbitrary or capricious basis) that U.S. Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount for
the LIBOR Daily Floating Rate, (ii) Administrative Agent determines in good
faith (and not on an arbitrary or capricious basis) that adequate and reasonable
means do not exist for determining the LIBOR Daily Floating Rate, or (iii)
Required Lenders determine in good faith (and not on an arbitrary or capricious
basis) that for any reason the LIBOR Daily Floating Rate will not adequately and
fairly reflect the cost to Lenders of funding the Principal Debt Administrative
Agent will promptly so notify Borrower and each Lender in writing. Thereafter,
the Principal Debt (unless another rate hereunder applies) shall automatically
bear interest at the Base Rate (without reference to the LIBOR Daily Floating
Rate component of the Base Rate) until Administrative Agent (upon the
instruction of Required Lenders) revokes such notice.
(b)    If in connection with any Rollover/Conversion Notice or a conversion to
or continuation of any LIBOR Rate Principal, (i) Administrative Agent (A)
determines in good faith (and not on an arbitrary or capricious basis) that U.S.
Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount for a one (1) month Interest Period,
or (B) determines in good faith (and not on an arbitrary or capricious basis)
that adequate and reasonable means do not exist for determining the London
Interbank Offered Rate for a one (1) month Interest Period for such amount, or
(ii) Required Lenders determine in good faith (and not on an arbitrary or
capricious basis) that for any reason the LIBOR Rate will not adequately and
fairly reflect the cost to Lenders of funding the Principal Debt, Administrative
Agent will promptly so notify Borrower and each Lender in writing. Thereafter,
(y) the obligation of Lenders to permit the outstanding Principal Debt to bear
interest at the LIBOR Rate

Page 11

--------------------------------------------------------------------------------




shall be suspended and (z) the Principal Debt (unless another rate hereunder
applies) shall automatically bear interest at the Daily Floating LIBOR Rate
until Administrative Agent (upon the instruction of Required Lenders) notifies
Borrower that the circumstances giving rise to such suspension no longer exist.
(c)    After Administrative Agent (upon the instruction of Required Lenders)
revokes the notice referred to in the foregoing clause (a) and/or (b) above,
whichever applies, Borrower may give a Rollover/Conversion Notice in accordance
with Sections 1.4(b) and (c) if a Swap Contract is then in effect or otherwise
at Borrower’s option, subject to the other terms and provisions on this
Agreement.
2.4    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank eurodollar market any
other condition, cost or expense affecting this Agreement or any Note or the
LIBOR Rate Advances made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any advance or other
portion of the Loan the interest on which is determined by reference to the
London Interbank Offered Rate or the LIBOR Daily Floating Rate (or of
maintaining its obligation to make any such advance), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, any Note, the Commitments of such Lender or the advances made by
such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time Borrower will
pay to such Lender, such additional amount or

Page 12

--------------------------------------------------------------------------------




amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in Section 2.4(a) or Section 2.4(b)
and delivered to Borrower shall be conclusive absent manifest error. Borrower
shall pay such Lender, as the case may be, the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.
(d)    Delay in Responses. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 2.4 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 2.4 for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six (6) month period referred to above shall be extended
to include the period of retroactive effect thereof).
2.5    Compensation for Losses. Within fifteen (15) days of written demand by
any Lender (with a copy to Administrative Agent) from time to time (and at the
time of any prepayment), Borrower shall compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any LIBOR Rate
Principal on a day other than the last day of the Interest Period for such LIBOR
Rate Principal (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise, including acceleration upon any transfer or
conveyance of any right, title or interest in the Property giving Administrative
Agent on behalf of Lenders the right to accelerate the maturity of the Loan);
(b)    any failure by Borrower (for a reason other than the failure of such
Lender to make a LIBOR Rate Advance) to prepay, borrow, continue or convert, as
applicable, any LIBOR Rate Principal on the date or in the amount notified by
Borrower in any Prepayment Notice, Rollover/Conversion Notice, Draw Request or
otherwise; or
(c)    any assignment of a LIBOR Rate Advance other than on the last day of the
Interest Period therefor as a result of a request by Borrower pursuant to
Section 9.12,
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such LIBOR
Rate Advance or from fees payable to terminate the deposits from which such
funds were obtained (collectively, “Consequential Loss”). Borrower shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing.
For purposes of calculating amounts payable by Borrower to Lenders under this
Section 2.5, each Lender shall be deemed to have funded each LIBOR Rate Advance
made by it at the London Interbank Offered Rate for such advance by a matching
deposit or other borrowing

Page 13

--------------------------------------------------------------------------------




in the London interbank eurodollar market for comparable amount and for a
comparable period, whether or not such LIBOR Rate Advance was in fact so funded.
The foregoing notwithstanding, the amounts of the Consequential Loss shall never
be less than zero or greater than is permitted by applicable Law. All of
Borrower’s obligations under this Section 2.5 shall survive the resignation or
replacement of Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments, the termination of
this Agreement and the repayment, satisfaction or discharge of all other
Obligations, and shall not be waived by any delay by Administrative Agent or
Lenders in seeking such compensation.






















[Remainder of page intentionally left blank.]





Page 14

--------------------------------------------------------------------------------




By its signature below, Borrower waives any right under California Civil Code
Section 2954.10 or otherwise to prepay the Loan, in whole or in part, without
payment of any and all Consequential Loss as described above. Borrower
acknowledges that prepayment of the Loan may result in Lenders’ incurring
additional losses, costs, expenses and liabilities, including lost revenues and
lost profits. Borrower therefore agrees to pay any and all Consequential Loss if
any LIBOR Rate Principal is prepaid, whether voluntarily or by reason of
acceleration, including acceleration upon any transfer or conveyance of any
right, title or interest in the Property giving Administrative Agent on behalf
of Lenders the right to accelerate the maturity of the Loan as provided in the
Deed of Trust. Borrower agrees that Lenders’ willingness to offer the LIBOR Rate
to Borrower is sufficient and independent consideration, given individual weight
by Lenders, for this waiver. Borrower understands that Lenders would not offer
the LIBOR Rate to Borrower absent this waiver.




Dated: December 23, 2014    KBSIII TOWERS AT EMERYVILLE, LLC,
a Delaware limited liability company


By: KBSIII REIT ACQUISITION XXI, LLC,
a Delaware limited liability company,
its sole member


By: KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member


By: KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member


By: KBS REAL ESTATE
INVESTMENT TRUST III, INC.,
a Maryland corporation,
its general partner


By:
/s/ Charles J. Schreiber, Jr.
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer





[Remainder of page intentionally left blank.]





--------------------------------------------------------------------------------




2.6    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.4, or requires Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.1, or if any Lender gives a notice
pursuant to Section 2.2, then at the written request of Borrower such Lender
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.1 or 2.4 in the future, or
eliminate the need for the notice pursuant to Section 2.2, and (ii) in each
case, would not subject such Lender, as the case may be, to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender, as
the case may be. Borrower hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment
within ten (10) days of written demand of such Lender.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
2.4, or if Borrower are required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.1 and, in each case, such Lender has declined or is
unable to designate a different lending office in accordance with Section
2.6(a), Borrower may replace such Lender in accordance with Section 9.12.
2.7    Survival. All of Borrower’s obligations under this Article 2 shall
survive the resignation or replacement of Administrative Agent, any assignment
of rights by, or the replacement of, a Lender, the termination of the
Commitments, the termination of this Agreement and the repayment, satisfaction
or discharge of all other Obligations.
ARTICLE 3 - ADDITIONAL ADVANCES
3.1    Advances after the Initial Advance. Following receipt and approval of a
Draw Request and all supporting documentation and information reasonably
required by Administrative Agent, and satisfaction of conditions set forth on
Exhibit “C-1” attached hereto, Administrative Agent will determine the amount of
the requested advance of Loan proceeds that will be the subject of such advance
(each such advance being an “Additional Advance”) Lenders shall make in
accordance with this Agreement. All Additional Advances shall be used to pay or
reimburse Borrower for costs and expenses incurred by Borrower for Tenant
Improvements, Leasing Commissions and Capital Improvements.
3.2    Procedure.
(a)    Following receipt of a Draw Request, Administrative Agent shall promptly
provide each Lender with a copy of the Draw Request. Administrative Agent shall
notify each Lender telephonically (with confirmation by electronic mail) or by
electronic mail (with confirmation by telephone) not later than 1:00 p.m.
Administrative Agent’s Time two (2) Business Days prior to the Additional
Advance Funding Date for Additional Advances which

Page 16

--------------------------------------------------------------------------------




will be LIBOR Rate Advances, and one (1) Business Day prior to the Additional
Advance Funding Date for all other Additional Advances, of its Pro Rata Share of
the amount Administrative Agent has determined shall be advanced in connection
therewith (“Additional Advance Amount”). In the case of an Additional Advance,
each Lender shall make the funds for its Pro Rata Share of the Additional
Advance Amount available to Administrative Agent not later than 11:00 a.m.
Administrative Agent’s Time on the Funding Date thereof. After Administrative
Agent’s receipt of the Additional Advance Amount from Lenders, Administrative
Agent shall make proceeds of the Loan in an amount equal to the Additional
Advance Amount (or, if less, such portion of the Additional Advance Amount that
shall have been paid to Administrative Agent by Lenders in accordance with the
terms hereof) available to Borrower on the applicable Funding Date by advancing
such funds to Borrower in accordance with the provisions of Exhibit “C-1”.
(b)    Unless Administrative Agent shall have received notice from a Lender
prior to the proposed Funding Date for Additional Advances which will be LIBOR
Rate Advances (or, in the case of any other Additional Advances, prior to 12:00
p.m. (Administrative Agent’s Time) on such Funding Date) that such Lender will
not make available to Administrative Agent such Lender’s Pro Rata Share of such
Additional Advance Amount, Administrative Agent may assume that such Lender has
made such Pro Rata Share available on such date in accordance with Section
3.2(a) (or, in the case of any Additional Advances other than LIBOR Rate
Advances, that such Lender has made such Pro Rata Share available in accordance
with, and at the time required by Section 3.2(a)) and may, in reliance upon such
assumption, make available to Borrower a corresponding amount. In such event, if
a Lender has not in fact made its Pro Rata Share of the Additional Advance
Amount available to Administrative Agent, then the applicable Lender agrees to
pay to Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by Administrative Agent in connection with the
foregoing. If such Lender pays its Pro Rata Share of the applicable Additional
Advance Amount to Administrative Agent, then the amount so paid shall constitute
such Lender’s Pro Rata Share of such Additional Advance Amount. Notwithstanding
any provision to the contrary set forth herein or in any other Loan Documents,
in no event shall Administrative Agent have any obligation to disburse any
Additional Advance Amount to Borrower unless and until Administrative Agent has
received from each Lender immediately available funds in an amount equal to each
such Lender’s Pro Rata Share of the Additional Advance Amount.
(c)    If any Lender makes available to Administrative Agent funds for any
Additional Advances to be made by such Lender as provided in the foregoing
provisions of this Section 3.2, and such funds are not made available to
Borrower by Administrative Agent because the conditions to the applicable
Additional Advance set forth in Exhibit “C-1” or elsewhere in this Agreement are
not satisfied or waived in accordance with the terms hereof, Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

Page 17

--------------------------------------------------------------------------------




(d)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Additional Advance in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Additional Advance in any particular place or manner.
ARTICLE 4 - AFFIRMATIVE COVENANTS
Borrower covenants as of the date hereof and until such time as all Obligations
shall be paid and performed in full, that:
4.1    Compliance with Laws; Use of Proceeds. Borrower shall comply with all
Laws and all orders, writs, injunctions, decrees and demands of any court or any
Governmental Authority affecting Borrower or the Property. Borrower shall use
all proceeds of the Loan for business purposes which are not in contravention of
any Law or any Loan Document.
4.2    Inspections; Cooperation. Borrower shall permit representatives of
Administrative Agent to enter upon the Land, to inspect the Improvements and any
and all materials to be used in connection with any construction at the
Property, including any construction of tenant improvements, to examine all
detailed plans and shop drawings and similar materials as well as all books and
records of Borrower (regardless of where maintained) and all supporting vouchers
and data and to make copies and extracts therefrom and to discuss the affairs,
finances and accounts pertaining to the Loan and the Improvements with
representatives of Borrower. Borrower shall at all times cooperate and use
commercially reasonable efforts to cause each and every one of its contractors,
subcontractors and material suppliers to cooperate with the representatives of
Administrative Agent in connection with or in aid of the performance of
Administrative Agent’s functions under this Agreement. Except in the event of an
emergency, Administrative Agent shall give Borrower at least twenty-four hours’
notice by telephone in each instance before entering upon the Land and/or
exercising any other rights granted in this Section.
4.3    Payment and Performance of Contractual Obligations. Subject to the terms
of Section 5.1 of the Deed of Trust, Borrower shall perform in a timely manner
all of its obligations under any and all contracts and agreements (in accordance
with the terms thereof) related to any construction activities at the Property
or the maintenance or operation of the Improvements, and Borrower will pay
before they become delinquent all bills for services or labor performed and
materials supplied in connection with such construction, maintenance and/or
operation. Within thirty (30) days after the filing of any mechanic’s lien or
other lien or encumbrance against the Property, Borrower will promptly discharge
the same by payment or filing a bond or otherwise as permitted by Law. So long
as Administrative Agent’s and Lenders’ security has been protected by the filing
of a bond or otherwise in a manner reasonably satisfactory to Administrative
Agent in its reasonable discretion, Borrower shall have the right to contest in
good faith any claim, lien or encumbrance, provided that Borrower does so
diligently and without prejudice to Administrative Agent or any Lender or delay
in completing construction of any tenant improvements.
4.4    Insurance. Borrower shall maintain the following insurance at its sole
cost and expense:

Page 18

--------------------------------------------------------------------------------




(a)    Insurance against Casualty to the Property under a policy or policies
covering such risks as are presently included in “special form” (also known as
“all risk”) coverage, including such risks as are ordinarily insured against by
similar businesses, but in any event including fire, lightning, windstorm, hail,
explosion, riot, riot attending a strike, civil commotion, damage from aircraft,
smoke, vandalism, malicious mischief and acts of terrorism. Such insurance shall
name Administrative Agent as the mortgagee and loss payee. Unless otherwise
agreed in writing by Administrative Agent, such insurance shall be for the full
insurable value of the Property on a replacement cost basis, with a deductible
amount, if any, reasonably satisfactory to Administrative Agent. No policy of
insurance shall be written such that the proceeds thereof will produce less than
the minimum coverage required by this Section by reason of co-insurance
provisions or otherwise. The term “full insurable value” means one hundred
percent (100%) of the actual replacement cost of the Property, including tenant
improvements (excluding excavation costs and costs of underground flues, pipes,
drains and other uninsurable items). For purposes of the foregoing requirements,
the policy coverages and amounts existing at the closing of the Loan shall
satisfy the property insurance requirements in effect as of the date hereof.
(b)    Commercial (also known as comprehensive) general liability insurance on
an “occurrence” basis against claims for “personal injury” liability and
liability for death, bodily injury and damage to property, products and
completed operations, in limits satisfactory to Administrative Agent with
respect to any one occurrence and the aggregate of all occurrences during any
given annual policy period. Such insurance shall name Administrative Agent as an
additional insured.
(c)    Workers’ compensation insurance for all employees of Borrower in such
amount as is required by Law and including employer’s liability insurance, if
required by Administrative Agent.
(d)    During any period of construction of tenant improvements, Borrower shall
maintain, or cause others to maintain, such insurance as may be required by
Administrative Agent of the type customarily carried in the case of similar
construction for one hundred percent (100%) of the full replacement cost of
materials stored at or upon the Property. During any period of other
construction upon the Property, Borrower shall maintain, or cause others to
maintain, builder’s risk insurance (non-reporting form) of the type customarily
carried in the case of similar construction for one hundred percent (100%) of
the full replacement cost of work in place and materials stored at or upon the
Property.
(e)    If at any time any portion of any structure on the Property is insurable
against Casualty by flood and is located in a Special Flood Hazard Area under
the Flood Disaster Protection Act of 1973, as amended, a flood insurance policy
on the structure and Borrower owned contents in form and amount acceptable to
Administrative Agent but in no amount less than the amount sufficient to meet
the requirements of applicable Law as such requirements may from time to time be
in effect.
(f)    Loss of rental value insurance or business interruption insurance in an
amount equal to twelve (12) months of the projected gross income of the Property
and an extended period of indemnity endorsement providing an additional twelve
(12) months’ loss of rental

Page 19

--------------------------------------------------------------------------------




value or business interruption insurance after the Property has been restored or
until the projected gross income returns to the level that existed prior to the
loss, whichever is first to occur.
(g)    The Environmental Insurance Policy.
Such other and further insurance as may be reasonably required from time to time
by Administrative Agent in order to comply with regular requirements and
practices of Administrative Agent in similar transactions including, if required
by Administrative Agent, boiler and machinery insurance, pollution liability
insurance, wind insurance and earthquake insurance, so long as any such
insurance is generally available at commercially reasonable premiums as
determined by Administrative Agent from time to time.
Each policy of insurance (i) shall be issued by one or more insurance companies
each of which must have an A.M. Best Company financial and performance rating of
A-IX or better and are qualified or authorized by the Laws of the State to
assume the risks covered by such policy, (ii) with respect to the insurance
described under the preceding Subsections (a), (d), (e) and (f), shall have
attached thereto standard non-contributing, non-reporting mortgagee clauses in
favor of and entitling Administrative Agent without contribution to collect any
and all proceeds payable under such insurance, either as sole payee or as joint
payee with the applicable Borrower, (iii) shall provide that such policy shall
not be canceled or modified for nonpayment of premiums without at least ten (10)
days’ prior written Notice to Administrative Agent, or for any other reason
without at least thirty (30) days’ prior written Notice to Administrative Agent,
and (iv) shall provide that any loss otherwise payable thereunder shall be
payable notwithstanding any act or negligence of Borrower which might, absent
such agreement, result in a forfeiture of all or a part of such insurance
payment. Borrower shall promptly pay all premiums prior to delinquency on such
insurance and, not less than five (5) days prior to the expiration dates of each
such policy, Borrower will deliver to Administrative Agent evidence satisfactory
to Administrative Agent of the renewal or replacement of such policy continuing
insurance in the form required herein and payment of premiums for any such
policies within ten (10) days of the availability of same. Borrower will
immediately give Notice to Administrative Agent of any cancellation of, or
change in, any insurance policy. If Borrower fails to maintain any insurance and
pay the premiums for such insurance as required by this Agreement,
Administrative Agent may obtain such insurance or pay such premiums on behalf of
Borrower, provided that Administrative Agent has provided to Borrower not less
than two (2) Business Days’ prior Notice. Borrower will promptly pay to
Administrative Agent all amounts paid by Administrative Agent for the foregoing.
Such amounts shall be secured by the Deed of Trust. Administrative Agent shall
not, because of accepting, rejecting, approving or obtaining insurance, incur
any liability for (A) the existence, nonexistence, form or legal sufficiency
thereof, (B) the solvency of any insurer, or (C) the payment of losses. Borrower
may satisfy any insurance requirement hereunder by providing one or more
“blanket” insurance policies, subject to Administrative Agent’s approval in each
instance as to limits, coverages, forms, deductibles, inception and expiration
dates, and cancellation provisions (which approval shall not be unreasonably
withheld).
4.5    Adjustment of Condemnation and Insurance Claims. Borrower shall give
prompt Notice to Administrative Agent of any Casualty or any Condemnation or
threatened Condemnation. Administrative Agent is authorized, at its sole and
absolute option and upon

Page 20

--------------------------------------------------------------------------------




prior written notice to Borrower, to commence, appear in and prosecute, in its
own or Borrower’s name, any action or proceeding relating to any Condemnation or
Casualty, and to make proof of loss for and to settle or compromise any Claim in
connection therewith. In such case, Administrative Agent shall have the right to
receive all Condemnation Awards and Insurance Proceeds, and may deduct therefrom
all of its Expenses. However, so long as no Event of Default has occurred and
Borrower is diligently pursuing its rights and remedies with respect to a Claim,
Administrative Agent will obtain Borrower’s written consent (which consent shall
not be unreasonably withheld or delayed) before making proof of loss for or
settling or compromising such Claim. Borrower agrees to diligently assert its
rights and remedies with respect to each Claim and to promptly pursue the
settlement and compromise of each Claim subject to Administrative Agent’s
approval, which approval shall not be unreasonably withheld or delayed. If,
prior to the receipt by Administrative Agent of any Condemnation Award or
Insurance Proceeds, the Property shall have been sold pursuant to the provisions
of the Deed of Trust, Administrative Agent shall have the right to receive such
funds (a) to the extent of any deficiency found to be due upon such sale with
interest thereon (whether or not a deficiency judgment on the Deed of Trust
shall have been sought or recovered or denied), and (b) to the extent necessary
to reimburse Administrative Agent for its Expenses. If any Condemnation Awards
or Insurance Proceeds are paid to Borrower, Borrower shall receive the same in
trust for Administrative Agent. Within ten (10) days after Borrower’s receipt of
any Condemnation Awards or Insurance Proceeds, Borrower shall deliver such
awards or proceeds to Administrative Agent in the form in which they were
received, together with any endorsements or documents that may be necessary to
effectively negotiate or transfer the same to Administrative Agent; provided,
however, so long as no Default or Event of Default has occurred and is
continuing, a Condemnation award of less than $1,000,000 with respect to any
single Condemnation, and Insurance Proceeds of less than $1,000,000 with respect
to any single Casualty, may be retained by Borrower, which funds shall be used
by Borrower to restore the Property. Borrower agrees to execute and deliver from
time to time, upon the written request of Administrative Agent, such further
instruments or documents as may be reasonably requested by Administrative Agent
to confirm the grant and assignment to Administrative Agent of any Condemnation
Awards or Insurance Proceeds.
4.6    Utilization of Net Proceeds.
(a)    Net Proceeds must be utilized either for payment of the Obligations or
for the restoration of the Property. Net Proceeds shall be utilized for the
restoration of the Property, but only if no Default shall exist and only if in
the reasonable judgment of Administrative Agent (i) there has been no material
adverse change in the financial viability of the Improvements and (ii) the Net
Proceeds, together with other funds deposited with Administrative Agent for that
purpose, are sufficient to pay the cost of the restoration pursuant to a budget
and plans and specifications reasonably approved by Administrative Agent.
Otherwise, Net Proceeds shall be utilized for payment of the Obligations.
(b)    If Net Proceeds are to be utilized for the restoration of the Property,
the Net Proceeds, together with any other funds deposited with Administrative
Agent for that purpose, must be deposited in a Borrower’s Deposit Account, which
shall be an interest-bearing account, with all accrued interest to become part
of Borrower’s deposit. Borrower agrees that it shall include all interest and
earnings on any such deposit as its income (and, if Borrower is a

Page 21

--------------------------------------------------------------------------------




partnership or other pass-through entity, the income of its partners, members or
beneficiaries, as the case may be), and shall be the owner of all funds on
deposit in the Borrower’s Deposit Account for federal and applicable state and
local tax purposes. Administrative Agent shall have the exclusive right to
manage and control all funds in the Borrower’s Deposit Account, but
Administrative Agent shall have no fiduciary duty with respect to such funds.
Administrative Agent will advance the deposited funds from time to time to
Borrower for the payment of costs of restoration of the Property upon
presentation of evidence acceptable to Administrative Agent that such
restoration has been completed satisfactorily and lien-free. Any account fees
and charges may be deducted from the balance, if any, in the Borrower’s Deposit
Account. Borrower grants to Administrative Agent a security interest in the
Borrower’s Deposit Account and all funds hereafter deposited to such deposit
account, and any proceeds thereof, as security for the Obligations. Such
security interest shall be governed by the Uniform Commercial Code of the State,
and Administrative Agent shall have available to it all of the rights and
remedies available to a secured party thereunder. The Borrower’s Deposit Account
may be established and held in such name or names as Administrative Agent shall
deem appropriate, including in the name of Administrative Agent. Borrower hereby
constitutes and appoints Administrative Agent and any officer or agent of
Administrative Agent its true and lawful attorneys-in-fact with full power of
substitution to open the Borrower’s Deposit Account and to do any and every act
that Borrower might do on its own behalf to fulfill the terms of this
Section 4.6. To the extent permitted by Law, Borrower hereby ratifies all that
said attorneys shall lawfully do or cause to be done by virtue hereof. It is
understood and agreed that this power of attorney, which shall be deemed to be a
power coupled with an interest, cannot be revoked.
4.7    Management. Borrower at all times shall provide for the competent and
responsible management and operation of the Property. At all times, Borrower
shall cause the Property to be managed by an Approved Manager. All management
contracts affecting the Property shall be terminable upon thirty (30) days’
written notice without penalty or charge (except for unpaid accrued management
fees). All management contracts must be approved in writing by Administrative
Agent prior to the execution of the same (which approval shall not be
unreasonably withheld).
4.8    Books and Records; Financial Statements; Tax Returns. Borrower shall
provide or cause to be provided to Administrative Agent all of the following:
(a)    Unaudited Financial Statements of Borrower for each fiscal year, as soon
as reasonably practicable and in any event within one hundred-twenty (120) days
after the close of each fiscal year. In addition, within sixty (60) days of each
Test Date, Borrower shall deliver to Administrative Agent a certification,
together with any additional evidence Administrative Agent may reasonably
require, as to Borrower’s compliance with the requirements of Section 4.22.
(b)    Unaudited Financial Statements of Guarantor: (i) for each fiscal year, as
soon as reasonably practicable and in any event within one hundred twenty (120)
days after the close of each calendar year, and (ii) for the first three (3)
calendar quarters, as soon as reasonably practicable and in any event within
sixty (60) days after the close of each such calendar quarter. In the event that
KBS Real Estate Investment Trust III, Inc. shall no longer file with the
Securities and Exchange Commission fiscal year-end audited consolidated
financial statements which include the results of operation of Guarantor, either
(i) the financial statements of

Page 22

--------------------------------------------------------------------------------




Guarantor to be delivered to Administrative Agent shall be audited by a
third-party certified public accountant reasonably satisfactory to
Administrative Agent, or (ii) Guarantor shall deliver to Administrative Agent
audited consolidated financial statements of KBS Real Estate Investment Trust
III, Inc. which include the results of operation of Guarantor. Together with
each Financial Statement required under this Section 4.8(b) as of June 30 and
December 31 of each year, Guarantor shall deliver to Administrative Agent a
certification as to Guarantor's compliance with the financial covenants set
forth in Exhibit “J.”
(c)    (i) Prior to the beginning of each fiscal year of Borrower, a capital and
operating budget for the Property; and (ii) for each fiscal quarter (and for the
fiscal year through the end of that fiscal quarter) (A) property operating
statements which include all income and expenses in connection with the
Property, including in each case a comparison to the budget, (B) rent rolls, and
(C) a current leasing status report (including tenants’ names, occupied tenant
space, lease terms, rents, vacant space and proposed rents), as soon as
reasonably practicable but in any event within sixty (60) days after the end of
each such fiscal quarter, certified in writing as true and correct by a
representative of Borrower reasonably satisfactory to Administrative Agent. 
Items provided under this Section shall be in form and detail reasonably
satisfactory to Administrative Agent.
(d)    From time to time promptly after Administrative Agent’s or, subject to
the provisions of Section 4.8(e), any Lender’s reasonable request (to be
provided to Borrower by Administrative Agent on behalf of such Lender), such
additional information, reports and statements respecting the Property of
Borrower and the Improvements of Borrower, or the business operations and
financial condition of each reporting party, as Administrative Agent or any
Lender, subject to the provisions of Section 4.8(e), may reasonably request.
Borrower will keep and maintain full and accurate books and records administered
in accordance with sound accounting principles, consistently applied, showing in
detail the earnings and expenses of the Property and the operation thereof. All
Financial Statements shall be in form and detail satisfactory to Administrative
Agent and shall contain or be attached to the signed and dated written
certification of the reporting party in form specified by Administrative Agent
to certify that the Financial Statements are furnished to Administrative Agent
in connection with the extension of credit by Administrative Agent and
constitute, to the knowledge of such reporting party, a true and correct
statement of the reporting party’s financial position. All certifications and
signatures on behalf of corporations, partnerships, limited liability companies
or other entities shall be by a representative of the reporting party
satisfactory to Administrative Agent. All fiscal year‑end Financial Statements
of Borrower and Guarantor may be prepared by the reporting party. All quarterly
Financial Statements may be prepared by the applicable reporting party and shall
include a minimum of a balance sheet, income statement, and statement of cash
flow. Borrower shall provide, upon Administrative Agent’s request, convenient
facilities for the audit and verification of any such statement. Additionally,
Borrower will provide Administrative Agent at Borrower’s expense with all
evidence that Administrative Agent may from time to time reasonably request as
to compliance with all provisions of the Loan Documents. Borrower shall promptly
notify Administrative Agent of any event or condition that could reasonably be
expected to have a material adverse change in the financial condition of
Borrower, of Guarantor (if known by Borrower), or in the construction progress
of the Improvements.

Page 23

--------------------------------------------------------------------------------




(e)    Any request by any Lender to Borrower or Guarantor pursuant to this
Agreement or any other Loan Document must be made by such Lender first notifying
Administrative Agent of such Lender’s request, and Administrative Agent then
making such request (which Administrative Agent agrees to do promptly after
receiving any request from a Lender) to Borrower or Guarantor, as applicable, on
behalf of such Lender; it being understood and agreed that no Lender shall
directly contact Borrower or Guarantor to make any request and that all such
requests must be made through Administrative Agent.
4.9    Estoppel Certificates. Within ten (10) days after any request by
Administrative Agent or a proposed assignee or purchaser of the Loan or any
interest therein, Borrower shall certify in writing to Administrative Agent, or
to such proposed assignee or purchaser, the then unpaid balance of the Loan and
whether Borrower, to Borrower’s knowledge, claims any right of defense or setoff
to the payment or performance of any of the Obligations, and if Borrower claims
any such right of defense or setoff, Borrower shall give a detailed written
description of such claimed right.
4.10    Taxes; Tax Receipts. Borrower shall pay and discharge all Taxes prior to
the date on which penalties are attached thereto unless and to the extent only
that such Taxes are contested in accordance with the terms of the Deed of Trust.
If Borrower fails, following demand, to provide Administrative Agent the tax
receipts required under the Deed of Trust, without limiting any other remedies
available to Administrative Agent, Administrative Agent may, at Borrower’s sole
expense, obtain and enter into a tax services contract with respect to the
Property with a tax reporting agency satisfactory to Administrative Agent.
4.11    Administrative Agent’s Rights to Pay and Perform. If, after written
notice, Borrower fails to promptly pay or perform any of the Obligations within
any applicable grace or cure periods, Administrative Agent, without further
Notice to or demand upon Borrower, and without waiving or releasing any
Obligation or Default, may (but shall be under no obligation to) at any time
thereafter make such payment or perform such act for the account and at the
expense of Borrower. Administrative Agent may enter upon the Property for that
purpose and take all action thereon as Administrative Agent considers necessary
or appropriate.
4.12    Reimbursement; Interest. If Administrative Agent shall incur any
Expenses or pay any Claims after delivery of any Notice required by the terms of
this Agreement or any other Loan Document by reason of the Loan or the rights
and remedies provided under the Loan Documents (regardless of whether or not any
of the Loan Documents expressly provide for an indemnification by Borrower
against such Claims), Administrative Agent’s payment of such Expenses and Claims
shall constitute advances to Borrower which shall be paid by Borrower to
Administrative Agent on demand, together with interest thereon from the date
incurred until paid in full at the rate of interest then applicable to the Loan
under the terms of the Note. Each advance shall be secured by the Deed of Trust
and the other Loan Documents as fully as if made to Borrower, regardless of the
disposition thereof by the party or parties to whom such advance is made.
Notwithstanding the foregoing, however, in any action or proceeding to foreclose
the Deed of Trust or to recover or collect the Obligations, the provisions of
Law governing the recovery of costs, disbursements and allowances shall prevail
unaffected by this Section.

Page 24

--------------------------------------------------------------------------------




4.13    Notification by Borrower. Borrower will promptly give Notice to
Administrative Agent of the occurrence of any Default or Event of Default
hereunder or under any of the other Loan Documents. Borrower will also promptly
give Notice to Lender of any claim of a default by Borrower, or any claim by
Borrower of a default by any other party, under any property management contract
or any Lease.
4.14    [Intentionally Omitted.]
4.15    Fees and Expenses. Borrower shall pay all fees, charges, costs and
expenses required to satisfy the conditions of the Loan Documents. Without
limitation of the foregoing, Borrower will pay, when due, and if paid by
Administrative Agent will reimburse Administrative Agent on demand for, all
reasonable fees and expenses of any construction consultant (if any), the title
insurer, environmental engineers, appraisers, surveyors and Administrative
Agent’s counsel in connection with the closing, administration, modification or
any “workout” of the Loan, or the enforcement of Administrative Agent’s or any
Lender’s rights and remedies under any of the Loan Documents. Notwithstanding
any provision to the contrary set forth in this Agreement or in any other Loan
Document, except in any instance where, due to a legal conflict of interest, a
single counsel cannot represent Administrative Agent and Lenders in connection
with the enforcement of Administrative Agent’s or Lenders’ rights and remedies
under any of the Loan Documents (in which event Lenders may employ, at
Borrower’s expense, a single separate counsel to represent the interests of
Lenders in connection with the enforcement of Lenders’ rights and remedies under
any of the Loan Documents), Borrower shall not be required to pay or reimburse
any Lender for the costs and expenses of any counsel to any Lender.
4.16    Appraisals. Administrative Agent may obtain from time to time an
appraisal of all or any part of the Property, prepared in accordance with
written instructions from Administrative Agent, from a third-party appraiser
satisfactory to, and engaged directly by, Administrative Agent at Administrative
Agent’s cost and expense, except as provided below. The cost of any such
appraisal, including any costs for internal review thereof, obtained by
Administrative Agent in connection with any extension of the maturity of the
Loan, and the cost of each such appraisal commissioned by Administrative Agent
following the occurrence and during the continuance of a Default, shall by borne
by Borrower and shall be paid by Borrower on written demand by Administrative
Agent . Administrative Agent shall provide a copy of such appraisal to each
Lender promptly after receipt. In addition, provided (a) no Default or Potential
Default has occurred and is continuing, (b) Borrower has delivered to
Administrative Agent Administrative Agent’s standard disclosure and
indemnification agreements regarding appraisals, and (c) Borrower has reimbursed
Administrative Agent for the cost of such appraisal, including any costs for
internal review thereof, to the extent required by this Section 4.16,
Administrative Agent shall provide a copy of such appraisal to Borrower.
Provided no Default or Potential Default has occurred and is continuing,
Borrower shall have the right to request that Administrative Agent obtain, at
Borrower’s sole cost and expense, including any costs for internal review
thereof, a new appraisal of the Property.
4.17    Leasing and Tenant Matters. Borrower shall comply with the terms and
conditions of Exhibit “D” in connection with the leasing of space within the
Improvements. In addition, Borrower shall deposit with Administrative Agent on
the date of Borrower’s receipt thereof any and all termination fees or other
similar funds in excess of $250,000.00 paid by a

Page 25

--------------------------------------------------------------------------------




tenant in connection with such tenant’s election to exercise an early
termination option contained in its respective Lease or otherwise (the
“Termination Fee Deposit”).  The Termination Fee Deposit shall be deposited into
an interest-bearing account maintained with Administrative Agent for the benefit
of Borrower. Administrative Agent shall make the Termination Fee Deposit
available to reimburse Borrower for Tenant Improvements and Leasing Commissions
paid with respect to reletting the vacated space at the Property which shall be
disbursed in accordance with the terms and conditions of Exhibit “C-1” attached
hereto. After a vacated space has been re-leased to another tenant, any amounts
remaining under the Termination Fee Deposit shall, at Borrower’s election, be
returned to Borrower or be applied to repay a portion of the outstanding balance
of the Loan. If a Default has occurred and is continuing, then Administrative
Agent shall have the option to apply the Termination Fee Deposit to repay a
portion of the outstanding principal balance of the Loan in accordance with
Section 1.5 of this Agreement. Notwithstanding the foregoing, so long as no
Default or Potential Default has occurred and is continuing, Administrative
Agent shall, after any Release Pad has been released pursuant to Section 9.29
hereof, refund to Borrower all Termination Fee Deposits applicable to any
Improvements situated on such Release Pad.
4.18    Preservation of Rights. Borrower shall obtain, preserve and maintain in
good standing, as applicable, all rights, privileges and franchises necessary or
desirable for the operation of the Property and the conduct of Borrower’s
business thereon or therefrom.
4.19    Income from Property. Borrower shall pay all costs and expenses
associated with the ownership, maintenance, operation and leasing of the
Property, including all amounts then required to be paid under the Loan
Documents, in accordance with the terms of this Agreement and the other Loan
Documents. No income derived from the Property, including any income from the
Leases, shall be distributed or paid to any member, partner, shareholder or, if
Borrower is a trust, to any beneficiary or trustee, following the occurrence and
during the continuation of any Default with respect to which Administrative
Agent has provided Notice to Borrower.
4.20    [Intentionally Omitted.]
4.21    Swap Contracts. In the event that Borrower shall elect to enter into a
Swap Contract with Swap Counterparty, Borrower shall comply with all of the
terms and conditions of Exhibit “H” with respect to all Swap Contracts.
4.22    Debt Service Coverage Ratio.
(a)    As of each Test Date, the Property shall maintain an Ongoing Debt Service
Coverage Ratio of not less than the Minimum Required Debt Service Coverage
Ratio. If, as of any Test Date, the Property does not meet such Minimum Required
Debt Service Coverage Ratio, Borrower shall (in its sole discretion) have the
right to, within ten (10) Business Days after receipt of written notice from
Administrative Agent, either (i) deposit into an interest-bearing account of
Borrower maintained with Administrative Agent (the “Interest Reserve Account”)
an amount, reasonably determined by Administrative Agent, equal to the interest
that is anticipated to accrue on the Loan for the six (6) month period following
such Test Date, using (A) with respect to any portion of the outstanding
principal balance of the Loan which is not subject to a Swap Contract, the then
current Base Rate plus one-quarter of one percent (0.25%) per annum),

Page 26

--------------------------------------------------------------------------------




or (B) with respect to any portion of the outstanding principal balance of the
Loan which is subject to a Swap Contract, the fixed rate payable by Borrower
under such Swap Contract, or (ii) repay the Loan in an amount sufficient to
cause the Ongoing Debt Service Coverage Ratio to at least equal the Minimum
Required Debt Service Coverage Ratio. If as of the next succeeding Test Date the
Ongoing Debt Service Coverage Ratio shall equal or exceed the Minimum Required
Debt Service Coverage Ratio, provided that no Default exists, any funds held in
the Interest Reserve Account will be released to Borrower.
(b)    Should the Ongoing Debt Service Coverage Ratio be less than the Minimum
Required Debt Service Coverage Ratio for two (2) consecutive Test Dates
(excluding any Test Date on which Borrower has repaid the Loan in an amount
sufficient to cause the Ongoing Debt Service Coverage Ratio to at least equal
the Minimum Required Debt Service Coverage Ratio in accordance with clause (ii)
of Section 4.22(a)), Borrower must, within ten (10) Business Days after receipt
of written notice from Administrative Agent, repay principal of the Loan
outstanding in an amount sufficient to cause the Ongoing Debt Service Coverage
Ratio to be at least 1.25:1.00 as of such second Test Date. Provided that no
Default exists, any amounts then on deposit in the Interest Reserve Account may
be applied by Borrower toward any such required payment. Any amounts remaining
on deposit in the Interest Reserve Account following any payment made by
Borrower to cause the Ongoing Debt Service Coverage Ratio to be at least
1.25:1.00 shall, provided no Default exists, be returned to Borrower.
(c)    The Interest Reserve Account shall be subject to a security interest
granted to Administrative Agent as security for the Obligations pursuant to the
Security Agreement. Upon the occurrence and during the continuation of a
Default, Administrative Agent may exercise its rights and remedies with respect
to the Interest Reserve Account to the extent provided in the Security
Agreement.
(d)    Borrower may direct that amounts on deposit in the Interest Reserve
Account be applied to the outstanding principal balance of the Loan (including,
without limitation, any principal repayment of the Loan required as a condition
to any extension of the Maturity Date or required for the release of a Release
Pad pursuant to Section 9.29), provided (i) no Default exists, and (ii) after
giving effect to such application, the Ongoing Debt Service Coverage Ratio is at
least 1.15:1.00.
(e)    Upon the full and final satisfaction of the Obligations, Administrative
Agent shall release all funds then remaining on deposit in the Interest Reserve
Account and promptly remit the same to the party or parties legally entitled
thereto.
ARTICLE 5 - NEGATIVE COVENANTS
Borrower covenants as of the date hereof and until such time as all Obligations
shall be paid and performed in full, that:
5.1    Conditional Sales. Borrower shall not incorporate in the Improvements any
property acquired under a conditional sales contract or lease or as to which the
vendor retains title or a security interest, without the prior written consent
of Administrative Agent.

Page 27

--------------------------------------------------------------------------------




5.2    Insurance Policies and Bonds. Borrower shall not do or permit to be done
anything that would affect the coverage or indemnities provided for pursuant to
the provisions of any insurance policy, performance bond, labor and material
payment bond or any other bond given in connection with any construction at the
Property, including any construction of tenant improvements.
5.3    Commingling. Borrower shall not commingle the funds and other assets of
Borrower with those of any Affiliate or any other Person.
5.4    Additional Debt. Borrower shall not incur any debt for borrowed money,
secured or unsecured, direct or contingent (including guaranteeing any
obligation), other than (a) the Loan, and (b) advances or trade debt or accrued
expenses incurred in the ordinary course of business of operating the Property.
No other debt may be secured by a lien on, or security interest in, the
Property, whether senior, subordinate or pari passu, other than a lien or
security interest which constitutes a Permitted Encumbrance (as defined in the
Deed of Trust).
ARTICLE 6 - REPRESENTATIONS AND WARRANTIES
Borrower makes the following representations and warranties to Administrative
Agent and each Lender as of the date hereof and as of the date of each advance
hereunder:
6.1    Organization, Power and Authority of Borrower; Loan Documents. Borrower
(a) is a limited liability company duly organized, existing and in good standing
under the laws of the state in which it is organized and is duly qualified to do
business and in good standing in the state in which the Land is located (if
different from the state of its formation) and in any other state where the
nature of Borrower’s business or property requires it to be qualified to do
business, and (b) has the power, authority and legal right to own its property
and carry on the business now being conducted by it and to engage in the
transactions contemplated by the Loan Documents. The Loan Documents to which
Borrower is a party have been duly executed and delivered by Borrower, and the
execution and delivery of, and the carrying out of the transactions contemplated
by, such Loan Documents, and the performance and observance of the terms and
conditions thereof, have been duly authorized by all necessary organizational
action by and on behalf of Borrower. The Loan Documents to which Borrower is a
party constitute the valid and legally binding obligations of Borrower and are
fully enforceable against Borrower in accordance with their respective terms,
except to the extent that such enforceability may be limited by laws generally
affecting the enforcement of creditors’ rights.
6.2    Other Documents; Laws. The execution and performance of the Loan
Documents to which Borrower is a party and the consummation of the transactions
contemplated thereby will not conflict with, result in any breach of, or
constitute a default under, the organizational documents of Borrower, or any
contract, agreement, document or other instrument to which Borrower is a party
or by which Borrower or any of its properties may be bound or affected, and such
actions do not and will not violate or contravene any Law to which Borrower is
subject.
6.3    Taxes. To Borrower’s knowledge and belief, Borrower has filed all
federal, state, county and municipal Tax returns required to have been filed by
Borrower and has paid all Taxes

Page 28

--------------------------------------------------------------------------------




which have become due pursuant to such returns or pursuant to any Tax
assessments received by Borrower.
6.4    Legal Actions. There are no material Claims or investigations by or
before any court or Governmental Authority, with respect to which Borrower has
been served, or to the best of Borrower’s knowledge and belief, threatened
against or affecting Borrower, Borrower’s business or the Property. Borrower is
not in default with respect to any order, writ, injunction, decree or demand of
any court or any Governmental Authority affecting Borrower or the Property.
6.5    Nature of Loan. Borrower is a business or commercial organization. The
Loan is being obtained solely for business or investment purposes, and will not
be used for personal, family, household or agricultural purposes.
6.6    Trade Names. Borrower conducts its business solely under the name set
forth in the Preamble to this Agreement and makes use of no trade names in
connection therewith, unless such trade names have been previously disclosed to
Administrative Agent in writing.
6.7    Financial Statements. The financial statements heretofore delivered by
Borrower and Guarantor to Administrative Agent are true and correct in all
material respects, have been prepared in accordance with sound accounting
principles consistently applied, and fairly present the respective financial
conditions of the subjects thereof as of the respective dates thereof.
6.8    No Material Adverse Change. No material adverse change has occurred in
the financial conditions reflected in the financial statements of Borrower or
Guarantor since the respective dates of such statements, and no material
additional liabilities have been incurred by Borrower since the dates of such
statements other than the borrowings contemplated herein or as approved in
writing by Administrative Agent.
6.9    ERISA and Prohibited Transactions. As of the date hereof and throughout
the term of the Loan: (a) Borrower is not and will not be (i) an “employee
benefit plan,” as defined in Section 3(3) of ERISA, (ii) a “governmental plan”
within the meaning of Section 3(32) of ERISA, or (iii) a “plan” within the
meaning of Section 4975(e) of the Code; (b) the assets of Borrower do not and
will not constitute “plan assets” within the meaning of the United States
Department of Labor Regulations set forth in Section 2510.3-101 of Title 29 of
the Code of Federal Regulations; (c) transactions by or with Borrower are not
and will not be subject to state statutes applicable to Borrower regulating
investments of fiduciaries with respect to governmental plans; and (d) Borrower
will not engage in any transaction that would cause any Obligation or any action
taken or to be taken hereunder (or the exercise by Administrative Agent of any
of its rights under the Deed of Trust or any of the other Loan Documents) to be
a non-exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA or Section 4975 of the Code. Borrower agrees to deliver
to Administrative Agent and, subject to the provisions of Section 4.8(e), each
Lender such certifications or other evidence of compliance with the provisions
of this Section as Administrative Agent or, subject to the terms of
Section 4.8(e), any Lender may from time to time request.

Page 29

--------------------------------------------------------------------------------




6.10    Compliance with Laws and Zoning and Other Requirements; Encroachments.
To Borrower’s knowledge and belief, Borrower is in compliance with the
requirements of all applicable Laws. To Borrower’s knowledge and belief, the use
of the Property complies with applicable zoning ordinances, regulations and
restrictive covenants affecting the Land. To Borrower’s knowledge and belief,
all use and other requirements of any Governmental Authority having jurisdiction
over the Property have been satisfied. To Borrower’s knowledge and belief, no
violation of any Law exists with respect to the Property. To Borrower’s
knowledge and belief, and except as may be disclosed in the Survey, the
Improvements are constructed entirely on the Land and do not encroach upon any
easement or right-of-way, or upon the land of others. To Borrower’s knowledge
and belief, and except as may be disclosed in the Survey, (i) the Improvements
comply with all applicable building restriction lines and set-backs, however
established, and (ii) are in strict compliance with all applicable use or other
restrictions and the provisions of all applicable agreements, declarations and
covenants and all applicable zoning and subdivision ordinances and regulations.
Notwithstanding the foregoing, the representations and warranties set forth in
this Section 6.10 are qualified by any information and disclosures set forth in
any zoning report delivered by Borrower to Administrative Agent in connection
with the closing of the Loan.
6.11    Certificates of Occupancy. To Borrower’s knowledge and belief, all
certificates of occupancy and other permits and licenses necessary or required
in connection with the use and occupancy of the Improvements have been validly
issued.
6.12    Utilities; Roads; Access. To Borrower’s knowledge and belief, all
utility services necessary for the operation of the Improvements for their
intended purposes have been fully installed, including telephone service, cable
television, water supply, storm and sanitary sewer facilities, natural gas and
electric facilities, including cabling for telephonic and data communication,
and the capacity to send and receive wireless communication. To Borrower’s
knowledge and belief, all roads and other accesses necessary to serve the Land
and Improvements have been completed, are serviceable in all weather, and where
required by the appropriate Governmental Authority, have been dedicated to and
formally accepted by such Governmental Authority.
6.13    Other Liens. Except for contracts for labor, materials and services
furnished or to be furnished in connection with any construction at the
Property, including any construction of tenant improvements, Borrower has made
no contract or arrangement of any kind the performance of which by the other
party thereto would give rise to a lien on the Property.
6.14    No Defaults. To Borrower’s knowledge and belief, (i) there is no Default
or Potential Default under any of the Loan Documents, and (ii) there is no
default or event of default under any material contract, agreement or other
document related to the construction or operation of the Improvements.
6.15    Draw Request. As a condition to each draw request or other request for
an advance hereunder and each receipt of the funds requested thereby, Borrower’s
representations and warranties set forth in this Agreement shall be true and
correct in all material respects as of the date of the draw request or other
request for an advance.

Page 30

--------------------------------------------------------------------------------




6.16    No Broker. Except as expressly disclosed by Borrower to Administrative
Agent in writing, no financial advisers, brokers, underwriters, placement
agents, agents or finders have been dealt with by Borrower, Guarantor or any
Affiliate thereof in connection with the Loan.
6.17    Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of Section 1445 or 7701 of the Code. Without limiting the foregoing,
Borrower is not a foreign corporation, foreign partnership, foreign trust,
foreign estate or nonresident alien or a disregarded entity owned by any of them
(as those terms are defined in the Code).
6.18    Sanctions. Neither Borrower, Guarantor, any subsidiary of Borrower or
Guarantor nor, to Borrower’s knowledge, any other Affiliate of Borrower,
Guarantor or any subsidiary of Borrower or Guarantor or any of the partners,
directors, officers, employees, agents, trustees, administrators, managers,
advisors and representatives of Borrower, Guarantor or any of Borrower’s or
Guarantor’s subsidiaries or other Affiliates, is an individual or entity
currently the subject of any Sanctions, nor is Borrower, Guarantor or any
subsidiary of Borrower or Guarantor located, organized or resident in a
Designated Jurisdiction.
ARTICLE 7 -— DEFAULT AND REMEDIES
7.1    Events of Default. The occurrence of any one of the following shall be a
default under this Agreement (“Default”):
(a)    Borrower fail(s) to pay any Obligation under this Agreement within five
(5) business days after the same becomes due, whether on the scheduled due date
or upon acceleration, maturity or otherwise.
(b)    A Default or Event of Default (as defined therein) occurs under any Note,
the Deed of Trust or any other Loan Document, or Borrower or Guarantor fails to
promptly pay, perform, observe or comply with any term, obligation or agreement
contained in any of the Loan Documents within any applicable grace or cure
period, or, if no cure period is specified, any such failure continues uncured
for a period of thirty (30) days after Notice from Administrative Agent or any
Lender to Borrower, unless (i) such failure, by its nature, is not capable of
being cured within such period, (ii) within such period, Borrower commences to
cure such failure and thereafter diligently prosecutes the cure thereof, and
(iii) Borrower causes such failure to be cured no later than ninety (90) days
after the date of such Notice from Administrative Agent or any Lender.
(c)    Any information contained in any financial statement, schedule, report or
any other document delivered by Borrower or Guarantor to Administrative Agent or
any Lender in connection with the Loan proves at any time not to be in all
material respects true and accurate, or Borrower or Guarantor shall have failed
to state any material fact or any fact necessary to make such information not
misleading, or any representation or warranty contained in this Agreement or in
any other Loan Document or other document, certificate or opinion delivered to
Administrative Agent or any Lender in connection with the Loan, proves at any
time to be incorrect or misleading in any material respect either on the date
when made or on the date when reaffirmed pursuant to the terms of this
Agreement.

Page 31

--------------------------------------------------------------------------------




(d)    Borrower fails to deposit funds into the Borrower’s Deposit Account
subject to and as required by the provisions of Section 4.6, within ten (10)
Business Days from the effective date of a Notice from Administrative Agent
requesting such deposit, or Borrower fails to deliver to Administrative Agent
any Condemnation Awards or Insurance Proceeds within ten (10) days after
Borrower’s receipt thereof.
(e)    Borrower fails to promptly perform or comply with any of the covenants
contained in the Loan Documents with respect to maintaining insurance, including
the covenants contained in Section 4.4.
(f)    Borrower fails to promptly perform or comply with any of the Obligations
set forth in this Agreement (other than those expressly described in other
subsections of this Section 7.1), and such failure continues uncured for a
period of thirty (30) days after Notice from Administrative Agent to Borrower,
unless (i) such failure, by its nature, is not capable of being cured within
such period, and (ii) within such period, Borrower commences to cure such
failure and thereafter diligently prosecutes the cure thereof, and
(iii) Borrower causes such failure to be cured no later than ninety (90) days
after the date of such Notice from Administrative Agent.
(g)    Any permit, license, certificate or approval that Borrower is required to
obtain with respect to any construction activities at the Property or the
operation, leasing or maintenance of the Improvements or the Property lapses or
ceases to be in full force and effect for a period of thirty (30) days, unless
(i) the failure to maintain any such permit, license, certificate or approval,
by its nature, is not capable of being cured within such period, (ii) within
such period, Borrower commences to cure such failure and thereafter diligently
prosecutes the cure thereof, and (iii) Borrower causes such failure to be cured
no later than ninety (90) days after the date of such Notice from Administrative
Agent.
(h)    A lien for the performance of work or the supply of materials filed
against the Property, or any stop notice served on Borrower, any contractor of
Borrower, Administrative Agent or any Lender, remains unsatisfied or unbonded
for a period of thirty (30) days after the date of filing or service in
violation of the terms of Section 4.3 above.
(i)    Borrower or Guarantor files a bankruptcy petition or makes a general
assignment for the benefit of creditors, or a bankruptcy petition is filed
against Borrower or Guarantor and such involuntary bankruptcy petition continues
undismissed for a period of ninety (90) days after the filing thereof.
(j)    Borrower or Guarantor applies for or consents in writing to the
appointment of a receiver, trustee or liquidator of Borrower, Guarantor, the
Property, or all or substantially all of the other assets of Borrower or
Guarantor, or an order, judgment or decree is entered by any court of competent
jurisdiction on the application of a creditor appointing a receiver, trustee or
liquidator of Borrower, Guarantor, the Property, or all or substantially all of
the other assets of Borrower or Guarantor, but only if any of the foregoing is
not dismissed within ninety (90) days after such appointment, judgment or
decree.
(k)    Borrower or Guarantor admits in writing its inability or fails generally
to pay its debts as they become due (other than principal of the Loan due at
maturity).

Page 32

--------------------------------------------------------------------------------




(l)    A final nonappealable judgment for the payment of money involving more
than $1,000,000 is entered against Borrower, and Borrower fails to discharge the
same, or fails to cause it to be discharged or bonded off to Administrative
Agent’s satisfaction, within thirty (30) days from the date of the entry of such
judgment.
(m)    Unless and until a Repayment Guaranty Termination Event shall occur, a
final nonappealable judgment for the payment of money involving more than
$10,000,000 is entered against Guarantor, and (i) Guarantor fails to discharge
the same, or fails to cause it to be discharged or bonded off to Lender’s
satisfaction, within thirty (30) days from the date of the entry of such
judgment, and (ii) as a result of such failure, Guarantor fails to comply with
any of the Financial Covenants set forth in Exhibit “J” of this Agreement.
(n)    Unless the written consent of Administrative Agent is previously
obtained, all or substantially all of the business assets of Borrower or
Guarantor are sold, Borrower or Guarantor is dissolved, or there occurs any
change in the form of business entity through which Borrower or Guarantor
presently conducts its business or any merger or consolidation involving
Borrower or Guarantor.
(o)    Without the prior written consent of Administrative Agent (which consent
may be conditioned, among other matters, on the issuance of a satisfactory
endorsement to the title insurance policy insuring Administrative Agent’s
interest under the Deed of Trust), the controlling interest in Borrower ceases
to be owned, directly or indirectly, by KBS Limited Partnership III, a Delaware
limited partnership.
(p)    Unless and until a Repayment Guaranty Termination Event shall occur,
Guarantor fails to comply with any of the Financial Covenants set forth in
Exhibit “J” of this Agreement.
7.2    Remedies. Upon the occurrence and during the continuance of a Default,
Administrative Agent at its election may (but shall not be obligated to) without
the consent of and shall at the direction of the Required Lenders, without
notice, exercise any and all rights and remedies afforded by this Agreement, the
other Loan Documents, Law, equity or otherwise, including (a) declaring any and
all Indebtedness immediately due and payable (provided that, without limitation
of the foregoing, upon the occurrence of an actual or deemed entry of an order
for relief with respect to Borrower under any Debtor Relief Law, any obligation
of Lenders to make advances, including Additional Advances, shall automatically
terminate, and the unpaid principal amount of the Loan outstanding and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of Administrative Agent or Lenders);
(b) reducing any claim to judgment; (c) obtaining appointment of a receiver (to
which Borrower hereby consents) and/or judicial or nonjudicial foreclosure under
the Deed of Trust; (d) terminating Lenders’ Commitments; (e) in its own name on
behalf of the Lenders or in the name of Borrower, entering into possession of
the Property, leasing and operating the Property, performing all work and
constructing Improvements; and (f) setting-off and applying, to the extent
thereof and to the maximum extent permitted by Law, sums in the Interest Reserve
Account, any and all deposits, funds, or assets at any time held and any and all
other indebtedness at any time owing by Administrative Agent or any Lender to or
for the credit or account of Borrower against any Indebtedness.

Page 33

--------------------------------------------------------------------------------




Borrower hereby appoints Administrative Agent as Borrower’s attorney-in-fact,
which power of attorney is irrevocable and coupled with an interest, with full
power of substitution if Administrative Agent so elects, to do any of the
following in Borrower’s name upon the occurrence and during the continuance of a
Default: (i) endorse the name of Borrower on any checks or drafts representing
proceeds of any insurance policies, or other checks or instruments payable to
Borrower with respect to the Property; (ii) prosecute or defend any action or
proceeding incident to the Property; (iii) pay, settle, or compromise all bills
and claims regarding the Property; (iv) perform the obligations and exercise the
rights of Borrower under all Leases, guaranties and other agreements to which it
is a party or by which the Property is bound, enter into Leases, guaranties and
other agreements regarding the Property and pay all leasing, operating and
capital expenses of the Property; and (v) take over and use all or any part of
the labor, materials, supplies and equipment contracted for, owned by, or under
the control of Borrower, whether or not previously incorporated into the
Improvements of the Property. Neither Administrative Agent nor any Lender shall
have any liability to Borrower for the sufficiency or adequacy of any such
actions taken by Administrative Agent.
ARTICLE 8 -— ADMINISTRATIVE AGENT
8.1    Appointment and Authorization of Administrative Agent.
(a)    Each Lender hereby irrevocably (subject to Section 8.9) appoints,
designates and authorizes Administrative Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Borrower, without further inquiry
or investigation, shall, and are hereby authorized by Lenders to, assume that
all actions taken by Administrative Agent hereunder and in connection with or
under the Loan Documents are duly authorized by Lenders and Borrower shall be
entitled to rely on Administrative Agent’s acknowledgment of consent and
approvals when required under the Loan Documents. The term “agent” herein and in
the other Loan Documents with reference to Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. With
respect to any matter that requires, in accordance with the terms hereof or of
any other Loan Document, the consent or approval of any or all Lenders, Borrower
shall be entitled to conclusively rely on any written notification provided by
Administrative Agent to Borrower that such consent or approval has been
obtained.
(b)    Notwithstanding any provision to the contrary contained elsewhere herein
or in any other Loan Document, Administrative Agent shall not have any duties or
responsibilities except those expressly set forth herein, and its duties and
responsibilities shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent and its Related Parties:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, and no implied covenants,
functions,

Page 34

--------------------------------------------------------------------------------




responsibilities, obligations or liabilities shall be read into this Agreement
or any other Loan Document or otherwise exist against Administrative Agent or
its Related Parties;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose Administrative Agent to liability or that is contrary to any
Loan Document or applicable Law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to Borrower, Guarantor or
any of their Related Parties that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Related Parties in any capacity.
(c)    No individual Lender or group of Lenders shall have any right to amend or
waive, or consent to the departure of any party from any provision of any Loan
Document, or secure or enforce the obligations of Borrower or any other party
pursuant to the Loan Documents, or otherwise. All such rights, on behalf of
Administrative Agent or any Lender or Lenders, shall be held and exercised
solely by and at the option of Administrative Agent for the pro rata benefit of
the Lenders. Such rights, however, are subject to the rights of a Lender or
Lenders, as expressly set forth in this Agreement, to approve matters or direct
Administrative Agent to take or refrain from taking action as set forth in this
Agreement. Except as expressly otherwise provided in this Agreement or the other
Loan Documents, Administrative Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights, or taking or refraining from taking any actions which Administrative
Agent is expressly entitled to exercise or take under this Agreement and the
other Loan Documents, including (i) the determination if and to what extent
matters or items subject to Administrative Agent’s satisfaction are acceptable
or otherwise within its discretion, (ii) the making of Administrative Agent
Advances, and (iii) the exercise of remedies pursuant to, but subject to,
Article 7 or pursuant to any other Loan Document and any action so taken or not
taken shall be deemed consented to by Lenders.
(d)    In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Borrower, Guarantor or any other Person liable
for any part of the Indebtedness, no individual Lender or group of Lenders shall
have the right, and Administrative Agent (irrespective of whether the principal
of the Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether Administrative Agent shall have made
any demand on Borrower or any other Person) shall be exclusively entitled and
empowered on behalf of itself and the Lenders, by intervention in such
proceeding or otherwise:

Page 35

--------------------------------------------------------------------------------




(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loan and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders and Administrative Agent and their respective agents and
counsel and all other amounts due Lenders and Administrative Agent under Section
4.15 allowed in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Section 4.15.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of Lenders except as approved by the Required Lenders or to
authorize Administrative Agent to vote in respect of the claims of Lenders
except as approved by the Required Lenders in any such proceeding.
8.2    Delegation of Duties; Advice.
(a)    Administrative Agent may execute any of its duties under this Agreement
or any other Loan Document by or through one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article 8 shall
apply to any such sub-agent and to the Related Parties of Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Loan as well as activities as
Administrative Agent. Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
(b)    Administrative Agent shall be entitled to advice of counsel and other
consultant experts concerning all matters pertaining to such duties.
Administrative Agent shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel or other consultant experts.
8.3    Liability of Administrative Agent. Neither Administrative Agent nor any
Related Party of Administrative Agent shall (a) be liable for any action taken
or omitted to be taken by

Page 36

--------------------------------------------------------------------------------




any of them under or in connection with this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby (i) with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary), or as Administrative Agent shall believe in
good faith shall be necessary or (ii) in the absence of its own gross negligence
or willful misconduct as determined by a court of competent jurisdiction by
final and nonappealable judgment, or (b) be responsible in any manner to any
Lender for any recital, statement, representation or warranty made by Borrower,
Guarantor, any subsidiary or Affiliate of Borrower or Guarantor, or any other
Person, or any officer thereof, contained herein or in any other Loan Document,
or in any certificate, report, statement or other document referred to or
provided for in, or received by Administrative Agent under or in connection
with, this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of Borrower or any other party to any Loan Document
to perform its obligations hereunder or thereunder. Neither Administrative Agent
nor any Related Party of Administrative Agent shall be under any obligation to
any Lender or participant or any other Person to inspect the properties, books
or records of Borrower, Guarantor, any of their Related Parties or any other
Person, or to ascertain or inquire into (u) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (v) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (w)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (x)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the Loan
Documents, (y) the value or the sufficiency of any Collateral, or (z) the
satisfaction of any condition set forth herein or therein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
8.4    Reliance by Administrative Agent; Authorized Signers. Administrative
Agent is authorized to rely upon the continuing authority of the Authorized
Signers to bind Borrower with respect to all matters pertaining to the Loan and
the Loan Documents, including the submission of Draw Requests and the selection
of interest rates. Such authorization may be changed only upon written notice
addressed to Administrative Agent accompanied by evidence, reasonably
satisfactory to Administrative Agent, of the authority of the Person giving such
notice. Such notice shall be effective not sooner than five (5) Business Days
following receipt thereof by Administrative Agent. Without limitation of the
foregoing, Administrative Agent shall be entitled to rely, and shall be fully
protected, and shall be indemnified by Lenders pursuant to Section 8.7, in
relying, upon any writing , resolution, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex, telephone message, email or other electronic
(including any Internet or intranet website posting or other distribution)
communication, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any party to the Loan Documents), independent accountants and other experts
selected by Administrative Agent. In determining compliance with any condition
hereunder to the making of the Loan or any Additional Advance that by its terms
must be fulfilled to the satisfaction of a Lender, Administrative Agent may
presume that such condition is satisfactory to such Lender unless Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of the Loan or such Additional Advance. For purposes of determining
compliance

Page 37

--------------------------------------------------------------------------------




with the conditions specified in Exhibit “C”, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objections. Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders or all Lenders if required hereunder as it
deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by Lenders against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.
Administrative Agent shall in all cases be fully protected, and shall be
indemnified by Lenders pursuant to Section 8.7, in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Required Lenders or such greater number of Lenders as
may be expressly required hereby in any instance, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all
Lenders. In the absence of written instructions from the Required Lenders or
such greater number of Lenders, as expressly required hereunder, Administrative
Agent may take or not take any action, at its discretion, unless this Agreement
specifically requires the consent of the Required Lenders or such greater number
of Lenders. Notwithstanding anything to the contrary herein, in no event shall
Administrative Agent be required to take any action that it determines may
expose Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may affect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law, and Administrative Agent shall be
indemnified by Lenders pursuant to Section 8.7 with respect to such
determination.
8.5    Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Potential Default unless
Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement and describing such Default or Potential
Default, and Administrative Agent determines that such Default or such Potential
Default (if it were to become a Default) will have a Material Adverse Effect.
Administrative Agent will notify Lenders of its receipt of any such notice.
Administrative Agent shall take such action with respect to any such Default as
may be requested by the Required Lenders in accordance with Article 7; provided,
however, that unless and until Administrative Agent has received any such
request, Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default as it
shall deem advisable or in the best interest of Lenders.
8.6    Credit Decision; Disclosure of Information by Administrative Agent.
(a)    Each Lender acknowledges that neither Administrative Agent nor any
Related Party of Administrative Agent has made any representation or warranty to
it, and that no act by Administrative Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of Borrower
and Guarantor, shall be deemed to constitute any representation or warranty by
Administrative Agent or any Related Party of Administrative Agent to any Lenders
as to any matter, including whether Administrative Agent or any Related Party of
Administrative Agent have disclosed material information in their possession.
Each

Page 38

--------------------------------------------------------------------------------




Lender represents to Administrative Agent that it has, independently and without
reliance upon Administrative Agent or any Related Party of Administrative Agent
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower and
Guarantor, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrower and Guarantor hereunder. Each Lender
also represents that it will, independently and without reliance upon
Administrative Agent or any Related Party of Administrative Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower and Guarantor.
(b)    Administrative Agent promptly after its receipt shall provide each Lender
such notices, reports and other documents expressly required to be furnished to
Lenders by Administrative Agent herein. To the extent not already available to a
Lender, Administrative Agent shall also provide each Lender and/or make
available for such Lender’s inspection during reasonable business hours and at
such Lender’s expense, promptly after such Lender’s written request therefor:
(i) copies of the Loan Documents; (ii) such information as is then in
Administrative Agent’s possession in respect of the current status of principal
and interest payments and accruals in respect of the Loan; (iii) copies of all
current financial statements in respect of Borrower, Guarantor or other Person
liable for payment or performance by Borrower of any obligations under the Loan
Documents, then in Administrative Agent’s possession with respect to the Loan;
and (iv) other current factual information then in Administrative Agent’s
possession with respect to the Loan and bearing on the continuing
creditworthiness of Borrower or Guarantor, or any of their respective
Affiliates; provided that nothing contained in this Section shall impose any
liability upon Administrative Agent for its failure to provide a Lender any of
such Loan Documents, information, or financial statements, unless such failure
constitutes willful misconduct or gross negligence on Administrative Agent’s
part; and provided, further, that Administrative Agent shall not be obligated to
provide any Lender with any information in violation of Law or any contractual
restrictions on the disclosure thereof (provided such contractual restrictions
shall not apply to distributing to a Lender factual and financial information
expressly required to be provided herein). Except as set forth above,
Administrative Agent shall not have any duty or responsibility to provide any
Lenders with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of
Borrower or Guarantor or any of their respective Affiliates which may come into
the possession of Administrative Agent or any Related Party of Administrative
Agent.
8.7    Indemnification of Administrative Agent. WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED, LENDERS HEREBY INDEMNIFY ADMINISTRATIVE
AGENT AND EACH RELATED PARTY OF ADMINISTRATIVE AGENT (TO THE EXTENT NOT
REIMBURSED BY OR ON BEHALF OF BORROWER AND WITHOUT LIMITING THE OBLIGATION OF
BORROWER TO DO SO), PRO RATA, AND HOLD HARMLESS ADMINISTRATIVE

Page 39

--------------------------------------------------------------------------------




AGENT AND EACH RELATED PARTY OF ADMINISTRATIVE AGENT FROM AND AGAINST ANY AND
ALL INDEMNIFIED LIABILITIES INCURRED BY IT, INCLUDING BEFORE, DURING AND AFTER
ANY FORECLOSURE OF THE DEED OF TRUST, OTHER EXERCISE OF RIGHTS AND REMEDIES OR
SALE OF THE PROPERTY, INCLUDING THOSE IN WHOLE OR PART ARISING FROM
ADMINISTRATIVE AGENT’S STRICT LIABILITY, OR COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE; provided, however, that no Lender shall be liable for the payment to
Administrative Agent or any Related Party of Administrative Agent of any portion
of such Indemnified Liabilities to the extent determined in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Person’s own gross negligence or willful misconduct; provided,
further, that no action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section 8.7. All payments on account of the foregoing shall be
due and payable ten (10) days after demand by Administrative Agent therefor.
Without limitation of the foregoing, to the extent that Administrative Agent is
not reimbursed by or on behalf of Borrower, each Lender shall reimburse
Administrative Agent within ten (10) days after demand for its ratable share of
any costs or out-of-pocket expenses (including attorneys’ fees) incurred by
Administrative Agent as described in Section 4.15. The undertaking in this
Section 8.7 shall survive the resignation or replacement of Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments, the termination of this Agreement and the
repayment, satisfaction or discharge of all Obligations.
8.8    Administrative Agent in Individual Capacity. Administrative Agent, in its
individual capacity, and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of banking, trust, financial, advisory,
underwriting or other business with any party to the Loan Documents and their
respective subsidiaries and other Affiliates as though Administrative Agent was
not Administrative Agent hereunder, without notice to or consent of Lenders and
without any duty to account therefor to Lenders. Lenders acknowledge that
Borrower and Bank of America or its Affiliate have entered or may enter into
Swap Transactions. Lenders shall have no right to share in any portion of any
payments made by Borrower under the terms of such Swap Transactions (except and
to the extent Lenders shall have participated with Bank of America or such
Affiliate in such Swap Transactions). Lenders acknowledge that, pursuant to such
activities, Bank of America or its Affiliates may receive information regarding
any party to the Loan Documents, or their respective Affiliates (including
information that may be subject to confidentiality obligations in favor of such
parties or such parties’ Affiliates) and acknowledge that Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Pro Rata Share of the Loan, Bank of America shall have the same rights
and powers under this Agreement as any other Lenders and may exercise such
rights and powers as though it were not Administrative Agent or party to Swap
Transactions, and the terms “Lender” and “Lenders” include Bank of America in
its individual capacity.
8.9    Successor Administrative Agent. Administrative Agent may resign as
Administrative Agent upon thirty (30) days’ notice to Lenders and Borrower.
Additionally, if the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by

Page 40

--------------------------------------------------------------------------------




notice in writing to Borrower and such Person, remove such Person as
Administrative Agent. If Administrative Agent resigns or is so removed by the
Required Lenders under this Agreement, the Required Lenders shall, (i) within
thirty (30) days after receipt of Administrative Agent’s notice of resignation
or (ii) within five Business Days of the removal of Administrative Agent, as
applicable, appoint from among Lenders a successor administrative agent for
Lenders, which successor administrative agent shall be consented to by Borrower
at all times other than during the existence of a Default (which consent of
Borrower shall not be unreasonably withheld or delayed). Upon the acceptance by
the successor administrative agent of its appointment as successor
administrative agent hereunder, the retiring Administrative Agent’s resignation
or removal, as applicable, shall be effective, such successor administrative
agent shall succeed to all the rights, powers and duties of the retiring
Administrative Agent and the term “Administrative Agent” shall mean such
successor administrative agent, and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated. If
no successor administrative agent has accepted appointment as Administrative
Agent by the date which is thirty (30) days following a retiring Administrative
Agent’s notice of resignation, or on or before the removal day specified by
Required Lenders in their removal notice to Administrative Agent and Borrower,
whichever applies, then the Lender other than the retiring Administrative Agent
holding the largest Commitment shall automatically become the successor
administrative agent; it being understood and agreed that the retiring
Administrative Agent’s resignation or removal, as applicable, shall in all
instances become effective upon such thirtieth (30th) day, or upon the removal
day set forth in Required Lenders’ removal notice, whichever applies. After the
effective date any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article VIII and other
applicable Sections of this Agreement shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.
8.10    Releases; Acquisition and Transfers of Collateral.
(a)    Lenders hereby irrevocably authorize Administrative Agent to transfer or
release any lien on, or after foreclosure or other acquisition of title by
Administrative Agent on behalf of Lenders to transfer or sell, any Collateral
(i) upon the termination of the Commitments, the termination of all obligations
of each Swap Counterparty to advance any funds under any Swap Contract, and
payment and satisfaction in full of all Indebtedness; (ii) constituting a
release, transfer or sale of a lien or Collateral if Borrower will certify to
Administrative Agent that the release, transfer or sale is permitted under this
Agreement or the other Loan Documents (and Administrative Agent may rely
conclusively on any such certificate, without further inquiry); or (iii) after
foreclosure or other acquisition of title (1) in the discretion of
Administrative Agent if a purchase price of at least ninety percent (90%)) of
the value indicated in the most recent appraisal of the collateral obtained by
Administrative Agent and made in accordance with regulations governing
Administrative Agent, less any reduction indicated in the appraised value
estimated by any experts in the applicable areas engaged by Administrative
Agent; or (2) if approved by the Required Lenders.
(b)    If all or any portion of the Collateral is acquired by foreclosure or by
deed in lieu of foreclosure, Administrative Agent shall take title to the
Collateral in its name or by an Affiliate of Administrative Agent, but for the
benefit of all Lenders in their Pro Rata Shares on the date of the foreclosure
sale or recordation of the deed in lieu of foreclosure (the “Acquisition

Page 41

--------------------------------------------------------------------------------




Date”). Administrative Agent and all Lenders hereby expressly waive and
relinquish any right of partition with respect to any collateral so acquired.
After any Collateral is acquired, Administrative Agent shall appoint and retain
one or more Persons (individually and collectively, the “OREO Property Manager”)
experienced in the management, leasing, sale and/or disposition of similar
properties.
(c)    After consulting with the OREO Property Manager, Administrative Agent
shall prepare a written plan for operation, management, improvement,
maintenance, repair, sale and disposition of the Collateral and a budget for the
aforesaid, which may include a reasonable management fee payable to
Administrative Agent (the “Business Plan”). Administrative Agent will deliver
the Business Plan not later than the sixtieth (60th) day after the Acquisition
Date to each Lender with a written request for approval of the Business Plan. If
the Business Plan is approved by the Required Lenders, Administrative Agent and
the OREO Property Manager shall adhere to the Business Plan until a different
Business Plan is approved by the Required Lenders. Administrative Agent may
propose an amendment to the Business Plan as it deems appropriate, which shall
also be subject to Required Lender approval. If the Business Plan (as may be
amended) proposed by Administrative Agent is not approved by the Required
Lenders, or if sixty (60) days have elapsed following the Acquisition Date
without a Business Plan being proposed by Administrative Agent, any Lender may
propose an alternative Business Plan, which Administrative Agent shall submit to
all Lenders for their approval. If an alternative Business Plan is approved by
the Required Lenders, Administrative Agent may appoint one of the approving
Lenders to implement the alternative Business Plan. Notwithstanding any other
provision of this Agreement, unless in violation of an approved Business Plan or
otherwise in an emergency situation, Administrative Agent shall, subject to
Section 8.10(a), have the right but not the obligation to take any action in
connection with the Collateral (including those with respect to all Real
Property Taxes, Insurance Premiums, operation, management, improvement,
maintenance, repair, sale and disposition), or any portion thereof.
(d)    Upon written request by Administrative Agent or Borrower at any time,
Lenders will confirm in writing Administrative Agent’s authority to sell,
transfer or release any such liens of particular types or items of Collateral
pursuant to this Section 8.10; provided, however, that (i) Administrative Agent
shall not be required to execute any document necessary to evidence such
release, transfer or sale on terms that, in Administrative Agent’s opinion,
would expose Administrative Agent to liability or create any obligation or
entail any consequence other than the transfer, release or sale without
recourse, representation or warranty, and (ii) such transfer, release or sale
shall not in any manner discharge, affect or impair the obligations of Borrower
other than those expressly being released.
(e)    If only two (2) Lenders exist at the time Administrative Agent receives a
purchase offer for Collateral, the consent of the Required Lenders is required
pursuant to Section 8.10(a), and one of the Lenders does not consent within ten
(10) Business Days after notification from Administrative Agent, the consenting
Lender may, in writing to the other Lender, offer (“Purchase Offer”) to purchase
all of the non-consenting Lender’s right, title and interest in such Collateral
for a purchase price equal to the non-consenting Lender’s Pro Rata Share of the
net proceeds anticipated from such sale of such Collateral (as reasonably
determined by Administrative Agent, including the undiscounted face principal
amount of any purchase money obligation not payable at closing) (“Lender Net
Sale Proceeds”). Within ten (10) Business Days

Page 42

--------------------------------------------------------------------------------




thereafter the non-consenting Lender shall be deemed to have accepted such
Purchase Offer unless the non-consenting Lender notifies Administrative Agent
that it elects to purchase all of the consenting Lender’s right, title and
interest in such Collateral for a purchase price payable by the non-consenting
Lender in an amount equal to the consenting Lender’s Pro Rata Share of the
Lender Net Sale Proceeds. Any amount payable hereunder by a Lender shall be due
on the earlier to occur of the closing of the sale of such Collateral or ninety
(90) days after receipt by the non-consenting Lender of the Purchase Offer,
regardless of whether such Collateral is sold.
8.11    Application of Payments. Except as otherwise provided below with respect
to Defaulting Lenders, aggregate principal and interest payments, payments for
Indemnified Liabilities and/or foreclosure or sale of the collateral, and net
operating income from the collateral during any period it is owned by
Administrative Agent on behalf of Lenders (“Payments”) shall be apportioned pro
rata among Lenders and payments of any fees (other than fees designated for
Administrative Agent’s separate account) shall, as applicable, be apportioned
pro rata among Lenders. All pro rata Payments shall be remitted to
Administrative Agent and all such payments not constituting payment of specific
fees, and all proceeds of the Collateral received by Administrative Agent, shall
be applied first, to pay any fees, indemnities, costs, expenses (including those
in Section 8.7) and reimbursements then due to Administrative Agent from
Borrower (including any of the foregoing constituting Administrative Agent
Advances, together with interest thereon); second, to pay any fees, costs,
expenses and reimbursements then due to Lenders from Borrower (including any of
the foregoing constituting Administrative Agent Advances, together with interest
thereon, reimbursed by Lenders); third, to pay (on a pari passu basis) pro rata
interest and late charges due in respect of the Indebtedness and regularly
occurring payments under any Swap Contract; fourth, to pay (on a pari passu
basis) or prepay pro rata principal of the Indebtedness and “Settlement Amounts”
or “Close-Out Amounts”, and similar payments, as applicable, payable by Borrower
under Swap Transactions; and last, to Borrower, if required by Law, or Lenders
in Pro Rata Share percentages equal to their percentages at the termination of
the Aggregate Commitments.
Notwithstanding anything to the contrary in this Agreement, obligations arising
under Swap Contracts shall be excluded from the application described above in
this Section 8.11 if Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as
Administrative Agent may request, from the applicable Hedge Bank. Each Hedge
Bank not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of Administrative Agent pursuant to the terms of this
Article VIII for itself and its Affiliates as if a “Lender” party hereto.
8.12    Administrative Agent Advances.
(a)    Administrative Agent is authorized, from time to time, in Administrative
Agent’s sole discretion to make, authorize or determine other advances, or
otherwise expend funds, on behalf of Lenders (“Administrative Agent Advances”),
(i) to pay any costs, fees and expenses as described in Section 4.15, (ii) when
the applicable conditions precedent set forth in Exhibit “C” and Exhibit “C 1”
have been satisfied to the extent required by Administrative Agent, and (iii)
when Administrative Agent deems necessary or desirable to preserve or protect
the Collateral or any portion thereof (including those with respect to Real
Property Taxes, Insurance Premiums,

Page 43

--------------------------------------------------------------------------------




operation, management, improvements, maintenance, repair, sale and disposition)
(A) subject to Section 8.5, after the occurrence of a Default, and (B) subject
to Section 8.10, after acquisition of all or a portion of the Collateral by
foreclosure or otherwise.
(b)    Administrative Agent Advances shall constitute obligatory advances of
Lenders under this Agreement, shall be repayable on demand and secured by the
Collateral, and if unpaid by Lenders as set forth below shall bear interest at
the rate applicable to such amount under the Loan or if no longer applicable, at
the Base Rate. Administrative Agent shall notify each Lender in writing of each
Administrative Agent Advance. Upon receipt of notice from Administrative Agent
of its making of an Administrative Agent Advance, each Lender shall make the
amount of such Lender’s Pro Rata Share of the outstanding principal amount of
the Administrative Agent Advance available to Administrative Agent, in same day
funds, to such account of Administrative Agent as Administrative Agent may
designate, (i) on or before 3:00 p.m. (Administrative Agent’s Time) on the day
Administrative Agent provides Lenders with notice of the making of such
Administrative Agent Advance if Administrative Agent provides such notice on or
before 12:00 p.m. (Administrative Agent’s Time), or (ii) on or before 12:00 p.m.
(Administrative Agent’s Time) on the Business Day immediately following the day
Administrative Agent provides Lenders with notice of the making of such
Administrative Agent Advance if Administrative Agent provides notice after 12:00
p.m. (Administrative Agent’s Time).
8.13    Defaulting Lender.
8.13.1    Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
9.9.
(b)    Any payment of principal, interest, fees or other amounts received by
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 7 or otherwise) or
received by Administrative Agent from a Defaulting Lender pursuant to Section
9.7 shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, as Borrower
may request (so long as no Default or Potential Default exists), to the funding
of any advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Administrative
Agent; third, if so determined by Administrative Agent and Borrower, to be held
in a deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to advances under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Potential Default exists, to the payment of any amounts owing to Borrower as a
result of any judgment of a court of competent jurisdiction obtained by Borrower

Page 44

--------------------------------------------------------------------------------




against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any advances in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such advances were made at a time when the conditions for same, if any, were
satisfied or waived, such payment shall be applied solely to pay the advances of
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any advances of such Defaulting Lender until such time as all
advances are held by the Lenders pro rata in accordance with the Commitments
hereunder. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.
8.13.2    Defaulting Lender Cure. If Borrower and Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender
will, to the extent applicable, purchase at par that portion of outstanding
advances of the other Lenders or take such other actions as Administrative Agent
may determine to be necessary to cause the Commitments (and outstanding
principal balance of all advances) to be held on a pro rata basis by the Lenders
in accordance with their Pro Rata Shares, whereupon such Lender will cease to be
a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
8.14    Benefit. The terms and conditions of this Article VIII are inserted for
the sole benefit of Administrative Agent and Lenders; the same may be waived in
whole or in part, with or without terms or conditions, without prejudicing
Administrative Agent’s or Lenders’ rights to later assert them in whole or in
part. The provisions of this Article VIII are solely among and for the benefit
of Administrative Agent and the Lenders, and in no event shall Borrower be
considered a party thereto or a beneficiary thereof (unless specifically
provided otherwise herein) or have any additional obligations arising solely out
of the provisions contained in this Article VIII.
8.15    Co-Agents; Lead Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” or “lead
manager,” “arranger,” “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such lenders, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified as a “syndication agent,” “documentation agent,” “co-agent” or “lead
manager” shall have or be deemed to have any fiduciary relationship with any
Lenders. Each Lender acknowledges that it has not relied, and will not rely, on
any of Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

Page 45

--------------------------------------------------------------------------------




8.16    Lender Participation in Swap Transactions. If Borrower enters into any
Swap Transaction and Swap Contract with one or more Lenders, such Lender(s)
shall notify each other then-existing Lender of the terms of each such Swap
Transaction and each then-existing Lender (other than a Defaulting Lender) shall
have the right in its sole discretion to participate in each such Swap
Transaction pro rata according to such Lender’s Pro Rata Share of the amount of
the applicable Swap Transaction. All such participation interests shall be
governed pursuant to separate documentation.
8.17    Swap Contracts. Except as otherwise expressly set forth herein, no Hedge
Bank that obtains the benefit of the provisions of Section 8.11 or any
Collateral by virtue of the provisions hereof or any Loan Document shall have
any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or any Loan Document) other than in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article VIII to the contrary,
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Swap Contracts except to the extent expressly provided herein and
unless Administrative Agent has received a Secured Party Designation Notice with
respect to the related Swap Obligations, together with such supporting
documentation as Administrative Agent may request, from the applicable Hedge
Bank. Administrative Agent shall not be required to verify the payment of, or
that other satisfactory arrangements have been made with respect to, Obligations
arising under Swap Contracts.
8.18    Borrower Not a Party. Except as expressly otherwise provided herein, the
provisions of this Article 8 are solely among and for the benefit of
Administrative Agent and the Lenders, and except as expressly otherwise provided
herein, in no event shall Borrower be considered a party thereto or a
beneficiary thereof or have any additional obligations arising solely out of the
provisions contained in this Article 8.
ARTICLE 9 -— GENERAL TERMS AND CONDITIONS
9.1    Consents; Borrower’s Indemnity. Except where otherwise expressly provided
in the Loan Documents, in any instance where the approval, consent or the
exercise of Administrative Agent’s or Lenders’ judgment is expressly required
under any Loan Document, the granting or denial of such approval or consent and
the exercise of such judgment shall be (a) within the sole discretion of
Administrative Agent or Lenders; (b) deemed to have been given only by a
specific writing intended for the purpose given and executed by Administrative
Agent or, to the extent applicable, Lenders; and (c) free from any limitation or
requirement of reasonableness. Notwithstanding any approvals or consents by
Administrative Agent or Lenders, neither Administrative Agent nor any Lender has
any obligation or responsibility whatsoever for the adequacy, form or content of
any appraisal, environmental, engineering, property condition or other
inspection, audit, report or assessment, any contract, any change order, any
lease, or any other matter incident to the Property. Any appraisal, inspection,
audit, report or assessment of the Property or the books and records of Borrower
or Guarantor, or the procuring of documents and financial and other information,
by or on behalf of Administrative

Page 46

--------------------------------------------------------------------------------




Agent shall be for Administrative Agent’s and Lenders’ protection only, and
shall not constitute an assumption of responsibility to Borrower or anyone else
with regard to the condition, value, construction, maintenance or operation of
the Property, or relieve Borrower or Guarantor of any of its obligations.
NEITHER ADMINISTRATIVE AGENT NOR ANY LENDER SHALL BE LIABLE OR RESPONSIBLE FOR,
AND BORROWER SHALL INDEMNIFY ADMINISTRATIVE AGENT, EACH LENDER, AND EACH RELATED
PARTY OF ADMINISTRATIVE AGENT AND EACH LENDER (COLLECTIVELY, THE “INDEMNITEES”)
FROM AND AGAINST: (A) ANY CLAIM, ACTION, LOSS OR COST (INCLUDING ATTORNEYS’ FEES
AND COSTS OF ADMINISTRATIVE AGENT AND, TO THE EXTENT PROVIDED UNDER
SECTION 4.15, LENDERS) ARISING FROM, RELATING TO OR OTHERWISE IN CONNECTION WITH
(I) THE LEASES, THE PROPERTY, THE IMPROVEMENTS AND THE OTHER COLLATERAL,
INCLUDING ANY DEFECT THEREIN, (II) THE PROTECTION, PRESERVATION, OPERATION,
MANAGEMENT, IMPROVEMENT, MAINTENANCE, REPAIR, SALE AND DISPOSITION OF THE
PROPERTY AND OTHER COLLATERAL (INCLUDING THOSE WITH RESPECT TO REAL PROPERTY
TAXES, INSURANCE PREMIUMS, AND LEASING COSTS AND BROKER FEES) OR (III) THE
PERFORMANCE OF ANY OBLIGATION OF BORROWER WHATSOEVER; (B) ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS, DEMANDS, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES AND DISBURSEMENTS (INCLUDING REASONABLE
ATTORNEYS’ FEES AND COSTS OF ADMINISTRATIVE AGENT AND, TO THE EXTENT PROVIDED
UNDER SECTION 4.15, LENDERS) OF ANY KIND OR NATURE WHATSOEVER WHICH MAY AT ANY
TIME BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNITEE IN ANY
WAY RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH (I) ANY OF THE MATTERS
DESCRIBED IN THE FOREGOING CLAUSE (A), (II) THE EXECUTION, DELIVERY,
ENFORCEMENT, PERFORMANCE OR ADMINISTRATION OF ANY LOAN DOCUMENT OR ANY OTHER
AGREEMENT, LETTER OR INSTRUMENT DELIVERED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED THEREBY OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
THEREBY, (III) ANY COMMITMENT OR THE LOAN, INCLUDING ALL CLAIMS BY ANY ACTUAL OR
ALLEGED BROKER FOR BORROWER OR ANY RELATED PARTY OF BORROWER FOR BROKERAGE FEES
IN CONNECTION WITH THE LOAN, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY (INCLUDING ANY INVESTIGATION
OF, PREPARATION FOR, OR DEFENSE OF ANY PENDING OR THREATENED CLAIM,
INVESTIGATION, LITIGATION OR PROCEEDING) AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO, INCLUDING ALL COSTS AND EXPENSES INCURRED BY ANY
INDEMNITEE IN CONNECTION WITH ANY SUBPOENA, DEPOSITION OR OTHERWISE ACTING AS A
WITNESS; (C) ANY AND ALL CLAIMS, DEMANDS, ACTIONS OR CAUSES OF ACTION ARISING
OUT OF OR RELATING TO THE USE OF INFORMATION (AS DEFINED IN SECTION 9.6) OR
OTHER MATERIALS OBTAINED THROUGH INTERNET, INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION

Page 47

--------------------------------------------------------------------------------




SYSTEMS IN CONNECTION WITH THIS AGREEMENT; AND (D) ANY AND ALL LIABILITIES,
LOSSES, COSTS OR EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND COSTS OF
ADMINISTRATIVE AGENT AND, TO THE EXTENT PROVIDED UNDER SECTION 4.15, LENDERS)
THAT ANY INDEMNITEE SUFFERS OR INCURS AS A RESULT OF THE ASSERTION OF ANY
FOREGOING CLAIM, DEMAND, ACTION, CAUSE OF ACTION OR PROCEEDING, OR AS A RESULT
OF THE PREPARATION OF ANY DEFENSE IN CONNECTION WITH ANY FOREGOING CLAIM,
DEMAND, ACTION, CAUSE OF ACTION OR PROCEEDING, IN ALL CASES, WHETHER OR NOT AN
INDEMNITEE IS A PARTY TO SUCH CLAIM, DEMAND, ACTION, CAUSE OF ACTION OR
PROCEEDING AND WHETHER IT IS DEFEATED, SUCCESSFUL OR WITHDRAWN, (ALL OF THE
FOREGOING, COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), INCLUDING IN WHOLE OR
PART ANY LOSS ARISING OUT OF AN INDEMNITEES’ STRICT LIABILITY, OR COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE; provided, however, that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. Nothing, including any
advance or acceptance of any document or instrument, shall be construed as a
representation or warranty, express or implied, to any party by Administrative
Agent or Lenders. All payments on account of the Indemnified Liabilities shall
be due and payable ten (10) Business Days after demand by Administrative Agent
therefor. The indemnities in this Section 9.1 shall not terminate upon the
release, foreclosure or other termination of the Deed of Trust but will survive
the release, foreclosure of the Deed of Trust or conveyance in lieu of
foreclosure, the repayment of the Indebtedness, the discharge and release of the
Deed of Trust and the other Loan Documents, any bankruptcy or other debtor
relief proceeding, and any other event whatsoever.
9.2    Miscellaneous.
9.2.1    Counterparts. This Agreement may be executed in several counterparts
(and by different parties hereto in different counterparts), all of which are
identical, and all of which counterparts together shall constitute one and the
same instrument.
9.2.2    Effectiveness; Signature Copies. This Agreement shall become effective
when it shall have been executed by Administrative Agent and when Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. Loan Documents, and all
signed certificates and other documents delivered thereunder or in connection
therewith, may be transmitted and/or signed by facsimile or e-mail transmission
(e.g. “pdf” or “tif”). The effectiveness of any such documents and signatures
shall, subject to applicable Law, have the same force and effect as
manually-signed originals and shall be binding on all parties to the Loan
Documents. Administrative Agent may also require that any such documents and
signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile or e-mail document or signature.

Page 48

--------------------------------------------------------------------------------




9.2.3    Electronic Signatures. The words “execute,” “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption or in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, or any other state
laws based on the Uniform Electronic Transactions Act.
9.2.4    Severability. A determination that any provision of this Agreement or
any other Loan Document is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Agreement to any Person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other Persons or circumstances. The parties shall
endeavor in good faith negotiations to replace the unenforceable or invalid
provisions with valid provisions the economic effect of which comes as close as
possible to that of the unenforceable or invalid provisions. The
unenforceability or invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 9.2.4, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.
9.2.5    Time of the Essence. Time shall be of the essence with respect to
Borrower’s obligations under the Loan Documents.
9.2.6    Governing Law. This Agreement and each other Loan Document (except to
the extent expressly set forth therein), and their respective validity,
enforcement and interpretation, shall be governed by the Laws of the State of
California (without regard to any conflict of Laws principles) and applicable
United States federal Law.
9.3    Notices.
9.3.1    Modes of Delivery; Changes. Except as otherwise provided herein, all
notices, and other communications required or which any party desires to give
under this Agreement or any other Loan Document shall be in writing. Unless
otherwise specifically provided in such other Loan Document, all such notices
and other communications shall be deemed sufficiently given or furnished if
delivered by personal delivery, by nationally recognized overnight courier
service, by registered or certified United States mail, postage prepaid, or by
facsimile (with, subject to Section 9.3.2, a confirmatory duplicate copy sent by
first class United States mail), addressed to the party to whom directed or by
(subject to Section 9.3.3) electronic mail address to Borrower, at the addresses
set forth at the end of this Agreement or to Administrative Agent or Lenders at
the addresses specified for notices on the Schedule of Lenders (unless changed
by similar notice in writing given by the particular party whose address is to
be changed). Any such notice or communication shall be deemed to have been given
and received either at the time of

Page 49

--------------------------------------------------------------------------------




personal delivery or, in the case of courier or mail, as of the date of first
attempted delivery at the address and in the manner provided herein, or, in the
case of facsimile, upon receipt; provided, however, that service of a notice
required by any applicable statute shall be considered complete when the
requirements of that statute are met. Notwithstanding the foregoing, no notice
of change of address shall be effective except upon actual receipt. This Section
9.3 shall not be construed in any way to affect or impair any waiver of notice
or demand provided in any Loan Document or to require giving of notice or demand
to or upon any Person in any situation or for any reason.
9.3.2    Limited Use of Electronic Mail. Electronic mail and internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Loan Documents for
execution by the parties thereto, and for other purposes described herein, and
may not be used for any other purpose.
9.3.3    Electronic Delivery. Borrower hereby acknowledges that (i)
Administrative Agent and/or Arranger may, but shall not be obligated to, make
available to the Lenders materials and/or information provided by or on behalf
of Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (ii) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Person’s
securities. Borrower hereby agrees that so long as Borrower is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (A) by
marking Borrower Materials “PUBLIC,” Borrower shall be deemed to have authorized
Administrative Agent, Arranger and Lenders to treat Borrower Materials as not
containing any material non-public information with respect to Borrower or its
securities for purposes of United States Federal and state securities Laws
(provided, however, that to the extent Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.6); (B) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information,” and (C)
Administrative Agent and Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, no Borrower shall be under any obligation to mark
any Borrower Materials “PUBLIC.”
9.3.4    Reliance by Administrative Agent and Lenders. Administrative Agent and
Lenders shall be entitled to rely and act upon any notices (including telephonic
Loan advance notices) purportedly given by or on behalf of Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. Borrower shall indemnify each Indemnitee from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of Borrower. All telephonic notices to
and other communications with

Page 50

--------------------------------------------------------------------------------




Administrative Agent may be recorded by Administrative Agent, and each of the
parties hereto hereby consents to such recording. If a Lender does not notify or
inform Administrative Agent of whether or not it consents to, or approves of or
agrees to any matter of any nature whatsoever with respect to which its consent,
approval or agreement is required under the express provisions of this Agreement
or with respect to which its consent, approval or agreement is otherwise
requested by Administrative Agent, in connection with the Loan or any matter
pertaining to the Loan, within ten (10) Business Days (or such longer period as
may be specified by Administrative Agent) after such consent, approval or
agreement is requested by Administrative Agent, Lender shall be deemed to have
given its consent, approval or agreement, as the case may be, with respect to
the matter in question.
9.4    Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent or any Lender, or Administrative Agent
or any Lender exercises any right of set-off, and such payment or the proceeds
of such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law, to a depository
(including Administrative Agent, any Lender or its or their Affiliates) for
returned items or insufficient collected funds, or otherwise, then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to Administrative Agent upon demand its applicable share
of any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.
9.5    Successors and Assigns.
(a)    Successors and Assigns Generally. Subject to Section 8.14, the provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 9.5(b), (ii) by way of participation in accordance with
the provisions of Section 9.5(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 9.5(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent permitted in Section 9.5(d)
and, to the extent expressly contemplated hereby, the Related Parties of each of
Administrative Agent and Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may assign to one or more assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its

Page 51

--------------------------------------------------------------------------------




Commitment and Pro Rata Share of the Loan at the time owing to it); provided
that any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and Pro Rata Share of the Loan at the time owing
to it or contemporaneous assignments to related Approved Funds that equal at
least the amount specified in Section 9.5(b)(i)(B) in the aggregate or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in Section 9.5(b)(i)(A), the aggregate amount
of the Commitment (which for this purpose includes the Pro Rata Share of the
Loan outstanding) or, if the Commitment is not then in effect, the principal
outstanding Pro Rata Share of the Loan that is subject to each such assignment,
determined as of the date the “Effective Date” specified in the Assignment and
Assumption, shall not be less than $10,000,000 unless each of Administrative
Agent and, so long as no Default has occurred and is continuing, Borrower
otherwise consent (each such consent not to be unreasonably withheld or
delayed), and, with respect to any consent of Borrower, shall be deemed given if
Administrative Agent does not receive a written disapproval from Borrower within
five (5) Business Days after delivery of any request for consent.
Borrower shall not be required to execute any documents in connection with any
such assignment that expand any of the obligations of Borrower hereunder or
under any of the other Loan Documents or create any additional covenants,
representations or warranties of Borrower hereunder or thereunder.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to its Pro Rata Share of the Loan
and the Commitment assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 9.5(b)(i)(B) and, in addition:
(A)    the consent of Borrower (such consent not to be unreasonably withheld or
delayed; it being understood and agreed that it shall be reasonable for Borrower
to withhold its consent if, as a result of such assignment (X) Borrower will be
required to make additional payments in respect of Indemnified Taxes as provided
in Section 2.1 or (Y) Borrower demonstrates to Administrative Agent’s reasonable
satisfaction that, in the future, Borrower will likely be required to make
additional payments in respect of Indemnified Taxes as provided in Section 2.1)
shall be required unless (1) a Default has occurred and is continuing at the
time of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that Borrower shall be deemed to

Page 52

--------------------------------------------------------------------------------




have consented to any such assignment unless it shall object thereto by written
notice to Administrative Agent within five (5) Business Days after having
received notice thereof, and provided, further, that Borrower’s consent shall
not be required during the primary syndication of the Loan (it being understood,
and agreed, however, that Administrative Agent shall be the sole Lender as of
the Closing Date and that there shall be no primary syndication of the Loan);
and
(B)    the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to Administrative Agent an Administrative
Details Reply Form.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
Borrower, Guarantor or any other Person liable for any part of the Obligations
or any of Affiliate or Subsidiary of the foregoing, (B) to any Defaulting Lender
or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) to a natural Person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the applicable
Pro Rata Share of the Loan previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full Pro
Rata Share of the Loan. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this Section 9.5(b), then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by Administrative Agent pursuant to
Section 9.5(c), from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under

Page 53

--------------------------------------------------------------------------------




this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of this Agreement with respect to Borrower’s
obligations surviving termination of this Agreement); provided, that except to
the extent otherwise expressly agreed by the affected parties, no assignment by
a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request by Administrative Agent, Borrower (at its expense to the extent that the
expenses of Borrower do not exceed $10,000) shall execute and deliver substitute
Note(s) to Administrative Agent for the assignee, and, for partial assignments,
the assignor in replacement of the assignor’s then-existing Note (each, a
“Replacement Note”). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.5(b)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.5(d).
For purposes of clarification and notwithstanding any provision to the contrary,
if Borrower’s expenses relating to a Replacement Note exceed $10,000, such
expenses exceeding $10,000 shall be borne by the Lender or Lenders receiving
replacement notes pro rata in accordance with such Lenders’ Pro Rata Shares.
(c)    Register. Administrative Agent, acting solely for this purpose as an
agent of Borrower (and such agency being solely for tax purposes), shall
maintain at Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of Lenders, and the
Commitments of, and the principal amount (and stated interest) of each Lender’s
Pro Rata Share of the Loan owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and Borrower, Administrative Agent and Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior written notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Person
(other than a natural Person, a Defaulting Lender, Borrower, Guarantor or any
Affiliate or Subsidiary of Borrower or Guarantor) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or its Pro Rata Share of the
Loan owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) Borrower, Administrative Agent and Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 8.7 without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any

Page 54

--------------------------------------------------------------------------------




amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the second proviso of Section 9.9 that affects such
Participant. Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.1, 2.4 and 2.5 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 9.5(b) (it being
understood that the documentation required under Section 2.1(e) shall be
delivered to the Lender who sells the participation) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to Section
9.5(b); provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.6 and 9.12 as if it were an assignee under Section
9.5(b) and (B) shall not be entitled to receive any greater payment under
Section 2.1 or 2.4, with respect to any participation, than the Lender from whom
it acquired the applicable participation would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation. Each Lender that sells a participation agrees, at Borrower’s
written request, to use reasonable efforts to cooperate with Borrower to
effectuate the provisions of Section 2.6 with respect to any Participant. To the
extent permitted by Law, each Participant also shall be entitled to the benefits
of Section 9.7 as though it were a Lender; provided that such Participant agrees
to be subject to Section 9.8 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amount (and stated interest) of each Participant’s interest in
the Loan or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
9.6    Confidentiality. Administrative Agent and each Lender agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the

Page 55

--------------------------------------------------------------------------------




extent required by applicable Laws or regulations or by any subpoena or similar
legal process; (d) to any other party to this Agreement; (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section 9.6 and otherwise in form and substance reasonably satisfactory to
Borrower, to (i) any assignee of or participant in, pledgee of or assignee of a
security interest in, or any prospective assignee of or participant in, or
pledgee of or assignee of a security interest in, any of its rights or
obligations under this Agreement, or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any Swap Transaction or
credit derivative transaction relating to obligations of Borrower or Guarantor;
(g) with the consent of Borrower; or (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section
9.6 or (ii) becomes available to Administrative Agent or any Lender on a
nonconfidential basis from a source other than Borrower. For the purposes of
this Section 9.6, “Information” means all information received from Borrower or
Guarantor relating to Borrower or Guarantor or their business, other than any
such information that is available to Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by Borrower or Guarantor; provided
that in the case of information received from Borrower or Guarantor after the
Closing Date, such information is clearly identified in writing at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 9.6 shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Administrative Agent and Lenders may
disclose the existence of this Agreement and the other Loan Documents and
information about this Agreement and the other Loan Documents to market data
collectors, similar service providers to the lending industry, and service
providers to Administrative Agent and Lenders in connection with the
administration and management of this Agreement, the Loan and Loan Documents.
9.7    Set-off. In addition to any rights and remedies of Administrative Agent
and Lenders provided by Law, upon the occurrence and during the continuance of
any Default, Administrative Agent and, with the prior written consent of
Administrative Agent, each Lender, is authorized at any time and from time to
time, without prior written notice to Borrower, any such notice being waived by
Borrower, to set-off and apply any and all deposits, general or special, time or
demand, provisional or final, any time owing by Administrative Agent or Lenders
hereunder or under any other Loan Document to or for the credit or the account
of such parties to the Loan Documents against any and all Indebtedness,
irrespective of whether or not Administrative Agent or Lenders shall have made
demand under this Agreement or any other Loan Document and although such
Indebtedness may be contingent or unmatured or denominated in a currency
different from that of the applicable depositor indebtedness. Each Lender agrees
promptly to notify Borrower and Administrative Agent after any such set off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set off and application.
9.8    Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the portions of the Loan advanced
by it, any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a)

Page 56

--------------------------------------------------------------------------------




notify Administrative Agent of such fact, and (b) purchase from the other
Lenders such participations in the portions of the Loan made by them as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such portions of the Loan or such participations, as the case may be, pro
rata with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender, such purchase
shall to that extent be rescinded and each other Lender shall repay to the
purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered
without further interest thereon. Borrower agrees that any Lender so purchasing
a participation from another Lender may, to the fullest extent permitted by Law,
exercise all of its rights of payment (including the right of set-off), but
subject to Section 9.7 with respect to such participation as fully as if such
Lender were the direct creditor of Borrower in the amount of such participation.
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this Section
9.8 and will in each case notify Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
9.8 shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.
9.9    Amendments; Survival. Administrative Agent and Lenders shall be entitled
to amend (whether pursuant to a separate intercreditor agreement or otherwise)
any of the terms, conditions or agreements set forth in Article 8 or as to any
other matter in the Loan Documents respecting payments to Administrative Agent
or Lenders or the required number of Lenders to approve or disapprove any matter
or to take or refrain from taking any action, without the consent of Borrower or
any other Person or the execution by Borrower or any other Person of any such
amendment or intercreditor agreement. Subject to the foregoing, Administrative
Agent may amend or waive any provision of this Agreement or any other Loan
Document, or consent to any departure by any party to the Loan Documents
therefrom which amendment, waiver or consent is intended to be within
Administrative Agent’s discretion or determination, or otherwise in
Administrative Agent’s reasonable determination shall not have a Material
Adverse Effect; provided, however, that otherwise no such amendment, waiver or
consent shall be effective unless in writing, signed by the Required Lenders and
Borrower or the applicable party to the Loan Documents, as the case may be, and
acknowledged by Administrative Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; and provided, further, that no such amendment, waiver or consent shall:
(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 7.2), without the written consent of
such Lender (it being understood that a waiver of a Default shall not constitute
an extension or increase in any Lender’s Commitment);
(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to Lenders (or any
of them) hereunder

Page 57

--------------------------------------------------------------------------------




or under any other Loan Document, without the written consent of each Lender
directly affected thereby;
(c)    reduce the principal of, or the rate of interest specified herein on, any
portion of the Loan, or any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender directly
affected thereby; provided, however, that Administrative Agent may waive any
obligation of Borrower to pay interest at the Default Rate and/or late charges
for periods of up to thirty (30) days, and only the consent of the Required
Lenders shall be necessary to waive any obligation of Borrower to pay interest
at the Default Rate or late charges thereafter, or to amend the definition of
“Default Rate” or “late charges”;
(d)    change the percentage of the combined Commitments or of the aggregate
unpaid principal amount of the Loan which is required for the Lenders or any of
them to take any action hereunder, without the written consent of each Lender;
(e)    change the definition of “Pro Rata Share” or “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;
(f)    amend this Section 9.9, or Section 9.8, without the written consent of
each Lender;
(g)    permit the sale, transfer, pledge, mortgage or assignment of any
Collateral or any direct or indirect interest in Borrower, except as expressly
permitted under the Loan Documents, without the written consent of each Lender;
or
(h)    transfer or release any lien on, or after foreclosure or other
acquisition of title by Administrative Agent on behalf of the Lenders transfer
or sell, any Collateral except as permitted in Section 8.10, without the prior
written consent of each Lender,
and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to the Lenders required
above, affect the rights or duties of Administrative Agent under this Agreement
or any other Loan Document. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.
This Agreement shall continue in full force and effect until the Indebtedness is
paid in full and all of Administrative Agent’s and Lenders’ obligations under
this Agreement are terminated; and all representations and warranties and all
provisions herein for indemnity of the Indemnitees, Administrative Agent and
Lenders (and any other provisions herein specified to

Page 58

--------------------------------------------------------------------------------




survive) shall survive the resignation or removal of Administrative Agent, any
assignment of rights by, or the replacement of, any Lender, the termination of
the Commitments, the termination of this Agreement and the repayment,
satisfaction or discharge of all other Obligations.
9.10    Several Obligations; No Liability; No Release. Notwithstanding anything
to the contrary set forth in this Agreement or any other Loan Document, (a) the
obligations of Lenders hereunder to make Loan advances and to make payments
pursuant to Sections 8.7 and 8.12 are several and not joint and (b) such
obligations are and shall remain the several, and not joint, obligations of
Lenders despite that certain of the Loan Documents now or hereafter may have
been or will be executed only by or in favor of Administrative Agent in its
capacity as such, and not by or in favor of Lenders. The failure of any Lender
to make any Loan advance or to make any payment under Section 8.7 or 8.12 on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan advance or to make its payment
under Section 8.7 or 8.12. Except as may be specifically provided in this
Agreement, no Lender shall have any liability for the acts of any other Lender.
No Lender shall be responsible to Borrower or any other Person to take any
action on behalf of another Lender hereunder or in connection with the financing
contemplated herein. In furtherance of the foregoing, Lenders shall comply with
their obligations under the Loan Documents, including the obligations to make
payments pursuant to Sections 8.7 and 8.12 regardless of (i) the occurrence of
any Default hereunder or under any Loan Document; (ii) any failure of
consideration, absence of consideration, misrepresentation, fraud, or any other
event, failure, deficiency, breach or irregularity of any nature whatsoever in
the Loan Documents; or (iii) any bankruptcy, insolvency or other like event with
regard to Borrower or Guarantor. Such obligations of Lenders are in all regards
independent of any claims between Administrative Agent and any Lender.
9.11    [Intentionally Omitted.]
9.12    Replacement of Lenders. If Borrower is entitled to replace a Lender
pursuant to the provisions of Section 2.6, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then Borrower may, at its sole expense and
effort, upon notice to such Lender and Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.5), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 2.1 and 2.4) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(a)    Borrower shall have paid to Administrative Agent the assignment fee (if
any) specified in Section 9.5(b) and the other conditions set forth in Section
9.5(b) shall have been satisfied;
(b)    such Lender shall have received payment of an amount equal to the
Principal Debt owing to it, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 2.5) from

Page 59

--------------------------------------------------------------------------------




the assignee (to the extent of such Principal Debt and accrued interest and
fees) or Borrower (in case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 2.4 or payments required to be made pursuant to
Section 2.1, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
9.13    Further Assurances. Borrower will, upon Administrative Agent’s written
request, (a) promptly correct any defect, error or omission in any Loan
Document; (b) execute, acknowledge, deliver, procure, record or file such
further instruments and do such further acts as Administrative Agent deems
reasonably necessary, reasonably desirable or reasonably proper to carry out the
purposes of the Loan Documents and to identify and subject to the liens and
security interest of the Loan Documents any property intended to be covered
thereby, including any renewals, additions, substitutions, replacements, or
appurtenances to the Property; (c) execute, acknowledge, deliver, procure, file
or record any document or instrument Administrative Agent deems reasonably
necessary, reasonably desirable, or reasonably proper to protect the liens or
the security interest under the Loan Documents against the rights or interests
of third persons; and (d) provide such certificates, documents, reports,
information, affidavits and other instruments and do such further acts deemed
reasonably necessary, reasonably desirable or reasonably proper by
Administrative Agent or, subject to the provisions of Section 4.8(e), any Lender
to comply with the requirements of any Governmental Authority having
jurisdiction over Administrative Agent or such Lender. In addition, at any time,
and from time to time, upon written request by Administrative Agent or, subject
to the provisions of Section 4.8(e), any Lender, Borrower will, at Borrower’s
expense, provide any and all further instruments, certificates and other
documents as may, in the reasonable opinion of Administrative Agent or such
Lender, be reasonably necessary or reasonably desirable in order to verify
Borrower’s identity and background in a manner reasonably satisfactory to
Administrative Agent or such Lender.
9.14    Inducement to Lenders. The representations, warranties, covenants, and
agreements contained in this Agreement and the other Loan Documents (a) are made
to induce Lenders to make the Loan and extend any other credit to or for the
account of Borrower pursuant hereto, and Administrative Agent and Lenders are
relying thereon, and will continue to rely thereon, and (b) shall survive any
foreclosure, any conveyance in lieu of foreclosure, or any proceedings under any
Debtor Relief Law involving Borrower, Guarantor or the Property.

Page 60

--------------------------------------------------------------------------------




9.15    Forum. Borrower hereby irrevocably submits generally and unconditionally
for itself and in respect of its property to the non-exclusive jurisdiction of
any state court, or any United States federal court, sitting in the State
specified in Section 9.2 of this Agreement and to the non-exclusive jurisdiction
of any state court or any United States federal court, sitting in the state in
which the Property is located, over any suit, action or proceeding arising out
of or relating to this Agreement, the other Loan Documents or the Obligations.
Borrower hereby irrevocably waives, to the fullest extent permitted by Law, any
objection that they may now or hereafter have to the laying of venue in any such
court and any claim that any such court is an inconvenient forum. Borrower
hereby agrees and consents that, in addition to any methods of service of
process provided for under applicable Law, all service of process in any such
suit, action or proceeding in any state court, or any United States federal
court, sitting in the state specified in Section 9.2 may be made by certified or
registered mail, return receipt requested, directed to such party at its address
for notice stated in the Loan Documents, or at a subsequent address of which
Administrative Agent received actual notice from Borrower in accordance with the
Loan Documents, and service so made shall be complete five (5) days after the
same shall have been so mailed. Nothing herein shall affect the right of
Administrative Agent to serve process in any manner permitted by Law or limit
the right of Administrative Agent to bring proceedings against any party in any
other court or jurisdiction.
9.16    Interpretation. References to Articles, Sections, and Exhibits are,
unless specified otherwise, references to articles, sections and exhibits of
this Agreement. Captions and headings in the Loan Documents are for convenience
only and shall not affect the construction of the Loan Documents. All references
(a) to the Loan Documents are to the same as extended, amended, restated,
supplemented or otherwise modified from time to time unless expressly indicated
otherwise, and (b) to the Land, the Improvements or the Property shall mean all
or any portion of each of the foregoing, respectively. References to “Dollars,”
“$,” “money,” “payments” or other similar financial or monetary terms are
references to lawful money of the United States of America. Words of any gender
shall include each other gender. Words in the singular shall include the plural
and words in the plural shall include the singular. References to Borrower or
Guarantor shall mean, each Person comprising same, jointly and severally. The
words “herein,” “hereof,” “hereunder” and other similar compounds of the word
“here” shall refer to this entire Agreement (including the attached exhibits)
and not to any particular Article, Section, paragraph or provision. The terms
“agree” and “agreements” mean and include “covenant” and “covenants”. The words
“include” and “including” shall be interpreted as if followed by the words
“without limitation”.
9.17    No Partnership, etc. The relationship between Lenders (including
Administrative Agent) and Borrower is solely that of lender and borrower.
Neither Administrative Agent nor any Lender has any fiduciary or other special
relationship with or duty to Borrower and none is created by the Loan Documents.
Nothing contained in the Loan Documents, and no action taken or omitted pursuant
to the Loan Documents, is intended or shall be construed to create any
partnership, joint venture, association, or special relationship between
Borrower and Administrative Agent or any Lender or in any way make
Administrative Agent or any Lender a co-principal with Borrower with reference
to the Property or otherwise. In no event shall Administrative Agent’s or
Lenders’ rights and interests under the Loan Documents be construed to give
Administrative Agent or any Lender the right to control, or be deemed to
indicate that

Page 61

--------------------------------------------------------------------------------




Administrative Agent or any Lender is in control of, the business, properties,
management or operations of Borrower.
9.18    Commercial Purpose. Borrower warrants that the Loan is being made solely
to acquire or carry on a business or commercial enterprise, and/or Borrower is a
business or commercial organization. Borrower further warrants that all of the
proceeds of the Loan shall be used for commercial purposes and stipulates that
the Loan shall be construed for all purposes as a commercial loan, and is made
for other than personal, family, household or agricultural purposes.
9.19    Usury. It is expressly stipulated and agreed to be the intent of
Borrower, Administrative Agent and Lenders at all times to comply with
applicable state Law or applicable United States federal Law (to the extent that
it permits a Lender to contract for, charge, take, reserve, or receive a greater
amount of interest than under state Law) and that this Section 9.19 shall
control every other covenant and agreement in this Agreement, the Notes and the
other Loan Documents. If applicable state or federal Law should at any time be
judicially interpreted so as to render usurious any amount called for under any
of the Loan Documents, or contracted for, charged, taken, reserved, or received
with respect to the Loan, or if Administrative Agent’s exercise of the option to
accelerate the Maturity Date, or if any prepayment by Borrower results in
Borrower’s having paid any interest in excess of that permitted by applicable
Law, then it is Administrative Agent’s and each Lender’s express intent that all
excess amounts theretofore collected by Administrative Agent or any Lender shall
be credited on the Principal Debt and all other Indebtedness and the provisions
of the Loan Documents shall immediately be deemed reformed and the amounts
thereafter collectible hereunder and thereunder reduced, without the necessity
of the execution of any new documents, so as to comply with the applicable Law,
but so as to permit the recovery of the fullest amount otherwise called for
hereunder or thereunder. All sums paid or agreed to be paid to Lenders for the
use, forbearance, or detention of the Loan shall, to the extent permitted by
applicable Law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the maximum lawful rate from
time to time in effect and applicable to the Loan for so long as the Loan is
outstanding.
9.20    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING OR ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE NOTES, THE DEED OF TRUST, OR ANY OTHER
DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO HEREBY: (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER;
(b) ACKNOWLEDGES THAT THIS WAIVER AND THE PROVISIONS OF THIS SECTION WERE A
MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THE LOAN DOCUMENTS; (c)
CERTIFIES THAT THIS WAIVER IS KNOWINGLY, WILLINGLY, AND

Page 62

--------------------------------------------------------------------------------




VOLUNTARILY MADE; (d) AGREES AND UNDERSTANDS THAT THIS WAIVER CONSTITUTES A
WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH PROCEEDING OR
ACTION, INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS OR ANY
OTHER AGREEMENT, AND FURTHER AGREES THAT SUCH PARTY SHALL NOT SEEK TO
CONSOLIDATE ANY SUCH PROCEEDING OR ACTION WITH ANY OTHER PROCEEDING OR ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED; (e) AGREES THAT BORROWER,
ADMINISTRATIVE AGENT AND LENDER ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF
THIS SECTION IN ANY PROCEEDING OR ACTION AS CONCLUSIVE EVIDENCE OF THIS WAIVER
OF JURY TRIAL; AND (f) REPRESENTS AND WARRANTS THAT SUCH PARTY HAS BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.
9.21    Service of Process. Borrower hereby irrevocably designates and appoints
Todd Smith as Borrower’s authorized agent to accept and acknowledge on
Borrower’s behalf service of any and all process that may be served in any suit,
action, or proceeding instituted in connection with the Loan in any state or
federal court sitting in the State of California. If such agent shall cease so
to act, Borrower shall irrevocably designate and appoint without delay another
such agent reasonably satisfactory to Administrative Agent and shall promptly
deliver to Administrative Agent evidence in writing of such agent’s acceptance
of such appointment and its agreement that such appointment shall be
irrevocable.
Borrower hereby consents to process being served in any suit, action, or
proceeding instituted in connection with the Loan by (a) the mailing of a copy
thereof by certified mail, postage prepaid, return receipt requested, to
Borrower and (b) serving a copy thereof upon the agent hereinabove designated
and appointed by Borrower as Borrower’s agent for service of process. Borrower
irrevocably agrees that such service shall be deemed to be service of process
upon Borrower in any such suit, action, or proceeding. Nothing herein or in any
other Loan Document shall (i) affect the right of Administrative Agent to serve
process in any manner otherwise permitted by Law or (b) limit the right of
Administrative Agent on behalf of the Lenders otherwise to bring proceedings
against Borrower in the courts of any jurisdiction or jurisdictions.
9.22    No Delays; Defaults. No delay or omission of Administrative Agent or
Lenders to exercise any right, power or remedy accruing upon the happening of a
Default shall impair any such right, power or remedy or shall be construed to be
a waiver of any such Default or any acquiescence therein. No delay or omission
on the part of Administrative Agent or Lenders to exercise any option for
acceleration of the maturity of the Indebtedness, or for foreclosure of the Deed
of Trust following any Default as aforesaid, or any other option granted to
Administrative Agent and Lenders hereunder in any one or more instances, or the
acceptances by Administrative Agent or Lenders of any partial payment on account
of the Obligations, shall constitute a waiver of any such Default, and each such
option shall remain continuously in full force and effect. No remedy herein
conferred upon or reserved to Administrative Agent and/or Lenders is intended to

Page 63

--------------------------------------------------------------------------------




be exclusive of any other remedies provided for in any Note or any of the other
Loan Documents, and each and every such remedy shall be cumulative, and shall be
in addition to every other remedy given hereunder, or under any Note or any of
the other Loan Documents, or now or hereafter existing at Law or in equity or by
statute. Every right, power and remedy given to Administrative Agent and Lenders
by this Agreement, any Note or any of the other Loan Documents shall be
concurrent, and may be pursued separately, successively or together against
Borrower, Guarantor, any other Person liable for any part of the Obligations,
the Property, or any other Collateral, and every right, power and remedy given
by this Agreement, any Note or any of the other Loan Documents may be exercised
from time to time as often as may be deemed expedient by the Required Lenders.
No application of payments will cure any Default, or prevent acceleration, or
continued acceleration, of amounts payable under the Loan Documents, or prevent
the exercise, or continued exercise, of rights or remedies of Administrative
Agent and Lenders hereunder or thereunder or at Law or in equity.
9.23    USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies Borrower, which information includes the name and address of
Borrower and other information that will allow such Lender or Administrative
Agent, as applicable, to identify Borrower in accordance with the Patriot Act.
Borrower shall, promptly following a written request by Administrative Agent or,
subject to the provisions of Section 4.8(e), any Lender, provide all
documentation and other information that Administrative Agent or such Lender
reasonably requests in order to comply with its ongoing obligation under “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act; it being understood and agreed that it shall be reasonable for
Administrative Agent or a Lender to request any documentation or other
information that any Governmental Authority requires Administrative Agent or
such Lender to obtain from Borrower.
9.24    Entire Agreement. The Loan Documents constitute the entire understanding
and agreement between and among Borrower, Administrative Agent and Lenders with
respect to the transactions arising in connection with the Loan, and supersede
all prior written or oral understandings and agreements between and among
Borrower, Administrative Agent and Lenders with respect to the matters addressed
in the Loan Documents. In particular, and without limitation, the terms of any
commitment letter, letter of intent or quote letter by Administrative Agent or
any Lender to make the Loan are merged into the Loan Documents. Neither
Administrative Agent nor any Lender has made any commitments to extend the term
of the Loan past its stated maturity date or to provide Borrower with financing
except as set forth in the Loan Documents. Except as incorporated in writing
into the Loan Documents, there are not, and were not, and no Persons are or were
authorized by Administrative Agent or any Lender to make, any representations,
understandings, stipulations, agreements or promises, oral or written, with
respect to the matters addressed in the Loan Documents.
BORROWER FURTHER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, IN CONNECTION
WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY OR ON BEHALF OF ADMINISTRATIVE
AGENT OR LENDERS WITH RESPECT TO THIS AGREEMENT, THE NOTES OR OTHERWISE

Page 64

--------------------------------------------------------------------------------




IN RESPECT OF THE LOAN, ANY AND EVERY RIGHT BORROWER MAY HAVE TO (X) INJUNCTIVE
RELIEF, (Y) INTERPOSE ANY COUNTERCLAIM THEREIN, OTHER THAN A COMPULSORY
COUNTERCLAIM, AND (Z) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE
SUIT, ACTION OR PROCEEDING. NOTHING CONTAINED IN THE IMMEDIATELY PRECEDING
SENTENCE SHALL PREVENT OR PROHIBIT BORROWER FROM INSTITUTING OR MAINTAINING A
SEPARATE ACTION AGAINST LENDER WITH RESPECT TO ANY ASSERTED CLAIM.
9.25    Limitation on Liability. To the fullest extent permitted by applicable
Law, Borrower shall not assert, and Borrower hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, incidental, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, the Loan or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
9.26    Third Parties; Benefit. All conditions to the obligation of Lenders or
Administrative Agent to make advances hereunder are imposed solely and
exclusively for the benefit of Lenders, Administrative Agent and their assigns
and no other Persons shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that Lenders
or Administrative Agent will refuse to make advances in the absence of strict
compliance with any or all thereof and no other Person shall, under any
circumstances, be deemed to be the beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lenders or Administrative
Agent at any time in the sole and absolute exercise of their discretion. Subject
to Section 8.14, the provisions of this Agreement and, except to the extent
expressly set forth therein, each other Loan Document, are for the sole benefit
of Administrative Agent, Lenders and Borrower, and no other Person shall have
any right or cause of action on account thereof or interest therein.
9.27    Other Transactions. In connection with all aspects of each transaction
contemplated hereby (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document), Borrower acknowledges and
agrees, and acknowledges Guarantor’s and Borrower’s other Affiliates’
understanding, that: (a) (i) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arranger, and the Lenders
are arm’s-length commercial transactions between Borrower, Guarantor and their
respective Affiliates, on the one hand, and Administrative Agent, the Arranger,
and the Lenders, on the other hand, (ii) each of Borrower and Guarantor has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) each of Borrower and Guarantor is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents; (b) (i)

Page 65

--------------------------------------------------------------------------------




Administrative Agent, the Arranger and each Lender is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Borrower, Guarantor or any of their respective Affiliates, or any
other Person and (ii) neither Administrative Agent, the Arranger, nor any Lender
has any obligation to Borrower, Guarantor or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c)
Administrative Agent, the Arranger, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of Borrower, Guarantor and their respective Affiliates, and
neither Administrative Agent, the Arranger, nor any Lender has any obligation to
disclose any of such interests to Borrower, Guarantor or any of their respective
Affiliates. To the fullest extent permitted by law, each of Borrower and
Guarantor hereby waives and releases any claims that it may have against
Administrative Agent, the Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
9.28    Limited Recourse Provision. Neither Administrative Agent nor any Lender
shall have any recourse against, nor shall there be any personal liability to,
the members of Borrower, or to any shareholders, members, partners, beneficial
interest holders or any other entity or person in the ownership (directly or
indirectly) of Borrower with respect to the obligations of Borrower and
Guarantor under the Loan. For purposes of clarification, in no event shall the
above language limit, reduce or otherwise affect Borrower's liability or
obligations under the Loan Documents, Guarantor’s liability or obligations under
the Guaranty, or Administrative Agent’s and each Lender’s right to exercise any
rights or remedies against any collateral securing the Loan.
9.29    Releases of Collateral.
(a)    At the request of Borrower, which request shall be delivered to
Administrative Agent in writing not less than thirty (30) days prior to the date
of any proposed release, Administrative Agent shall promptly issue a release
from the lien of the Deed of Trust a portion of the Property encumbered thereby
(a “Release Pad”) so long as all of the following conditions are satisfied at
the time of, and with respect to, the release:
(i)    No Default or Potential Default has occurred and is continuing.
(ii)    The Release Pad and the portion of the Property to remain subject to the
lien of the Deed of Trust shall each constitute one or more legal lots which may
be legally conveyed in accordance with applicable law.
(iii)    The release of the Release Pad will not result in (and the Release Pad
shall be subject to such reciprocal easement agreements or other agreements to
prevent) the loss by the portion of the Property which remains subject to the
lien of the Deed of Trust of reasonable access to a public street, the use of
necessary easements or utilities, or any parking availability which is
reasonably necessary for the use and operation of such remaining Property for
its intended purpose.

Page 66

--------------------------------------------------------------------------------




(iv)    Administrative Agent has been paid, in immediately available funds, the
cost of preparing and delivering the release and of any title insurance
endorsements reasonably required by Administrative Agent (to the extent
available), and Administrative Agent has been paid, in immediately available
funds (which funds may be Borrower’s own funds and not necessarily proceeds from
the sale or other transfer of the applicable Property), for the ratable benefit
of Lenders, the Release Price for the Release Pad.
(b)    Any Release Price received by Administrative Agent under this
Section 9.29 shall be applied to reduce the outstanding principal balance of the
Loan. If Administrative Agent accepts any payment or issues any release, that
shall not affect Borrower’s obligation to repay all amounts which are owing
under the Loan Documents or secured by the Deed of Trust on the remaining
Property which is not released or reconveyed. If Administrative Agent does not
require satisfaction of all of the conditions described above before releasing a
Release Pad from the lien of the Deed of Trust, that alone shall not be a waiver
of such conditions with respect to the release of any additional Property, and
Administrative Agent reserves the right to require their satisfaction in full
before releasing any additional Property from the lien of the Deed of Trust.
9.30    Additional Representations.
(a)    On each date on which a Swap Transaction, if any, is entered into,
Borrower will be deemed to represent to Administrative Agent and Lenders that
Borrower is a Qualified ECP Borrower (or if any Affiliate of Borrower entered
into such Swap Transaction, that each such Affiliate is a Qualified ECP Borrower
(assuming for this purpose only that such Affiliate was a “Borrower” hereunder).
(b)    On each date on which a Swap Transaction is entered into, each guarantor,
if any, of Borrower’s (or any such Affiliate’s) Swap Obligations that are
included as part of the indebtedness and/or obligations the payment and/or
performance of which are guaranteed by such guarantor is an “eligible contract
participant,” as such term is defined in the Commodity Exchange Act.
9.31    Permitted Equity Transfers. Notwithstanding anything stated to the
contrary in this Agreement or in any of the other Loan Documents, the transfers
and transactions described in Section 5.2 of the Deed of Trust shall not be
prohibited and shall be expressly permitted.
THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.




[The balance of this page is intentionally left blank.]

Page 67

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, THIS LOAN AGREEMENT IS EXECUTED AND DELIVERED AS OF THE DATE
FIRST ABOVE WRITTEN.
KBSIII TOWERS AT EMERYVILLE, LLC,
a Delaware limited liability company


By:    KBSIII REIT ACQUISITION XXI, LLC,
a Delaware limited liability company,
its sole member


By:    KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,
its general partner


By:
/s/ Charles J. Schreiber, Jr.
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer



Organizational Identification Number:
DE 5641776
 
 
 
Borrower’s Address for Notices:
 
 
 
KBSIII Towers at Emeryville, LLC 
c/o KBS Capital Advisors LLC 
620 Newport Center Drive, Suite 1300 
Newport Beach, California 92660 
Attn: Brent Carroll 
Telephone: (949) 417-6566
Fax Number: (949) 417-6518
Electronic Mail: bcarroll@kbsrealty.com
With a copy to:


KBSIII Towers at Emeryville, LLC
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, California 92660
Attn: Todd Smith
Telephone: (949) 797-0338
Fax Number: (949) 417-6520
Electronic Mail: tsmith@kbsrealty.com





[Signatures continue on following page]

S-1

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
a national banking association, individually as
Administrative Agent, and a Lender
By:
/s/ Kevin McLain
Name:
Kevin McLain
Title:
Senior Vice President


S-2

--------------------------------------------------------------------------------




EXHIBIT “A”
LEGAL DESCRIPTION OF LAND
That certain real property situated in the City of Emeryville, County of
Alameda, State of California, more particularly described as follows:
TRACT A: (Submerged Parcel)
PARCEL 3, PARCEL MAP 1535, FILED JULY 16, 1975, IN MAP BOOK 87, PAGE 88, ALAMEDA
COUNTY RECORDS.
EXCEPTING THEREFROM, THAT PORTION THEREOF DESCRIBED IN PARCEL 1A IN THE AMENDED
FINAL ORDER OF CONDEMNATION ENTERED AUGUST 19, 1992, IN THE SUPERIOR COURT OF
THE STATE OF CALIFORNIA, IN AND FOR THE COUNTY OF ALAMEDA, CASE NO. 641062-5, A
CERTIFIED COPY OF WHICH RECORDED AUGUST 19, 1992, SERIES NO. 92-272591, OFFICIAL
RECORDS OF SAID ALAMEDA COUNTY.
TRACT B: (Tower I)
PARCEL ONE:
PARCEL 1, PARCEL MAP 7523, FILED AUGUST 4, 2000, IN MAP BOOK 252, PAGES 63 AND
64, ALAMEDA COUNTY RECORDS.
PARCEL TWO:
NONEXCLUSIVE EASEMENTS FOR PARKING AND VEHICULAR AND PEDESTRIAN INGRESS AND
EGRESS AS GRANTED IN THAT CERTAIN "DECLARATION OF RECIPROCAL EASEMENTS WATERGATE
OFFICE TOWERS" RECORDED AUGUST 4, 2000 AS INSTRUMENT NO. 2000-232335, AND AS
AMENDED BY THAT CERTAIN "FIRST AMENDMENT TO DECLARATION OF RECIPROCAL EASEMENTS
WATERGATE OFFICE TOWERS" RECORDED JANUARY 16, 2007 AS INSTRUMENT NO. 2007-26642,
OF OFFICIAL RECORDS.
TRACT C: (Tower II)
PARCEL ONE:
PARCEL 2, PARCEL MAP 2426, FILED FEBRUARY 21, 1978 IN MAP BOOK 101, PAGE 41,
ALAMEDA COUNTY RECORDS.
PARCEL TWO:
AN EASEMENT, APPURTENANT TO PARCEL 2 OF SAID PARCEL MAP 2426, CONVEYED TO TOWER
II, A CALIFORNIA LIMITED PARTNERSHIP, BY GRANT OF

A-1

--------------------------------------------------------------------------------




EASEMENT DATED MAY 18, 1978, RECORDED MAY 24, 1978, IN REEL 5406, IMAGE 111,
OFFICIAL RECORDS OF SAID ALAMEDA COUNTY, FOR INGRESS AND EGRESS BY EMERGENCY
VEHICLES OF GOVERNMENTAL ENTITIES OVER A PORTION OF PARCEL 1, PARCEL MAP 1179,
FILED MAY 22, 1973, IN BOOK 79 OF MAPS, PAGE 59, ALAMEDA COUNTY RECORDS.
PARCEL THREE:
NONEXCLUSIVE EASEMENTS FOR PARKING AND VEHICULAR AND PEDESTRIAN INGRESS AND
EGRESS AS GRANTED IN THAT CERTAIN "DECLARATION OF RECIPROCAL EASEMENTS WATERGATE
OFFICE TOWERS" RECORDED AUGUST 4, 2000 AS INSTRUMENT NO. 2000-232335, AND AS
AMENDED BY THAT CERTAIN "FIRST AMENDMENT TO DECLARATION OF RECIPROCAL EASEMENTS
WATERGATE OFFICE TOWERS" RECORDED JANUARY 16, 2007 AS INSTRUMENT NO. 2007-26642,
OF OFFICIAL RECORDS.
TRACT D: (Tower III)
PARCEL ONE:
PARCEL 3, PARCEL MAP 2426, FILED FEBRUARY 21, 1978, IN MAP BOOK 101, PAGE 41,
ALAMEDA COUNTY RECORDS.
PARCEL TWO:
AN EASEMENT, APPURTENANT TO PARCEL 3 OF SAID PARCEL MAP 2426, CONVEYED TO F.
PIERCE LATHROP BY GRANT OF EASEMENT DATED MAY 18, 1978, RECORDED MAY 24, 1978,
IN REEL 5406, IMAGE 119, OFFICIAL RECORDS OF SAID ALAMEDA COUNTY, FOR INGRESS
AND EGRESS BY EMERGENCY VEHICLES OF GOVERNMENTAL ENTITIES OVER A PORTION OF
PARCEL 1, PARCEL MAP 1179, FILED MAY 22, 1973, IN BOOK 79 OF MAPS, PAGE 59,
ALAMEDA COUNTY RECORDS.
PARCEL THREE:
NONEXCLUSIVE EASEMENTS FOR PARKING AND VEHICULAR AND PEDESTRIAN INGRESS AND
EGRESS AS GRANTED IN THAT CERTAIN "DECLARATION OF RECIPROCAL EASEMENTS WATERGATE
OFFICE TOWERS" RECORDED AUGUST 4, 2000 AS INSTRUMENT NO. 2000-232335, AND AS
AMENDED BY THAT CERTAIN "FIRST AMENDMENT TO DECLARATION OF RECIPROCAL EASEMENTS
WATERGATE OFFICE TOWERS" RECORDED JANUARY 16, 2007 AS INSTRUMENT NO. 2007-26642,
OF OFFICIAL RECORDS.
TRACT E:
NON-EXCLUSIVE EASEMENT(S), AS AN APPURTENANCE TO TRACTS A, B, C, AND D DESCRIBED
ABOVE, FOR VEHICULAR AND PEDESTRIAN TRAFFIC OVER THE

A-2

--------------------------------------------------------------------------------




LANDS DESCRIBED IN THE “RECIPROCAL EASEMENT AGREEMENT” RECORDED JANUARY 20,
1976, REEL 4232, IMAGE 222, INSTRUMENT NO. 76-8732, OFFICIAL RECORDS
APN: 049-1495-003-02 (TRACT A), 049-1495-008 (TRACT B), 049-1521-006 (TRACT C)
AND 049-1521-007 (TRACT D)

A-3

--------------------------------------------------------------------------------




EXHIBIT “B”

DEFINITIONS
1.DEFINITIONS: As used in this Agreement and the attached exhibits, the
following terms shall have the following meanings:
“Actual Operating Revenue” means, with respect to any period of time for the
Property, all income, computed on an annualized basis in accordance with
generally accepted accounting principles, from the ownership and operation of
such Property from whatever source (other than any source affiliated with
Borrower or Guarantor), including Rents, utility charges, escalations, service
fees or charges, license fees, parking fees, other required pass-throughs, and,
with respect to any Lease executed (or that commences) during the applicable
Calculation Period, income generated by such Lease calculated as if the Lease
was in effect as of the first day of such Calculation Period, but excluding
sales, use and occupancy or other taxes on receipts required to be accounted for
by the applicable Borrower to any Governmental Authority, refunds from tenants,
uncollectible accounts, sales of furniture, fixtures and equipment, interest
income, Condemnation Awards, Insurance Proceeds (other than business
interruption or other loss of income insurance), unforfeited security deposits,
utility and other similar deposits, income from tenants not paying rent, income
from tenants in bankruptcy, and non-recurring or extraordinary income, including
lease termination payments. Except as otherwise expressly provided herein,
Actual Operating Revenue shall be net of rent concessions and credits. Actual
Operating Revenue shall be subject to appropriate seasonal and other adjustments
in Administrative Agent’s reasonable discretion, and shall include rents
(including imputed rent during any free rent period) payable under executed
Leases with a rental commencement date which is scheduled to occur within one
hundred eighty (180) days of the applicable Test Date.
“Additional Advance” has the meaning set forth in Section 3.1.
“Additional Advance Amount” has the meaning set forth in Section 3.2(a).
“Adjusted LIBOR Rate” means the quotient obtained by dividing (i) the applicable
London Interbank Offered Rate by (ii) 1.00 minus the LIBOR Reserve Percentage,
where,
“London Interbank Offered Rate” means, with respect to any applicable Interest
Period with respect to a LIBOR Rate Advance, the rate per annum equal to (a)
LIBOR, as published by Bloomberg (or other commercially available source
providing quotations of LIBOR as selected by Administrative Agent from time to
time) at approximately 11:00 a.m. London time two (2) London Banking Days prior
to the commencement of such Interest Period, for U.S. Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, or (b) if such rate is not available at such time for any
reason, the rate per annum determined by Administrative Agent to be the rate at
which deposits in U.S. Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the LIBOR Rate Advance
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank

B-1

--------------------------------------------------------------------------------




eurodollar market at their request at approximately 11:00 a.m. (London time) two
(2) London Banking Days prior to the commencement of such Interest Period; and
“LIBOR Reserve Percentage” means, with respect to any applicable Interest
Period, for any day that percentage (expressed as a decimal, carried out to five
decimal places) which is in effect on such day, under regulations issued from
time to time by the Board of Governors of the Federal Reserve System for
determining the maximum reserve requirement (including marginal, emergency,
supplemental, special and other reserves) applicable to member banks of the
Federal Reserve System, in respect of “Eurocurrency liabilities” (or in respect
of any other category of liabilities which includes deposits by reference to
which the interest rate on LIBOR Rate Principal is determined), whether or not
any Lender has any Eurocurrency liabilities or such requirement otherwise in
fact applies to any Lender. The LIBOR Rate shall be adjusted automatically as of
the effective date of each change in the LIBOR Reserve Percentage.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent Advances” has the meaning set forth in Section 8.12(a).
“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on the Schedule of Lenders, or such other
address or account as Administrative Agent hereafter may from time to time
notify Borrower and Lenders.
“Administrative Agent’s Time” means the time of day observed in the city where
Administrative Agent’s Office is located, provided that so long as Bank of
America shall serve as Administrative Agent, “Administrative Agent’s Time” shall
mean Pacific time.
“Administrative Details Reply Form” means an Administrative Details Reply Form
in a form approved by Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all Lenders.
“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement, and includes all exhibits attached hereto and referenced in Section
1.1.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Approved Manager” Borrower, Hines, PM Realty, L.P., CBRE, Inc., a Delaware
corporation, Transwestern, Cushman & Wakefield/Northmarq, Jones Lang LaSalle,
Cassidy Turley or any other reputable and creditworthy property manager, subject
to the prior approval of Lender, not to be unreasonably withheld, with a
portfolio of properties comparable to the

B-2

--------------------------------------------------------------------------------




Property under active management.
“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book manager.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit “E”.
“Assumed Interest Rate” means the annual yield payable on the last day of the
applicable Calculation Period on ten (10) year United States Treasury
obligations in amounts approximating the outstanding principal balance of the
Loan on the last day of the Calculation Period plus two hundred fifty (250)
basis points per annum; provided, however, that the Assumed Interest Rate shall
be not less than six percent (6.0%) per annum.
“Authorized Signer” means each of Andree Ngo, Dharshi Chandran, Ann Marie
Watters, Stacie Yamane, Maria Tran, Jane Markel, Dave Snyder, Tanya Fisher, Todd
Smith, Robert Durand and Lori Lewis, acting alone, or any other representative
of Borrower duly designated and authorized by Borrower to bind Borrower with
respect to all matters pertaining to the Loan and the Loan Documents, including
the submission of draw requests and the selection of interest rates. An
“Authorized Signer” for purposes of Draw Requests or Rollover/Conversion Notices
shall also include any representative of Borrower duly designated and authorized
by Borrower to sign Draw Requests and/or Rollover/Conversion Notices in a
writing addressed to Administrative Agent, or such other form reasonably
acceptable to Administrative Agent, which writing or such other approved form
may include an advance authorization in the form from time to time in use by
Administrative Agent, or other documentation reasonably satisfactory to
Administrative Agent.
“Bank of America” means Bank of America, N.A. and its successors.
“Bankruptcy Code” means Title 11 of the United States Code, as in effect from
time to time.
“Base Rate” means, on any day, a fluctuating rate per annum equal to the Base
Rate Margin plus the highest of: (a) the Federal Funds Rate plus fifty (50)
basis points, (b) the rate of interest in effect for such day as publicly
announced by Bank of America as its “Prime Rate,” and (c) the LIBOR Daily
Floating Rate plus one hundred (100) basis points.
“Base Rate Margin” means seventy-five (75) basis points per annum.
“Borrower” has the meaning set forth in the introductory paragraph of this
Agreement.
“Borrower’s Deposit Account” means an account established with Administrative
Agent pursuant to the terms of Section 4.6.
“Borrower Materials” has the meaning set forth in Section 9.3.4(b).
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state

B-3

--------------------------------------------------------------------------------




where Administrative Agent’s Office is located and, if such day relates to any
LIBOR Rate Advance or LIBOR Rate Principal, means any such day that is also a
London Banking Day.
“Business Plan” as the meaning set forth in Section 8.10(c).
“Calculation Period” means the six (6) month period ending on any Test Date.
“Capital Improvements” means improvements, replacements and alterations to the
Property in accordance with plans and specifications or otherwise approved by
Lender in accordance with Section 6 of Exhibit “C-1” of this Agreement.
“Casualty” means any act or occurrence of any kind or nature that results in
damage, loss or destruction to the Property.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rule, guideline, or directive (whether or not having the force of Law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives issued in connection with that
Act and (y) all requests, rules, guidelines, or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority), or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted, or
issued.
“Checking Account” means Account No. 1453723669 maintained with Administrative
Agent.
“Claim” means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.
“Closing Checklist” means that certain Closing Requirements and Checklist
setting forth the conditions for closing the Loan and recording the Deed of
Trust.
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means any property of Borrower that is subject to a lien or
security interest security any of the Obligations pursuant to the Deed of Trust
or any other Loan Document.
“Commitment” means, as to each Lender, its obligation to advance its Pro Rata
Share of the Loan in an aggregate principal amount not exceeding the amount set
forth opposite such Lender’s name on the Schedule of Lenders at any one time
outstanding, as such amount may be reduced or adjusted from time to time in
accordance with this Agreement.

B-4

--------------------------------------------------------------------------------




“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Condemnation” means any taking of title to, use of, or any other interest in
the Property under the exercise of the power of condemnation or eminent domain,
whether temporarily or permanently, by any Governmental Authority or by any
other Person acting under or for the benefit of a Governmental Authority.
“Condemnation Awards” means any all judgments, awards of damages (including
severance and consequential damages), payments, proceeds, settlements, amounts
paid for a taking in lieu of Condemnation, or other compensation hereafter made,
including interest thereon, and the right to receive the same, as a result of,
or in connection with, any Condemnation or threatened Condemnation.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consequential Loss” has the meaning set forth in Section 2.5.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Debtor Relief Law(s)” means any federal, state or local law, domestic or
foreign, as now or hereafter in effect relating to bankruptcy, insolvency,
liquidation, receivership, reorganization, arrangement, composition, extension
or adjustment of debts, or any similar law affecting the rights of creditors.
“Debt Service” means the annual payments of principal and interest that would
have been payable under a hypothetical loan during the Calculation Period,
assuming (i) an initial loan balance equal to the outstanding principal balance
of the Loan on the last day of the Calculation Period, (ii) an interest rate
equal to the Assumed Interest Rate, and (iii) amortization of the aggregate
principal indebtedness over a thirty (30) year amortization period.
“Deed of Trust” means the Deed of Trust, Assignment, Security Agreement and
Fixture Filing, dated as of the Closing Date, by Borrower in favor of
Administrative Agent, as amended, modified, replaced, restated, extended or
renewed from time to time.
“Default” has the meaning set forth in Section 7.1.
“Default Rate” shall have the meaning set forth in Section 1.4.5.
“Defaulting Lender” means, subject to Section 8.13.2, any Lender that (a) has
failed to (i) fund all or any portion of its advances within two (2) Business
Days of the date such advances were required to be funded hereunder unless such
Lender notifies Administrative Agent and Borrower in writing that such failure
is the result of such Lender’s determination that one or

B-5

--------------------------------------------------------------------------------




more conditions precedent to advances (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to Administrative Agent or any
Lender any other amount required to be paid by it hereunder within two (2)
Business Days of the date when due, (b) has notified Borrower or Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund an advance
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three (3)
Business Days after written request by Administrative Agent or Borrower to
confirm in writing to Administrative Agent and Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by Administrative Agent and Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow, or disaffirm any
contracts or agreements made with such Lender. Any determination by
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 8.13.2) as of the date
established therefor by Administrative Agent in a written notice of such
determination, which shall be delivered by Administrative Agent to Borrower and
each Lender promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Draw Request” means a properly completed and executed written request by
Borrower to Administrative Agent in the form of Exhibit “C 2” (including any
form on an electronic platform or electronic transmission system as shall be
approved by Administrative Agent, or in another form satisfactory to
Administrative Agent) setting forth the amount of Loan proceeds desired.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 9.5(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 9.5(b)(iii)).
“Environmental Agreement” means the Environmental Indemnity Agreement, dated as
of the Closing Date, by and between Borrower and Administrative Agent for the
benefit of Lenders

B-6

--------------------------------------------------------------------------------




and certain other parties, as amended, modified, replaced, restated, extended or
renewed from time to time.
“Environmental Insurance Policy" means the environmental insurance policy
covering the Property substantially and materially in the form existing as of
the date of this Agreement, naming Administrative Agent as an additional insured
issued by an insurance company which has an A.M. Best Company financial and
performance rating of A-IX or better and is qualified or authorized by the Laws
of the State to assume the risks covered by such policy.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Expenses” means all fees, charges, costs and expenses of any nature whatsoever
incurred at any time and from time to time (whether before or after a Default)
by Administrative Agent or any Lender in making, funding, administering or
modifying the Loan, in negotiating or entering into any “workout” of the Loan,
or in exercising or enforcing any rights, powers and remedies provided in the
Deed of Trust or any of the other Loan Documents, including attorneys’ fees,
court costs, receiver’s fees, management fees and costs incurred in the repair,
maintenance and operation of, or taking possession of, or selling, the Property.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan advance or Commitment
pursuant to a Law in effect on the date on which (i) such Lender acquires such
interest in the Loan advance or Commitment (other than pursuant to an assignment
request by Borrower under Section 2.6) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 2.1(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.1(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Extended Maturity Date” means January 15, 2020.
“Extension Fee” means a fee equal to one-quarter of one percent (0.25%) of the
Principal Debt (after giving effect to any principal repayment of the Loan prior
to any extension either at Borrower’s option or as required pursuant to the
provisions set forth in Exhibit “I”) as of the Initial Maturity Date.
“Extension Term” has the meaning set forth in Section 1.6(b).
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any

B-7

--------------------------------------------------------------------------------




agreements entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upwards
to the next higher 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by Administrative Agent.
“Financial Statements” means for each reporting party, a balance sheet, income
statement, statements of cash flow, cash flow projections (cash flow projections
to be provided only at fiscal year-end and upon Administrative Agent’s request),
real estate schedules providing details on each individual real property in the
reporting party’s portfolio, including, but not limited to raw land, land under
development, construction in process and stabilized properties and unless
Administrative Agent otherwise consents, consolidated and consolidating
statements if the reporting party is a holding company or a parent of a
subsidiary entity. For purposes of this definition and any covenant requiring
the delivery of Financial Statements, each party for whom Financial Statements
are required is a “reporting party” and a specified period to which the required
Financial Statements relate is a “reporting period.”
“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funding Date” means the date on which the Initial Advance or any Additional
Advance shall occur.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantor” means KBS REIT Properties III, LLC, a Delaware limited liability
company.

B-8

--------------------------------------------------------------------------------




“Guaranty” means the Guaranty Agreement of even date herewith executed by
Guarantor in favor of Administrative Agent for the ratable benefit of Lenders,
as the same may from time to time be extended, amended, restated, supplemented
or otherwise modified.
“Hedge Bank” means any Person in its capacity as a Swap Counterparty.
“Improvements” means all on-site and off-site improvements to the Land, together
with all fixtures, tenant improvements, and appurtenances now or later to be
located on or in the Land and/or in such improvements.
“Indebtedness” means any and all obligations, indebtedness and liabilities of
Borrower that constitute Obligations.
“Indemnified Liabilities” has the meaning set forth in Section 9.1.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
or Guarantor under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Initial Advance” means the initial advance of Loan proceeds in the principal
amount of One Hundred Forty-Two Million Five Hundred Thousand Dollars
($142,500,000).
“Initial Maturity Date” means January 15, 2018.
“Insurance Premiums” means those premiums due in connection with any insurance
policies required to be maintained by Borrower pursuant to any Loan Document.
“Insurance Proceeds” means the insurance claims under and the proceeds of any
and all policies of insurance covering the Property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to such Property, in each case whether now or hereafter existing or
arising.
“Interest Period” means with respect to any LIBOR Rate Principal, the period
commencing on the date such LIBOR Rate Principal is disbursed or on the date on
which the Principal Debt or any portion thereof is converted into or continued
as such LIBOR Rate Principal, and ending on the date one (1) month thereafter,
as elected by Borrower in the applicable Rollover/Conversion Notice; provided
that:
(i)    Each Interest Period must commence on a Business Day;
(ii)    In the case of the continuation of LIBOR Rate Principal, the Interest
Period applicable after the continuation of such LIBOR Rate Principal shall
commence on the last day of the preceding Interest Period;
(iii)    The last day for each Interest Period and the actual number of days
during the Interest Period shall be determined by Administrative Agent using the
practices of the London interbank eurodollar market; and

B-9

--------------------------------------------------------------------------------




(iv)    No Interest Period shall extend beyond the Maturity Date, and any
Interest Period which begins before the Maturity Date and would otherwise end
after the Maturity Date shall instead end on the Maturity Date.
“Interest Reserve Account” has the meaning set forth in Section 4.22 of this
Agreement.
“Land” means the real property of Borrower described in Exhibit “A”.
“Law” or “Laws” means all constitutions, treaties, statutes, laws, ordinances,
regulations, rules, orders, writs, injunctions, or decrees of any Governmental
Authority, including with respect to Borrower and the Property, all of the
foregoing regarding access and facilities for handicapped or disabled persons
including and to the extent applicable, The Federal Architectural Barriers Act
(42 U.S.C. § 4151 et seq.), The Fair Housing Amendments Act of 1988 (42 U.S.C. §
3601 et seq.), The Americans With Disabilities Act of 1990 (42 U.S.C. § 12101 et
seq.), The Rehabilitation Act of 1973 (29 U.S.C. § 794), each as amended to date
and further amended from time to time.
“Leases” means all leases, license agreements and other occupancy or use
agreements (whether oral or written), now or hereafter existing, which cover or
relate to the Property or any part thereof, together with all options therefor,
amendments thereto and renewals, modifications and guaranties thereof, including
any cash or security deposited under the Leases to secure performance by the
tenants of their obligations under the Leases, whether such cash or security is
to be held until the expiration of the terms of the Leases or applied to one or
more of the installments of rent coming due thereunder.
“Leasing Commissions” means reasonable and customary commissions paid in
connection with a Lease to a real estate broker licensed in the state where the
applicable Property is located, under commission agreements containing such
terms and provisions as are then prevailing between third party, unaffiliated
owners and brokers for comparable leases of space at properties similar to such
Property in the market area in which such Property is located.
“Lender” or “Lenders” means, singly or collectively, each lender from time to
time party to this Agreement.
“Lender Net Sale Proceeds” has the meaning set forth in Section 8.10(e).
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on the Schedule of Lenders, or such other office or offices as
such Lender may from time to time notify Borrower and Administrative Agent.
“LIBOR” means the London Interbank Offered Rate.
“LIBOR Daily Floating Rate” means, for any interest calculation on any date, the
rate per annum equal to (a) LIBOR, as published by Bloomberg (or other
commercially available source providing quotations of LIBOR as selected by
Administrative Agent in its reasonable discretion from time to time) at
approximately 11:00 a.m., London time determined two (2) London Banking Days
prior to such date for U.S. Dollar deposits being delivered in the London
interbank eurodollar market for a term of one month commencing that day, as
adjusted from time

B-10

--------------------------------------------------------------------------------




to time in Administrative Agent’s sole discretion for reserve requirements,
deposit insurance assessment rates and other regulatory costs, or (b) if such
published rate is not available at such time for any reason, the rate per annum
determined by Administrative Agent in its reasonable discretion to be the rate
at which deposits in U.S. Dollars for delivery on the date of determination in
same day funds in the approximate amount of the Principal Debt being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at the date and time of determination.
“LIBOR Margin” means one hundred seventy-five (175) basis points per annum.
“LIBOR Rate” means for any applicable Interest Period for any LIBOR Rate
Principal, a simple rate per annum equal to the sum of the LIBOR Margin plus the
Adjusted LIBOR Rate.
“LIBOR Rate Advance” means an advance of the Loan by Lenders to Borrower or any
portion of the Loan held by a Lender which bears interest at an applicable LIBOR
Rate at the time in question.
“LIBOR Rate Principal” means any portion of the Principal Debt which bears
interest at an applicable LIBOR Rate at the time in question.
“Loan” means the loan by Lenders to Borrower, in the maximum amount of One
Hundred Seventy-Five Million Dollars ($175,000,000).
“Loan Documents” means this Agreement (including all exhibits), the Deed of
Trust, any Note, the Environmental Agreement, the Manager Subordination
Agreement, any Swap Contract, the Guaranty, financing statements, each Draw
Request, and such other documents evidencing, securing or pertaining to the Loan
as shall, from time to time, be executed and/or delivered by Borrower, Guarantor
or any other Person to Administrative Agent or any Lender pursuant to this
Agreement, as they may be amended, modified, restated, replaced and supplemented
from time to time.
“Loan-to-Value Ratio” means, as of any date of determination, (i) the
outstanding principal balance of the Loan, divided by (ii) the appraised “As-Is”
value of the Property set forth in a then-current appraisal of the Property
obtained by Administrative Agent as of any calculation of the Loan-to-Value
Ratio.
“London Banking Day” means a day on which dealings in U.S. Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Manager Subordination Agreement” means the Assignment and Subordination of
Property Management Agreement by and among Administrative Agent, Borrower and
the Approved Manager for the Property, as amended, modified, replaced, restated,
extended or renewed from time to time.
“Master Agreement” has the meaning set forth in the definition of “Swap
Contract” set forth in this Exhibit “B”.

B-11

--------------------------------------------------------------------------------




“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the Property, or the operations, business, properties,
liabilities (actual or contingent), condition (financial or otherwise) or
prospects of Borrower or Guarantor; (b) a material impairment of the ability of
any party to the Loan Documents to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any party to the
Loan Documents of any Loan Document to which it is a party.
“Maturity Date” means the Initial Maturity Date, as it may be earlier
accelerated or extended in accordance with the terms hereof.
“Minimum Required Debt Service Coverage Ratio” means an Ongoing Debt Service
Coverage Ratio of 1.15:1.00.
“Net Operating Income” means, with respect to any period of time for the
Property, the amount obtained by subtracting actual Operating Expenses for the
Property from Actual Operating Revenue of the Property.
“Net Proceeds” when used with respect to any Condemnation Awards or Insurance
Proceeds, means the gross proceeds from any Condemnation or Casualty remaining
after payment of all expenses, including attorneys’ fees, incurred in the
collection of such gross proceeds.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.9 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Notes” means, collectively, the Promissory Note(s), dated as of the Closing
Date, executed by Borrower and payable to the order of each Lender in the amount
of each Lender’s Commitment and collectively in the maximum principal amount of
the Loan substantially in the form of Exhibit “F”, together with all
replacements and substitutes thereof, in each case, as amended, modified,
replaced, restated, extended or renewed from time to time.
“Notice” means a notice, request, consent, demand or other communication given
in accordance with the provisions of Section 9.3 of this Agreement.
“Obligations” means all liabilities, obligations, covenants and duties of,
Borrower arising under or otherwise with respect to any Loan Document or any
Swap Contract, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against Borrower or any other party to a Loan Document of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceedings.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of

B-12

--------------------------------------------------------------------------------




the Treasury.
“Ongoing Debt Service Coverage Ratio” means, as of any Test Date, for the
applicable Calculation Period the ratio of Net Operating Income to Debt Service
based on operating statements for the Property for the immediately preceding six
(6) month period which complies with the terms of this Agreement.
“Operating Expenses” means, with respect to any period of time, the total of all
expenses actually paid or payable, computed on an annualized basis in accordance
with GAAP, of whatever kind relating to the ownership, operation, maintenance or
management of the Property, including utilities, ordinary repairs and
maintenance, insurance premiums, ground rents, if any, license fees, Taxes,
advertising expenses, payroll and related taxes, management fees equal to the
greater of 1.5% of Actual Operating Revenue or the management fees actually paid
under any management agreement, operational equipment or other lease payments as
approved by Administrative Agent, and an operating reserve of $0.25 per square
foot of the Improvement, but specifically excluding depreciation and
amortization, income taxes, debt service on the Loan, any item of expense that
would otherwise be covered by the provisions hereof but which is paid by any
tenant under such tenant’s Lease or other agreement provided such reimbursement
by tenant is not included in the calculation of Actual Operating Revenue.
Operating Expenses shall be subject to appropriate seasonal and other
adjustments which are either (i) recommended by Borrower and approved by
Administrative Agent in Administrative Agent’s reasonable discretion, or (ii)
otherwise made by Administrative Agent in Administrative Agent’s reasonable
discretion.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.6).
“Participant” has the meaning specified in Section 9.5(d).
“Patriot Act” has the meaning specified in Section 9.23.
“Payment Amount” means an advance of the Loan, an unreimbursed Administrative
Agent Advance, an unreimbursed Indemnified Liability, or any other amount that a
Lender is required to fund under this Agreement.
“Payments” has the meaning set forth in Section 8.11.

B-13

--------------------------------------------------------------------------------




“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning set forth in Section 9.3.3 of this Agreement.
“Potential Default” means any condition or event which with the giving of notice
or lapse of time or both would, unless cured or waived, become a Default.
“Prime Rate” means a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such Prime Rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
“Principal Debt” means the unpaid principal balance of the Loan at the time in
question.
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
expressed as a percentage, the numerator of which is the amount of the
Commitment of such Lender at such time and the denominator of which is the
amount of the Aggregate Commitments at such time or, if the Aggregate
Commitments have been terminated, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the total outstanding
amount of all Indebtedness held by such Lender at such time and the denominator
of which is the total outstanding amount of all Indebtedness at such time. The
initial Pro Rata Share of each Lender named on the signature pages hereto is set
forth opposite the name of that Lender on the Schedule of Lenders.
“Prohibited Person” means any Person:
(a)    listed in the annex to, or who is otherwise subject to the provisions of,
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism (the “Executive Order”);
(b)    that is owned or controlled by, or acting for or on behalf of, any person
or entity that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
(c)    with whom a Person is prohibited from dealing or otherwise engaging in
any transaction by any terrorism or money laundering law, including the
Executive Order;
(d)    who commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Order;
(e)    that is named as a “specially designated national and blocked person” on
the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website or at any replacement website or
other replacement official publication of such list; or

B-14

--------------------------------------------------------------------------------




(f)    who is an Affiliate of a Person listed in clauses (a) through (e) above.
“Property” means the real and personal property conveyed and encumbered by the
Deed of Trust.
“Public Lender” has the meaning set forth in Section 9.3.3 of this Agreement.
“Purchase Offer” has the meaning set forth in Section 8.10(e).
“Qualified ECP Borrower” means, at any time, each Borrower with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Property Taxes” mean taxes, assessments and other charges or levies
imposed upon or against or with respect to the Property or the ownership, use,
occupancy or enjoyment of any portion thereof, or any utility service thereto,
as the same become due and payable, including all taxes assessed against the
Property or any part thereof.
“Recipient” means Administrative Agent, any Lender or any other recipient of any
payment to be made by or on account of any obligation of Borrower or Guarantor
under the Loan Documents.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and such
Person’s Affiliates.
“Release Pad” has the meaning specified in Section 9.29.
“Release Price” means, with respect to any Release Pad, an amount sufficient to
cause the Property that will remain subject to the lien of the Deed of Trust
after such release to satisfy each of the following requirements: (i) the
Loan-to-Value Ratio of such remaining Property shall be not more than sixty
percent (60%) (based upon the most recent appraisal of such remaining Property,
which appraisal must be dated no earlier than twelve (12) months prior to the
date of the proposed release), assuming the Release Price for the Release Pad
has been applied to the outstanding principal balance of the Loan, and (ii) such
remaining Property would, during the preceding six (6) month period, satisfy an
Ongoing Debt Service Coverage Ratio, calculated retrospectively as of the
then-most recent Test Date and assuming the Release Price for the Release Pad
has been applied to the outstanding principal balance of the Loan, of at least
1.35 to 1.00.
“Rents” means all of the rents, royalties, issues, profits, revenues, earnings,
income and other benefits of the Property or any part thereof, or arising from
the use or enjoyment of the Property or any part thereof, including all such
amounts paid under or arising from any of the Leases and all fees, charges,
accounts or other payments for the use or occupancy of rooms or other public
facilities within the Property or any part thereof.
“Repayment Guaranty Termination Event” has the meaning specified in the
Guaranty.

B-15

--------------------------------------------------------------------------------




“Replacement Note” has the meaning specified in Section 9.5(b).
“Required Amortization Payment” means an amount, as determined by Administrative
Agent, equal to the monthly principal payments required to fully amortize a
hypothetical loan in the amount of the outstanding principal amount of the Loan
as of the Initial Maturity Date over a period of thirty (30) years at an assumed
interest rate equal to six percent (6.00%) per annum. Notwithstanding the
foregoing, and in accordance with the extension conditions set forth in Exhibit
“I” of this Agreement, should the Property achieve (a) an Ongoing Debt Service
Coverage Ratio of at least 1.35:1.00, and (b) a Loan-to-Value Ratio of less than
or equal to sixty percent (60%), then Borrower shall not be required to pay the
monthly installments of principal required under the preceding sentence. In the
event the required Ongoing Debt Service Coverage Ratio or the required
Loan-to-Value Ratio is not met, Borrower may satisfy such requirements on or
prior to the extension date by making a voluntary paydown of the Loan, without
prepayment fees or premiums other than the payment of any Consequential Loss
under Section 2.5 of this Agreement, together with a mutually agreed-upon
reduction in the committed amount of the Loan.
“Required Lenders” means as of any date of determination at least two (2)
Lenders having at least 66-2/3% of the Aggregate Commitments or, if the
Aggregate Commitments have been terminated, at least two Lenders holding in the
aggregate at least 66-2/3% of the total outstanding amount of all Indebtedness;
provided that the Commitment of, and the portion of the total outstanding amount
of all Indebtedness held by, any Defaulting Lender shall be excluded for
purposes of making a determination of the Required Lenders. At any time that
there is only one (1) Lender, then “Required Lenders” shall mean such Lender. At
any time that there are only two (2) Lenders, then, subject to the following
sentence, “Required Lenders” shall mean each such Lender. At any time that all
but one (1) of the Lender are Defaulting Lenders, then “Required Lenders” shall
mean the non-Defaulting Lender.
“Rollover/Conversion Notice” means a notice to Administrative Agent which sets
forth Borrower’s interest rate election in accordance with Section 1.4 hereof,
which notice may be (i) in writing, (ii) by telephone provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a written Rollover/Conversion Notice in a form as may be
reasonably approved by the Administrative Agent, or (iii) in any other form
reasonably approved by Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be reasonably approved by
the Administrative Agent), appropriately completed and signed by an Authorized
Signer of Borrower.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government, including OFAC, the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
“Schedule of Lenders” means the schedule of Lenders party to this Agreement as
set forth on Exhibit “G”, as it may be modified from time to time in accordance
with this Agreement.
“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit “L”.

B-16

--------------------------------------------------------------------------------




“Security Agreement” means a Pledge and Security Agreement and Control Agreement
(Deposit Account), in form and substance reasonably satisfactory to
Administrative Agent, to be entered into by Borrower and Administrative Agent,
pursuant to which Borrower shall grant to Administrative Agent a lien on, and
security interest in, the Interest Reserve Account as additional security for
the Obligations.
“State” means the State of California.
“Survey” means a map or plat of survey of the Land described therein which
conforms with Administrative Agent’s survey requirements set forth in the
Closing Checklist.
“Swap Contract” means any agreement, whether or not in writing, relating to any
Swap Transaction, including, unless the context otherwise clearly requires, any
agreement or contract that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act and CFTC Regulation 1.3(xxx), any form of
master agreement (the “Master Agreement”) published by the International Swaps
and Derivatives Association, Inc., and any other master agreement, entered into
on or prior to the Closing Date or any time after the Closing Date, between Swap
Counterparty and Borrower, together with any related schedule and confirmation,
as amended, supplemented, superseded or replaced from time to time.
“Swap Counterparty” means any Person in its capacity as a party to a Swap
Contract that, at the time it enters into a Swap Contract not prohibited under
this Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a
party to such Swap Contract (even if such Person ceases to be a Lender or such
Person’s Affiliate ceased to be a Lender); provided, in the case of a Swap
Contract with a Person who is no longer a Lender (or Affiliate of a Lender),
such Person shall be considered a Swap Counterparty only through the stated
termination date (without extension or renewal) of such Swap Contract and
provided further that for any of the foregoing to be included as a “Swap
Contract” on any date of determination by Administrative Agent, the applicable
Hedge Bank (other than Administrative Agent or an Affiliate of Administrative
Agent) must have delivered a Secured Party Designation Notice to Administrative
Agent prior to such date of determination.
“Swap Obligation” means any obligation to pay or perform under any Swap
Contract, or any other agreement, contract or transaction entered into in
connection with a Swap Transaction.
“Swap Transaction” means any transaction that is a rate swap transaction, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, note or bill option, interest rate
option, forward foreign exchange transaction, cap transaction, spot or floor
transaction, collar transaction, floor transaction, currency swap transaction,
cross-currency rate swap transaction, swap option, currency option, credit swap
or default transaction, T-lock, or any other similar transaction (including any
option to enter into the foregoing) or any combination of the foregoing, in
connection with the Loan.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tenant Improvements” means improvements, fixtures and equipment associated with

B-17

--------------------------------------------------------------------------------




any of the Leases, the construction or installation of which Lenders have agreed
to finance in accordance with Section 5 of Exhibit “C-1” of this Agreement.
“Termination Fee Deposit” shall have the meaning set forth in Section 4.17.
“Test Date” means June 30 and December 31 of each year, commencing on June 30,
2016.
“Title Company” means Commonwealth Land Title Insurance Company.
“Title Insurance” means the loan policy of title insurance issued to
Administrative Agent for the benefit of Lenders by the Title Company, in an
amount equal to the maximum principal amount of the Loan, insuring the validity
and priority of the Deed of Trust.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
2.1(e)(ii)(B)(III).

B-18

--------------------------------------------------------------------------------




EXHIBIT “C”

CONDITIONS PRECEDENT TO THE INITIAL ADVANCE OF THE LOAN
As conditions precedent to the Initial Advance of the Loan, if and to the extent
required by Administrative Agent, Administrative Agent shall have received and
approved the following:
1.    Fees and Expenses. Any and all required commitment and other fees, and
evidence satisfactory to Administrative Agent that Borrower has paid all other
fees, costs and expenses (including the fees and costs of Administrative Agent’s
counsel) then required to be paid pursuant to this Agreement and all other Loan
Documents, including all fees, costs and expenses that Borrower is required to
pay pursuant to any loan application or commitment.
2.    Financial Statements. The Financial Statements of Borrower and Guarantor
or any other Person required by any loan application or commitment or otherwise
required by Administrative Agent.
3.    Appraisal. A market value appraisal of the Property made within one
hundred eighty (180) days prior to the Closing Date. The appraiser, appraisal
and appraised value of the Property must be satisfactory to Administrative Agent
(including satisfaction of applicable regulatory requirements) and the appraiser
must be engaged directly by Administrative Agent.
4.    Authorization. Evidence Administrative Agent requires of the existence,
good standing, authority and capacity of Borrower, Guarantor, and their
respective constituent partners, members, managers and owners (however remote)
to execute, deliver and perform their respective obligations to Administrative
Agent and Lenders under the Loan Documents.
5.    Loan Documents. From Borrower, Guarantor and each other Person required by
Administrative Agent, duly executed, acknowledged and/or sworn to as required,
and delivered to Administrative Agent (with a copy for each Lender) all Loan
Documents then required by Administrative Agent, dated as of the Closing Date,
each in form and content satisfactory to Administrative Agent, provided that the
Manager Subordination Agreement shall be delivered by Borrower to Administrative
Agent no later than the date which is ninety (90) days following the Closing
Date.
6.    Opinions. Written opinions of counsel satisfactory to Administrative Agent
for Borrower, Guarantor, and any other Persons addressed to Administrative Agent
for the benefit of Lenders, dated the Closing Date.
7.    Survey; Special Flood Hazard Area. An original Survey of the Land and
improvements thereon dated not more than sixty (60) days prior to the Closing
Date satisfactory to Administrative Agent and the Title Company; and (b) a flood
insurance policy in an amount equal to the lesser of the maximum Loan amount or
the maximum amount of flood insurance available under the Flood Disaster
Protection Act of 1973, as amended, and otherwise in compliance with the
requirements of the Loan Documents, or evidence satisfactory to Administrative
Agent that none of the Land is located in a flood hazard area.

C-1

--------------------------------------------------------------------------------




8.    Title Insurance. An ALTA title insurance policy with respect to the Deed
of Trust, issued by the Title Company (which shall be approved by Administrative
Agent) in the maximum amount of the Loan plus any other amount secured by the
Deed of Trust, on a coinsurance and/or reinsurance basis if and as required by
Administrative Agent, insuring that the Deed of Trust constitutes a valid lien
covering the Land and all Improvements thereon, having the priority required by
Administrative Agent and subject only to those exceptions and encumbrances
(regardless of rank or priority) Administrative Agent approves, in a form
acceptable to Administrative Agent.
9.    Insurance Policies. The insurance policies initially required by
Administrative Agent, pursuant to the Loan Documents, together with evidence
satisfactory to Administrative Agent that all premiums therefor have been paid
and that the policies are in full force and effect.
10.    Leases. (a) True and correct copies of all leases and subleases, and
guaranties thereof; (b) estoppel certificates dated within thirty (30) days
prior to this Agreement and in form and content satisfactory to Administrative
Agent, from the tenants and subtenants as Administrative Agent requires;
(c) evidence satisfactory to Administrative Agent of Borrower’s compliance with
the leases; and (d) evidence satisfactory to Administrative Agent of the
tenants’ approval of all matters requiring their approval.
11.    Environmental Compliance/Report. Evidence satisfactory to Administrative
Agent that no portion of the Land is “wetlands” under any applicable Law and
that the Land does not contains or is not within or near any area designated as
a hazardous waste site by any Governmental Authority, that neither the Property
nor any adjoining property contains or has ever contained any substance
classified as hazardous or toxic (or otherwise regulated, such as, without
limitation, asbestos, radon and/or petroleum products) under any Law or
governmental requirement pertaining to health or the environment, and that
neither the Property nor any use or activity thereon violates or is or could be
subject to any response, remediation, clean up or other obligation under any Law
or governmental requirement pertaining to health or the environment including a
written report of an environmental assessment of the Property, made within
twelve (12) months prior to the Closing Date, by an engineering firm, and of a
scope and in form and content satisfactory to Administrative Agent, complying
with Administrative Agent’s established guidelines, showing that there is no
evidence of any such substance which has been generated, treated, stored,
released or disposed of in the Property, and such additional evidence as may be
required by Administrative Agent. All reports, drafts of reports, and
recommendations, whether written or oral, from such engineering firm shall be
made available and communicated to Administrative Agent.
12.    Other Documents. Such other instruments, documents, certificates and
other information as Administrative Agent may reasonably request from Borrower,
Guarantor, and any other Person, in form and content satisfactory to
Administrative Agent.
13.    Borrower Identification Due Diligence. All due diligence materials deemed
necessary by Administrative Agent and each Lender with respect to verifying
Borrower’s identity and background information in a manner satisfactory to
Administrative Agent and each Lender.

C-2

--------------------------------------------------------------------------------




Notwithstanding anything stated to the contrary in this Exhibit “C” or elsewhere
in this Agreement or the other Loan Documents, the advance of the Loan and/or
recordation of the Deed of Trust shall be deemed a confirmation by
Administrative Agent and the Lenders that all conditions precedent to the
funding of the Loan as set forth in this Exhibit “C” have been satisfied or
waived for all purposes.

C-3

--------------------------------------------------------------------------------




EXHIBIT “C-1”

CONDITIONS PRECEDENT TO ADDITIONAL ADVANCES
1.    In addition to all other requirements contained in this Agreement, the
following shall be conditions precedent to such Additional Advance unless to the
extent waived by Administrative Agent in its sole discretion:
(i)    Administrative Agent shall have received a Draw Request;
(ii)    In the reasonable opinion of Administrative Agent, the prospect of
payment or performance of all or any part of the Obligations has not been
impaired because of a material adverse change in the financial condition,
results of operations, business or properties of Borrower or Guarantor, provided
that Administrative Agent has delivered to Borrower written notice of such
determination; and
(iii)    In the event that, as of the Closing Date, the coverage provided under
the Title Insurance is in an amount that is less than the amount of the
Aggregate Commitments, evidence reasonably satisfactory to Administrative Agent
that the Title Insurance has been endorsed and brought to date in a manner
reasonably satisfactory to Administrative Agent to increase the coverage by the
amount of each advance through the date of each such advance with no additional
title change or exception not approved by Administrative Agent.
2.    General. Borrower shall be entitled to an Additional Advance only in an
amount reasonably approved by Administrative Agent in accordance with the terms
of this Agreement. Lenders shall not be required to make Additional Advances
more frequently than once each calendar month. Lenders shall, only upon the
satisfaction, as reasonably determined by Administrative Agent, of all
applicable conditions of this Agreement and the Loan Documents, be required to
make the requested Additional Advance to Borrower on a Funding Date which is a
Business Day within five (5) Business Days after such satisfaction. Each Draw
Request, and Borrower’s acceptance of any Additional Advance, shall be deemed to
ratify and confirm, as of the date of the Draw Request and the Additional
Advance, respectively, that, except as specified in the Draw Request, (a) all
representations and warranties in the Loan Documents remain true and correct in
all material respects, and all covenants and agreements in the Loan Documents
remain satisfied, (b) there is no uncured Default existing under the Loan
Documents, (c) all conditions to the Additional Advance, whether or not evidence
thereof is required by Administrative Agent, are satisfied, and (d) all
Additional Advances previously made to Borrower were disbursed, and the proceeds
of the Additional Advance requested in the Draw Request will immediately be
disbursed, for payments of the costs and expenses specified in the applicable
Draw Request, and for no other purpose.
3.    Compliance with Laws; Plans and Specifications; Correction of Construction
Work. Borrower shall use commercially reasonable efforts to ensure that all of
the Capital Improvements and the Tenant Improvements are constructed in
accordance with all applicable (whether present or future) Laws. Upon request of
Administrative Agent, Borrower shall deliver to Administrative Agent copies of
all plans and specifications for any Capital Improvements and

C-1-1

--------------------------------------------------------------------------------




Tenant Improvements to the extent available to Borrower. Prior to commencing any
construction of the Capital Improvements and or any Tenant Improvements, the
applicable plans and specifications shall be approved by all applicable
Governmental Authorities and any tenant (if applicable). Promptly following any
demand by Administrative Agent, Borrower shall correct or cause the correction
of any work that fails to comply with the requirements of this Section 3 and any
material departures or deviations from the applicable improvement plans and
specifications not approved by Administrative Agent. Administrative Agent and
its representatives shall have access to the Property at all reasonable times
and upon no less than twenty-four (24) hours prior notice, and shall have the
right to enter the property and to conduct such inspections thereof at its sole
cost and expense, and subject to the rights of tenants under their leases,
provided that if a Default exists, such inspection shall be at Borrower’s
expense, as they shall deem necessary or desirable for the protection of the
interests of Administrative Agent.
4.    Building Permits; Other Permits. All building, construction and other
permits necessary or required in connection with the construction of any Capital
Improvements or any Tenant Improvements must be issued prior to the commencement
of construction of any of the same. Borrower shall pay, or cause to be paid, all
required fees in connection with such permits.
5.    Advances for Tenant Improvements. So long as no Default or Potential
Default shall exist, Lenders shall make Additional Advances for Tenant
Improvements, provided that Additional Advances for Tenant Improvements shall
not exceed an aggregate amount equal to $23,006,000. Notwithstanding the
foregoing, only $5,750,000 of the Additional Advances in the aggregate, at any
one time, shall be advanced for Speculative Tenant Improvements. As used herein,
“Speculative Tenant Improvements” shall mean any Tenant Improvement on rentable
space on the Property for which no executed Lease exists as of the date when the
work began. Additional Advances for Tenant Improvements shall be made not more
frequently than monthly based on Draw Requests signed by an Authorized Signer in
the form of Exhibit “C 2” or in another form approved by Administrative Agent.
Each Draw Request for Tenant Improvements shall, if required by Administrative
Agent and to the extent applicable, be set forth on AIA Forms G702 and G703 or
another form reasonably approved by Administrative Agent, and shall be
accompanied by (i) invoices, receipts or other evidence reasonably satisfactory
to Administrative Agent verifying the costs for which Loan proceeds are being
requested, and (ii) if required by Administrative Agent, affidavits, lien
waivers and/or releases from all parties who furnished materials and/or services
in connection with the requested payment. Additional Advances for Tenant
Improvements shall not exceed $65.00 per square foot for new Leases of space in
the Improvements or $45.00 per square foot for the renewal of existing Leases of
space in the Improvements. At Borrower’s option, Lenders shall make a single
Additional Advance for Tenant Improvements under a specified Lease or Lenders
shall make periodic Additional Advances for Tenant Improvements as construction
progresses, subject to such retainage requirements as Administrative Agent in
its reasonable judgment may impose. Administrative Agent may require an
inspection of the Property under Section 3 above in order to verify completion
of Tenant Improvements prior to making any such Additional Advance. Lenders
shall not be obligated to make the final Additional Advance for Tenant
Improvements under a given Lease unless the following conditions shall have been
satisfied, to the extent required by Administrative Agent:

C-1-2

--------------------------------------------------------------------------------




(a)    Administrative Agent shall have received such evidence as Administrative
Agent may reasonably require that construction has been completed in a good and
workmanlike manner, in accordance with applicable requirements of all
Governmental Authorities and substantially in accordance with tenant improvement
plans and specifications satisfactory to Administrative Agent;
(b)    To the extent required by applicable Governmental Authorities for the use
and occupancy of the Tenant Improvements, certificates of occupancy and other
applicable permits and releases shall have been issued with respect to the
Tenant Improvements and copies thereof shall have been furnished to
Administrative Agent to the extent requested by Administrative Agent;
(c)    A valid notice of completion shall have been recorded if required under
the laws of the applicable jurisdiction;
(d)    If requested by Administrative Agent, Administrative Agent shall have
received, from the tenant accepting the work, a tenant estoppel certificate
confirming acceptance of the work; provided that if Borrower is unable to obtain
such tenant estoppel certificate after using commercially reasonable efforts to
obtain the same for a period of ten (10) Business Days, Administrative Agent
shall make the requested advance so long as all other applicable conditions have
been satisfied; and
(e)    Administrative Agent shall have received a satisfactory endorsement to
its title insurance policy (to the extent available and to the extent requested
by Administrative Agent).
6.    Advances for Capital Improvements. So long as no Default or Potential
Default shall exist, Lenders shall make Additional Advances for Capital
Improvements, provided that Additional Advances for Capital Improvements shall
not exceed an aggregate amount equal to $3,365,000. Additional Advances for
Capital Improvements shall be made not more frequently than monthly based on
Draw Requests signed by an Authorized Signer in the form of Exhibit “C 2” or in
another form approved by Administrative Agent. Each Draw Request for Capital
Improvements shall, if required by Administrative Agent and to the extent
applicable, be set forth on AIA Forms G702 and G703 or another form reasonably
approved by Administrative Agent, and shall be accompanied by (i) invoices,
receipts or other evidence reasonably satisfactory to Administrative Agent
verifying the costs for which Loan proceeds are being requested, and (ii) if
required by Administrative Agent, affidavits, lien waivers and/or releases from
all parties who furnished materials and/or services in connection with the
requested payment. At Borrower’s option, Lenders shall make a single advance for
any work of Capital Improvements or Lenders shall make periodic advances for
such work of Capital Improvements as construction progresses, subject to such
retainage requirements as Administrative Agent in its reasonable judgment may
impose. Administrative Agent may require an inspection of the Property under
Section 3 above in order to verify completion of any Capital Improvements prior
to making any advance. Lenders shall not be obligated to make the final advance
of the Loan for any work of Capital Improvements unless the following conditions
shall have been satisfied, to the extent required by Administrative Agent:

C-1-3

--------------------------------------------------------------------------------




(a)    Administrative Agent shall have received such evidence as Administrative
Agent may reasonably require that construction has been completed in a good and
workmanlike manner, in accordance with applicable requirements of all
Governmental Authorities and substantially in accordance with any applicable
plans and specifications satisfactory to Administrative Agent;
(b)    To the extent applicable, a valid notice of completion shall have been
recorded if required under the laws of the applicable jurisdiction; and
(c)    Administrative Agent shall have received a satisfactory endorsement to
its title insurance policy (to the extent available and to the extent requested
by Administrative Agent).
7.    Leasing Commissions. So long as no Default or Potential Default shall
exist, Lenders shall make Additional Advances for Leasing Commissions, provided
that Additional Advances for Leasing Commissions shall not exceed an aggregate
amount equal to $6,129,000. Each Draw Request for Leasing Commissions exceeding
One Hundred Thousand Dollars ($100,000) shall be accompanied by evidence
satisfactory to Administrative Agent that such Leasing Commissions are then due
and payable or have been properly paid, including, if required by Administrative
Agent, receipts, lien waivers and/or releases from the party or parties entitled
to all or any portion of such Leasing Commissions.
8.    Reliance. In making any Additional Advance, Administrative Agent and
Lenders shall be entitled to rely on any bill, statement or estimate procured
from the appropriate public office, contractor, broker or insurance company or
agent without any inquiry into the accuracy thereof and without any inquiry to
the accuracy, validity, enforceability or contestability of any cost, expense,
commission, assessment, lien or title or claim thereof. If a Default has
occurred and is continuing, Administrative Agent and Lenders reserve the right
to make any Additional Advance directly to the party furnishing materials and/or
services.
9.    Condition to All Advances. If, in the reasonable opinion of Administrative
Agent, the prospect of payment or performance of all or any part of the
Obligations has been impaired because of a material adverse change in the
financial condition, results of operations, business or properties of Borrower
or Guarantor, Administrative Agent and Lenders shall have no obligation to make
any further Additional Advance, provided that Administrative Agent has delivered
to Borrower written notice of such determination.
10.    Account for Funding Advances. Subject to Administrative Agent’s and
Lenders’ right to advance Loan proceeds as provided in this Agreement,
Administrative Agent may make Additional Advances into Borrower’s Checking
Account or other account designated by Borrower. Borrower hereby irrevocably
authorizes Administrative Agent to deposit any Additional Advance to the credit
of Borrower in that account, by wire transfer or other deposit. Borrower further
irrevocably authorizes Administrative Agent to pay and reimburse itself for any
Expenses incurred by Administrative Agent by debit to such account. This account
shall be used solely for the payment of costs and other purposes associated with
the construction of the Tenant Improvements, the construction of Capital
Improvements, the payment of Leasing Commissions and/or the Loan, and shall not
be used for any other purpose.

C-1-4

--------------------------------------------------------------------------------




11.    Rights and Remedies on Default. Upon the occurrence, and during the
continuance, of any Default, Administrative Agent and Lenders shall have the
right, in addition to any other rights or remedies available to Administrative
Agent and Lenders, to exercise any one or more of the following rights and
remedies:
(a)    Administrative Agent and Lenders may terminate their obligations to
advance any further principal of the Loan by Notice to Borrower.
(b)    Administrative Agent may apply any undisbursed Loan proceeds to the
satisfaction of the conditions of the Loan Documents, irrespective of the
allocation of such Loan proceeds as set forth above.
(c)    Administrative Agent may make advances directly to the property manager.
The execution of this Agreement by Borrower shall, and hereby does, constitute
an irrevocable authorization so to advance the proceeds of the Loan. No further
direction or authorization from Borrower shall be necessary to warrant such
direct advances. Each advance shall be secured by the Deed of Trust and shall
satisfy the obligations of Lenders hereunder to the extent of the amount of the
advance.





C-1-5

--------------------------------------------------------------------------------





 
EXHIBIT "C-2"
 
 
 
 
 
 
 
 
DRAW REQUEST
 
 
 
 
 
 
 
 
[BORROWER'S LETTERHEAD]
 
 
 
 
 
 
 
 
DRAW REQUEST NO. _________
 
 
 
 
 
 
 
 
TO: BANK OF AMERICA, N.A. ("Administrative Agent")
 
 
 
 
 
 
 
 
LOAN NO.
 
 
 
DATE
 
 
 
 
 
 
 
 
 
LOCATION: Towers at Emeryville, Emeryville, California
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BORROWER: KBSIII Towers at Emeryville, LLC, a Delaware limited liability company
 
 
 
 
 
 
 
 
FOR PERIOD ENDING
 
 
 
 
 
 
 
 
 
 
 
In accordance with the Loan Agreement in the amount of $175,000,000 dated as of
December 23, 2014, among Borrower, Administrative Agent and the Lenders as
defined therein,
Borrower requests that $_________________________be advanced from Loan proceeds.
The
proceeds should be credited to the account of
___________________________________________________________________________
Account No.______________________, at _______________________________________.


All of the Borrower's representations set forth in Article ^ of the Loan
Agreement are true and
correct in all material respects.


[DESCRIBE INTENDED USE]


           
AUTHORIZED SIGNER:
 
 
 
 
 
 
Dated:
 




C-2-1

--------------------------------------------------------------------------------




EXHIBIT “D”

LEASING AND TENANT MATTERS
Borrower and Lenders agree as follows:
1.    Representations and Warranties of Borrower Regarding Leases.
Borrower represents and warrants that Borrower has delivered (or will deliver
within thirty (30) days of the date of recording of the Deed of Trust) to
Administrative Agent Borrower’s standard form of tenant lease and copies of all
Leases and any guaranty(ies) thereof, affecting any part of the Improvements,
together with a rent roll for the Property, and no such Lease or guaranty
contains any option or right of first refusal to purchase all or any portion of
the Property or any present or future interest therein.
2.    Covenants of Borrower Regarding Leases and Rents.
Borrower covenants that Borrower (a) will observe and perform all of the
obligations imposed upon the landlord in the Leases and will not do or permit to
be done anything to impair the security thereof; (b) will use its best efforts
to enforce or secure, or cause to be enforced or secured, the performance of
each and every obligation and undertaking of the respective tenants under the
Leases and will appear in and defend, at Borrower’s sole cost and expense, any
action or proceeding arising under, or in any manner connected with, the Leases;
(c) will not collect any of the Rents more than thirty (30) days in advance of
the time when the same become due under the terms of the Leases; (d) will not
discount any future accruing Rents; (e) without the prior written consent of
Administrative Agent, will not execute any assignment of the Leases or the
Rents; (f) except as expressly permitted under this Agreement, will not modify
the rent, the term, the demised premises or the common area maintenance charges
under any of the Leases, or add or modify any option or right of first refusal
to purchase all or any portion of the Property or any present or future interest
therein, or surrender, cancel or terminate any Lease, without the prior written
consent of Administrative Agent (which consent shall not be unreasonably
withheld, conditioned or delayed); and (g) will execute and deliver, at the
request of Administrative Agent, all such assignments of the Leases and Rents in
favor of Administrative Agent as Administrative Agent may from time to time
reasonably require.
3.    Leasing Guidelines.
Except as expressly permitted under this Agreement, Borrower shall not enter
into any Lease of space in the Improvements unless approved or deemed approved
by Administrative Agent prior to execution (which consent shall not be
unreasonably withheld, conditioned or delayed). Borrower’s standard form of
tenant lease, and any revisions thereto, must have the prior written approval of
Administrative Agent. Administrative Agent shall be “deemed” to have approved
any Lease that: (a) is on the standard form lease approved by Administrative
Agent with no deviations except as approved by Administrative Agent (subject to
modifications to address customary lease modifications in the marketplace);
(b) is entered into in the ordinary course of business with a bona fide
unrelated third party tenant, and Borrower, acting in good faith and exercising
due diligence, has determined that the tenant is financially capable of

D-1

--------------------------------------------------------------------------------




performing its obligations under the Lease; (c) is received by Administrative
Agent, together with any guaranty(ies) and financial information received by
Borrower regarding the tenant and any guarantor(s), within fifteen (15) days
after execution; (d) reflects an arm’s length transaction; (e) contains no
option or right of first refusal to purchase all or any portion of the Property
or any present or future interest therein; (f) requires the tenant to execute
and deliver to Administrative Agent an estoppel certificate in form and
substance reasonably acceptable to Administrative Agent within thirty (30) days
after notice from Administrative Agent; and (g) does not cover in excess of
twenty-five percent (25%) of the aggregate net rentable area of the Improvements
or have a rental rate that is less than (i) $33.00 per square foot per year (on
a full service gross basis) for office space in the Improvements, or (ii) $18.00
per square foot per year (on a full service gross basis) for retail space in the
Improvements. Borrower shall provide to Administrative Agent a correct and
complete copy of each Lease, including any exhibits, and any guaranty(ies)
thereof, prior to execution unless the Lease meets the foregoing requirements
for “deemed” approval by Administrative Agent. Borrower shall pay all reasonable
costs incurred by Administrative Agent in reviewing and approving Leases and any
guaranties thereof, and also in negotiating subordination agreements and
subordination, nondisturbance and attornment agreements with tenants, including
reasonable attorneys’ fees and costs.
For Leases that require Administrative Agent’s approval, Borrower shall provide
Administrative Agent with a copy of the letter of intent (“LOI”) for each
proposed Lease and, to the extent available, with financial information on the
proposed tenant to aid Administrative Agent in determining whether it will
consent thereto. A proposed LOI shall be deemed approved by Administrative Agent
unless Administrative Agent disapproves such LOI in writing within five (5)
Business Days after such LOI is submitted to Administrative Agent for approval.
Upon approval (or deemed approval) of the LOI, no further approval will be
required by Administrative Agent and Administrative Agent will have granted its
consent to the Lease that results from the LOI so long as such Lease is on
Borrower’s standard form of tenant lease approved by Administrative Agent (which
lease form may be modified to address customary lease modifications in the
marketplace), and the business terms in the Lease are not materially different
from the terms outlined in the approved (or deemed approved) LOI.
In the event Borrower satisfies all of the conditions of this Section 3 with
respect to any Lease, Administrative Agent’s consent to such Lease shall not be
required.
4.    Delivery of Leasing Information and Documents.
From time to time upon Administrative Agent’s request, Borrower shall promptly
deliver to Administrative Agent (a) complete executed copies of each Lease,
including any exhibits thereto and any guaranty(ies) thereof, (b) a complete
rent roll of the Property, together with such operating statements and leasing
schedules and reports as Administrative Agent may reasonably require, (c) any
and all financial statements of the tenants, subtenants and any lease guarantors
to the extent available to Borrower, and (d) such other information regarding
tenants and prospective tenants and other leasing information as Administrative
Agent may reasonably request (to the extent available to Borrower). Borrower
shall use commercially reasonable efforts to deliver to Administrative Agent
such estoppel certificates, subordination agreements and/or subordination,
non-disturbance and attornment agreements executed by such tenants as
Administrative Agent may reasonably require and subject to the terms of the
applicable leases

D-2

--------------------------------------------------------------------------------




and form estoppels and subordination agreements attached thereto.
Upon Borrower’s request, Administrative Agent agrees to execute a subordination
agreement with respect to any Lease, provided that the subordination agreement
must be in form and substance acceptable to Administrative Agent.

D-3

--------------------------------------------------------------------------------




EXHIBIT “E”

ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment”) is dated as of the Effective
Date set forth below and is entered into by and between _________________ (the
“Assignor”) and ____________________ (the “Assignee”). Capitalized terms used
but not defined herein shall have the meanings given to them in the Loan
Agreement identified below (the “Loan Agreement”), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations as a Lender under the Loan Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including Guaranties), and (ii) to the extent permitted to be assigned under
applicable Law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Loan Agreement, any other
documents or instruments delivered pursuant thereto or in any way based on or
related to any of the foregoing, including, but not limited to contract claims,
tort claims, malpractice claims, statutory claims and all other claims at Law or
in equity, related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.
1.    Assignor:    ______________________________
[Assignor [is] [is not] a Defaulting Lender]
2.    Assignee:    ______________________________ [, an Affiliate/Approved Fund
of _____________]
3.    Borrower(s):    KBSIII Towers at Emeryville, LLC, a Delaware limited
liability company
4.    Administrative Agent: Bank of America, N.A., as the administrative agent
under the Loan Agreement
5.    Loan Agreement: The Loan Agreement, dated as of December 23, 2014, by and
among Borrower(s), the Lenders parties thereto, and Administrative Agent
6.    Assigned Interest:

E-1

--------------------------------------------------------------------------------




Aggregate
Amount of
Commitment/Loans
for all Lenders
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/Loans
$________________
$________________
______________%

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment are hereby agreed to:
ASSIGNOR:
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
ASSIGNEE:
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 



[Consented to and] Accepted:
BANK OF AMERICA, N.A., as Administrative Agent
By:
 
Name:
 
Title:
 


E-2

--------------------------------------------------------------------------------






Borrower is executing in the signature block below for the purpose of
acknowledging receipt of the Assignment and Assumption to which this
acknowledgment is attached and consenting to the assignment provided for
therein, and by signing below, Borrower shall not be incurring any additional
obligations or additional liability.


[Consented to:]
 
 
 
 
By:
 
Name:
 
Title:
 


E-3

--------------------------------------------------------------------------------






ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and (iv) it is [not] a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Loan Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents, or any collateral thereunder, (iii) the financial
condition of Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Loan Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Loan Agreement (subject to receipt of such consents
as may be required under the Loan Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Loan Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Loan
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 4.8 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision independently and without reliance on Administrative Agent
or any other Lender to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision, and (v)
if it is a Foreign Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Loan Agreement, duly completed and
executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
1.3    Assignee’s Address for Notices, etc. Attached hereto as Schedule 1 is all
contact information, address, account and other administrative information
relating to the Assignee.
2.    Payments. From and after the Effective Date, Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after

E-4

--------------------------------------------------------------------------------




the Effective Date. The Assignor and the Assignee shall make all appropriate
adjustments in payments by Administrative Agent for periods prior to the
Effective Date or with respect to the making of this Assignment directly between
themselves.
3.    General Provisions. This Assignment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Assignment may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment by facsimile shall be effective as delivery of
a manually executed counterpart of this Assignment. This Assignment shall be
governed by, and construed in accordance with, the law of the State of
California.

E-5

--------------------------------------------------------------------------------






SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION

ADMINISTRATIVE DETAILS
(Assignee to list names of credit contacts, addresses, phone and facsimile
numbers, electronic mail addresses and account and payment information)
(a)    LIBOR Lending Office:
Assignee name:
 
Address:
 
 
 
 
 
Attention:
 
 
Telephone:
(___)
 
Facsimile:
(___)
 
Electronic Mail:
 

(b)    Domestic Lending Office:
Assignee name:
 
Address:
 
 
 
 
 
Attention:
 
 
Telephone:
(___)
 
Facsimile:
(___)
 
Electronic Mail:
 

(c)    Notice Address:
Assignee name:
 
Address:
 
 
 
 
 
Attention:
 
 
Telephone:
(___)
 
Facsimile:
(___)
 
Electronic Mail:
 

(d)    Payment Instructions:
Account No.:
 
 
Attention:
 
Reference:
 




E-6

--------------------------------------------------------------------------------




EXHIBIT “F”
PROMISSORY NOTE
$______________________                        _______________, _____
FOR VALUE RECEIVED, KBSIII Towers at Emeryville, LLC, a Delaware limited
liability company (“Borrower”), hereby promises to pay to the order of
_____________________ (“Lender”), as one of the lenders under that certain Loan
Agreement (defined below) (collectively, the “Lenders”) by and among Borrower,
the lenders from time to time a party thereto, and Bank of America, N.A., a
national banking association (together with any and all of its successors and
assigns, “Administrative Agent”) as administrative agent for the benefit of the
lenders (the “Loan Agreement”) dated [as of December 23, 2014] [of even date
herewith], without offset, in immediately available funds in lawful money of the
United States of America, at the Administrative Agent’s Office as defined in the
Loan Agreement, the principal sum of _______________________________________
DOLLARS ($_______________________) (or the unpaid balance of all principal
advanced against this Note, if that amount is less), together with interest on
the unpaid principal balance of this Note from day to day outstanding as
provided in the Loan Agreement.
1.    Note; Interest; Payment Schedule. This Note is one of the Notes referred
to in the Loan Agreement and is entitled to the benefits thereof and subject to
prepayment in whole or in part as provided therein. The entire principal balance
of this Note then unpaid shall be due and payable at the times as set forth in
the Loan Agreement. Accrued unpaid interest shall be due and payable at the
times and at the interest rate as set forth in the Loan Agreement until all
principal and accrued interest owing on this Note shall have been fully paid and
satisfied. Any amount not paid when due and payable hereunder shall, to the
extent permitted by applicable Law, bear interest and if applicable a late
charge as set forth in the Loan Agreement.
2.    Security; Loan Documents. The security for this Note includes the Deed of
Trust (as defined in the Loan Agreement). This Note, the Deed of Trust, the Loan
Agreement and all other documents now or hereafter securing, guaranteeing or
executed in connection with the loan evidenced, in whole or in part, by this
Note (the “Loan”), are, as the same have been or may be amended, restated,
modified or supplemented from time to time, herein sometimes called individually
a “Loan Document” and together the “Loan Documents.”
3.    Defaults.
(a)    Upon the occurrence and during the continuance of a Default,
Administrative Agent on behalf of the Lender and the other Lenders shall have
the right to declare the unpaid principal balance and accrued but unpaid
interest on this Note, and all other amounts due hereunder and under the other
Loan Documents, at once due and payable (and upon such declaration, the same
shall be at once due and payable), to foreclose any liens and security interests
securing payment hereof and to exercise any of its other rights, powers and
remedies under this Note, under any other Loan Document, or at Law or in equity.

F-1

--------------------------------------------------------------------------------




(b)    All of the rights, remedies, powers and privileges (together, “Rights”)
of Administrative Agent on behalf of the Lender and the other Lenders provided
for in this Note and in any other Loan Document are cumulative of each other and
of any and all other Rights at Law or in equity. The resort to any Right shall
not prevent the concurrent or subsequent employment of any other appropriate
Right. No single or partial exercise of any Right shall exhaust it or preclude
any other or further exercise thereof, and every Right may be exercised at any
time and from time to time. No failure by Administrative Agent, Lender and the
other Lenders to exercise, and no delay in exercising any Right, including, but
not limited to, the right to accelerate the maturity of this Note, shall be
construed as a waiver of any Default or as a waiver of any Right. Without
limiting the generality of the foregoing provisions, the acceptance by
Administrative Agent or Lender from time to time of any payment under this Note
which is past due or which is less than the payment in full of all amounts due
and payable at the time of such payment, shall not (i) constitute a waiver of or
impair or extinguish the right of Administrative Agent, Lender and the other
Lenders to accelerate the maturity of this Note or to exercise any other Right
at the time or at any subsequent time, or nullify any prior exercise of any such
Right, (ii) constitute a waiver of the requirement of punctual payment and
performance or a novation in any respect, or (iii) in any way excuse the
existence of a Default.
(c)    If Borrower sues any holder in connection with this Note or any other
Loan Document and does not prevail, then Borrower agrees to pay to each such
holder to the extent required under Section 4.15 of the Loan Agreement, in
addition to principal, interest and any other sums owing to Administrative
Agent, Lender and the other Lenders hereunder and under the other Loan
Documents, all costs and expenses incurred by such holder in any such suit or
proceeding, including attorneys’ fees and expenses, investigation costs and all
court costs.
4.    Heirs, Successors and Assigns. The terms of this Note and of the other
Loan Documents shall bind and inure to the benefit of Borrower and Lender and
their respective successors and assigns permitted by the Loan Agreement. The
foregoing sentence shall not be construed to permit Borrower to assign the Loan
except as otherwise permitted under the Loan Agreement. As further provided in
the Loan Agreement, Lender may, at any time, sell, transfer, or assign all or a
portion of its interest in this Note, the Deed of Trust and the other Loan
Documents, as set forth in the Loan Agreement.
5.    General Provisions. Time is of the essence with respect to Borrower’s
obligations under this Note. If more than one Person executes this Note as
“Borrower,” all of said parties shall be jointly and severally liable for
payment of the indebtedness evidenced hereby. Borrower and all sureties,
endorsers, guarantors and any other party now or hereafter liable for the
payment of this Note in whole or in part, hereby severally (a) waive demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agree that neither
Administrative Agent, Lender nor any other Lender shall be required first to
institute suit or exhaust its remedies hereon against Borrower or others liable
or to become liable hereon or to perfect or enforce its rights against them or
any security herefor; (d) consent to any extensions or postponements of time of
payment of this Note for any period or periods of

F-2

--------------------------------------------------------------------------------




time and to any partial payments, before or after maturity, and to any other
indulgences with respect hereto, without notice thereof to any of them; (e)
waive the benefit of all homestead and similar exemptions as to this Note; (f)
agree that their liability under this Note shall not be affected or impaired by
any determination that any security interest or lien taken by Administrative
Agent, Lender or any other Lender to secure this Note is invalid or unperfected;
and (g) hereby subordinate any and all rights against any other Borrower and any
of the security for the payment of this Note, whether by subrogation, agreement
or otherwise, until this Note is paid in full. A determination that any
provision of this Note is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Note to any Person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other Persons or circumstances. This Note may not
be amended except in a writing specifically intended for such purpose and
executed by the party against whom enforcement of the amendment is sought.
Captions and headings in this Note are for convenience only and shall be
disregarded in construing it. The words “include” and “including” shall be
interpreted as if followed by the words “without limitation.” THIS NOTE, AND ITS
VALIDITY, ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED BY CALIFORNIA LAW
(WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES
FEDERAL LAW.
6.    Notices. Any notice, request, or demand to or upon Borrower or Lender
shall be deemed to have been properly given or made when delivered in accordance
with the Loan Agreement.
7.    No Usury. It is expressly stipulated and agreed to be the intent of
Borrower, Administrative Agent and all Lenders at all times to comply with
applicable state Law or applicable United States federal Law (to the extent that
it permits a Lender to contract for, charge, take, reserve, or receive a greater
amount of interest than under state Law) and that this Section shall control
every other covenant and agreement in this Note and the other Loan Documents. If
applicable state or federal Law should at any time be judicially interpreted so
as to render usurious any amount called for under this Note or under any of the
other Loan Documents, or contracted for, charged, taken, reserved, or received
with respect to the Loan, or if Administrative Agent’s exercise of the option to
accelerate the Maturity Date, or if any prepayment by Borrower results in
Borrower’s having paid any interest in excess of that permitted by applicable
Law, then it is Administrative Agent’s and each Lender’s express intent that all
excess amounts theretofore collected by Administrative Agent or any Lender shall
be credited on the principal balance of this Note and all other indebtedness and
the provisions of this Note and the other Loan Documents shall immediately be
deemed reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new documents, so as to
comply with the applicable Law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder or thereunder. All sums paid or agreed to
be paid to Lenders for the use, forbearance, or detention of the Loan shall, to
the extent permitted by applicable Law, be amortized, prorated, allocated, and
spread throughout the full stated term of the Loan until payment in full so that
the rate or amount of interest on account of the Loan does not exceed the
maximum lawful rate from time to time in effect and applicable to the Loan for
so long as the Loan is outstanding.

F-3

--------------------------------------------------------------------------------




8.    Limited Recourse Provision. Lender shall not have any recourse against,
nor shall there be any personal liability to, the members of Borrower, or to any
shareholders, members, partners, beneficial interest holders or any other entity
or person in the ownership (directly or indirectly) of Borrower with respect to
the obligations of Borrower under this Note. For purposes of clarification, in
no event shall the above language limit, reduce or otherwise affect Borrower's
liability or obligations under the Loan Documents, Guarantor’s liability or
obligations under the Guaranty, or Administrative Agent’s and each Lender’s
right to exercise any rights or remedies against any collateral securing the
Loan.
THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.
[Signatures begin on following page.]

F-4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower has duly executed this Note as of the date first
above written.


KBSIII TOWERS AT EMERYVILLE, LLC,
a Delaware limited liability company


By:    KBSIII REIT ACQUISITION XXI, LLC,
a Delaware limited liability company,
its sole member


By:    KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,
its general partner


By:
/s/ Charles J. Schreiber, Jr.
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer






F-5

--------------------------------------------------------------------------------






EXHIBIT “G”

SCHEDULE OF LENDERS
BANK OF AMERICA, N.A., as Administrative Agent:
Notices:


Bank of America, N.A.
5 Park Plaza, Suite 500
Irvine, California 92614
Attn: Kevin McLain
Telephone: (949) 794-7174
Facsimile: (949) 794-7422
Electronic Mail: kevin.mclain@bml.com


Payment Instructions:


Bank of America, N.A.
ABA Number: 026009593
Attention: Syndicated Wires
Account No: 1367051723000
Reference: KBSIII TOWERS AT EMERYVILLE LLC (CID 8915)


BANK OF AMERICA, N.A., as Lender:


Domestic and LIBOR Lending Office:    Commitment Amount: $175,000,000


Bank of America, N.A.    Pro Rata Share: 100%
5 Park Plaza, Suite 500
Irvine, California 92614
Attn: Rita Ramos
Telephone: (949) 794-7143
Facsimile: (877) 770-3292
Electronic Mail: rita.ramos@baml.com

G-1

--------------------------------------------------------------------------------






Notices:


Bank of America, N.A.
5 Park Plaza, Suite 500
Irvine, California 92614
Attn: Kevin McLain
Telephone: (949) 794-7174
Facsimile: (949) 794-7422
Electronic Mail: kevin.mclain@baml.com


Payment Instructions:


Bank of America, N.A.
ABA Number: 026009593
Attention: Syndicated Wires
Account No: 1367051723000
Reference: KBSIII TOWERS AT EMERYVILLE LLC (CID 8915)

G-2

--------------------------------------------------------------------------------




EXHIBIT “H”
SWAP CONTRACTS
1.    Swap Documentation. If Borrower elects to enter into a Swap Contract,
within the timeframes required by Administrative Agent and Swap Counterparty,
Borrower shall deliver to Swap Counterparty the following documents and other
items, executed and acknowledged as appropriate, all in form and substance
satisfactory to Administrative Agent and Swap Counterparty: (a) Master Agreement
in the form published by the International Swaps and Derivatives Association,
Inc. and related schedule in the form agreed upon between Borrower and Swap
Counterparty; (b) a confirmation under the foregoing, if applicable; (c) if
Borrower is anything other than a natural Person, evidence of due authorization
to enter into transactions under the foregoing Swap Contract with Swap
Counterparty, together with evidence of due authorization and execution of any
Swap Contract; and (d) such other title endorsements, documents, instruments,
opinions and agreements as Administrative Agent and Swap Counterparty may
require to evidence satisfaction of the conditions set forth in this Section 1.
2.    Conveyance and Security Interest. To secure the Obligations, Borrower
hereby assigns and transfers to Administrative Agent, and grants to
Administrative Agent a security interest in, all of Borrower’s right, title and
interest, but not its obligations, duties or liabilities for any breach, in,
under and to the Swap Contract, any and all amounts received by Borrower in
connection therewith or to which Borrower is entitled thereunder, and all
proceeds of the foregoing.
3.    Cross-Default. It shall be a Default under this Agreement if any Event of
Default occurs as defined under any Swap Contract as to which Borrower is the
Defaulting Party, and the same is not cured, or any amounts payable with respect
to such Event of Default are not paid, within thirty (30) days after notice of
such Event of Default has been delivered to Borrower. As used in this Section,
the term “Defaulting Party” has the meanings ascribed to it in the Swap
Contract.
4.    Remedies; Cure Rights. In addition to any and all other remedies to which
Administrative Agent, Lenders and Swap Counterparty are entitled at law or in
equity, Swap Counterparty shall have the right, to the extent so provided in any
Swap Contract or any Master Agreement relating thereto, (a) to declare an event
of default, termination event or other similar event thereunder and to designate
an Early Termination Date as defined under the Master Agreement, and (b) to
determine net termination amounts in accordance with the Swap Contract and to
setoff amounts between Swap Contracts. Administrative Agent shall have the right
at any time (but shall have no obligation) to take in its name or in the name of
Borrower such action as Administrative Agent may at any time determine to be
necessary or advisable to cure any default under any Swap Contract or to protect
the rights of Borrower or Swap Counterparty thereunder; provided, however, that
Administrative Agent shall give prior written notice to the applicable Borrower
before taking any such action. For this purpose, Borrower hereby constitutes
Administrative Agent its true and lawful attorney-in-fact with full power of
substitution, which power of attorney is coupled with an interest and
irrevocable, to exercise, at the election of Administrative Agent, any and all
rights and remedies of Borrower under the Swap Contract, including making any
payments thereunder and consummating any transactions contemplated

H-1

--------------------------------------------------------------------------------




thereby, and to take any action that Administrative Agent may deem proper in
order to collect, assert or enforce any claim, right or title, in and to the
Swap Contract hereby assigned and conveyed, and generally to take any and all
such action in relation thereto as Administrative Agent shall deem advisable.
Administrative Agent shall not incur any liability if any action so taken by
Administrative Agent or on its behalf shall prove to be inadequate or invalid.
Borrower expressly understands and agrees that Administrative Agent is not
hereby assuming any duties or obligations of Borrower to make payments to Swap
Counterparty under any Swap Contract or under any other Loan Document. Such
payment duties and obligations remain the responsibility of the applicable
Borrower notwithstanding any language in this Agreement.
5.    Miscellaneous Covenants.
(a)    Borrower shall, upon entering into any Swap Contract, pay all sums
required to be paid by Borrower thereunder.
(b)    No Swap Contract shall alter, impair, restrict, limit or modify in any
respect the obligation of Borrower to pay interest or other sums due under the
Loan Documents, as and when the same become due and payable.
6.    Automatic Deduction and Credit.
(a)    At all times when any Swap Contract is in effect, Borrower shall maintain
in good standing with Administrative Agent, Wells Fargo Bank, N.A. or another
financial institution reasonably satisfactory to Administrative Agent an account
(the “Checking Account”) designated by Borrower.
(b)    At all times when any Swap Contract is in effect, all monthly payments
owed by Borrower under the Agreement will be automatically deducted on their due
dates from the Checking Account. Administrative Agent is hereby authorized to
apply the amounts so debited to Borrower’s obligations under the Loan. Borrower
hereby agrees to direct any financial institution where the Checking Account is
maintained to allow Administrative Agent to debit the Checking Account as
provided herein. Notwithstanding the foregoing, Administrative Agent will not
automatically deduct the principal payment at maturity from the Checking Account
(or any other account designated by Borrower).
(c)    At all times when any Swap Contract is in effect, all payments owed by
Borrower under any Swap Contract will be automatically deducted on their due
dates from the Checking Account (or any other account designated by Borrower).
The preceding sentence includes Borrower’s authorization for Administrative
Agent to debit from the Checking Account (or any other account designated by
Borrower) any monetary obligation owed by Borrower to Swap Counterparty
following any Early Termination Date, as defined under the Master Agreement.
Swap Counterparty is hereby authorized to apply the amounts so debited to the
obligations of Borrower under the applicable Swap Contract.
(d)    Borrower shall maintain sufficient funds on the dates when Administrative
Agent enters debits authorized by this Agreement. If there are insufficient
funds in the Checking Account on any date when Administrative Agent enters any
debit authorized by this Agreement, without limiting Administrative Agent’s and
Lenders’ other rights and remedies in such an event,

H-2

--------------------------------------------------------------------------------




the debit will be reversed in whole or in part, in Administrative Agent’s sole
and absolute discretion, and such amount not debited shall be deemed to be
unpaid and shall be immediately due and payable in accordance with the terms of
this Agreement and/or the Swap Contract, as applicable.
(e)    So long as there is no Default existing under this Agreement or any Swap
Contract, Administrative Agent will automatically credit the Checking Account
(or any other account designated by Borrower) for payments owed by Swap
Counterparty under the Swap Contract. Administrative Agent will credit the
Checking Account (or any other account designated by Borrower) on the dates the
foregoing payments become due; provided, however, that if a due date does not
fall on a Business Day, Administrative Agent will credit the Checking Account
(or any other account designated by Borrower) on the first Business Day
following such due date.



H-3

--------------------------------------------------------------------------------




EXHIBIT “I”
EXTENSION CONDITIONS
Borrower’s option to extend the Maturity Date to the Extended Maturity Date
shall be subject to the following conditions being satisfied by Borrower at
Borrower’s sole expense:
1.    Borrower shall have delivered to Administrative Agent a written notice of
Borrower’s election to extend the Maturity Date no later than sixty (60) days,
but no earlier than one hundred twenty (120) days, prior to the Initial Maturity
Date.
2.    No Default or Potential Default shall have occurred and then be continuing
as of (i) the date of Borrower’s notice of election to extend the Maturity Date
or (ii) the Initial Maturity Date;
3.    Current financial statements regarding Borrower and Guarantor (dated not
earlier than thirty (30) days prior to the request for extension) and all other
financial statements and other information as may be required under the Loan
Documents regarding Borrower, Guarantor and the Property (as hereinafter
defined), shall have been submitted promptly to Administrative Agent, and there
shall not have occurred, in the reasonable opinion of Administrative Agent, any
material adverse change in the business or financial condition of Borrower,
Guarantor, or in the Property or in any other state of facts submitted to
Administrative Agent in connection with the Loan Documents, from that which
existed on the date of this Agreement. This condition shall be deemed satisfied
to the extent that Borrower and Guarantor have complied with the reporting
requirements set forth in Section 4.8 of this Agreement.
4.    Whether or not the extension becomes effective, Borrower shall pay all
out-of-pocket costs and expenses incurred by Administrative Agent in connection
with the proposed extension (pre- and post-closing), including appraisal fees
and reasonable attorneys’ fees actually incurred by Administrative Agent; all
such costs and expenses incurred up to the time of Administrative Agent’s
written agreement to the extension shall be due and payable on or prior to
Administrative Agent’s execution of that agreement (or if the proposed extension
does not become effective, then upon demand by Administrative Agent), and any
future failure to pay such amounts shall constitute a Default.
5.    Administrative Agent shall have received and approved the most recent MAI
appraisal of the Property (which MAI appraisal must be dated no more than twelve
(12) months prior to the Initial Maturity Date) meeting all applicable
regulatory requirements, taking into account then-current market conditions.
6.    Not later than the Initial Maturity Date, (i) the extension shall have
been consented to and documented to Administrative Agent’s satisfaction by
Borrower, Guarantor and Administrative Agent; and (ii) Administrative Agent
shall have been provided with an updated title report and judgment and lien
searches, and appropriate title insurance endorsements shall have been issued as
reasonably required by Administrative Agent (provided that such endorsements are
generally issued by title companies in the applicable jurisdiction).

I-1

--------------------------------------------------------------------------------




7.    At the time of such extension, the portion of the Property then subject to
the lien of the Deed of Trust shall have a Loan-to-Value Ratio of less than or
equal to sixty-five percent (65%). In the event this Loan-to-Value Ratio is not
met, Borrower may satisfy this Loan-to-Value Ratio on or prior to the extension
date by making a voluntary paydown of the Loan, without prepayment fees or
premiums other than the payment of any Consequential Loss.
8.    As of the most recent Test Date, Borrower shall satisfy an Ongoing Debt
Service Coverage Ratio of at least 1.25 to 1.00. In the event this Ongoing Debt
Service Coverage Ratio is not met, Borrower may satisfy this Ongoing Debt
Service Coverage Ratio on or prior to the extension date by making a voluntary
paydown of the Loan, without prepayment fees or premiums other than the payment
of any Consequential Loss.
9.    Borrower shall have paid the Extension Fee to Administrative Agent for the
benefit of Lenders on or prior to the Initial Maturity Date.

I-2

--------------------------------------------------------------------------------




EXHIBIT “J”
FINANCIAL COVENANTS


1.Net Worth. Unless and until a Repayment Guaranty Termination Event shall
occur, Guarantor shall maintain on a consolidated basis a Net Worth equal to at
least Two Hundred Fifty Million Dollars ($250,000,000). This covenant will be
calculated as of June 30 and December 31 of each year commencing on December 31,
2014 using the results from Guarantor’s Financial Statements delivered to Lender
for the fiscal period ending as of such date. For purposes of this section:
“Net Worth” means the Total Assets of Guarantor minus the Total Liabilities of
Guarantor.
“Total Assets” means the sum of (i) the undepreciated cost of all real
properties owned by Guarantor and its subsidiaries, determined on a consolidated
basis for the applicable measuring period in accordance with GAAP (including any
intangible assets and liabilities related to the acquisition of properties as
required by GAAP), plus (ii) plus the book value of all other real estate
related assets (including but not limited to, loans secured by real estate,
mezzanine loans, and real estate securities) owned by Guarantor and its
subsidiaries, determined on a consolidated basis in accordance with GAAP, plus
(iii) all unencumbered cash and cash equivalent investments in which the use is
unrestricted.
“Total Liabilities” means the sum of all debt of Guarantor and its subsidiaries
(including guaranties) determined on a consolidated basis for the applicable
measuring period at the contractual amount owed. For the purpose of
clarification, guarantees provided by Guarantor for indebtedness of Guarantor's
subsidiaries shall only be counted once for the purpose of calculating Total
Liabilities.
2.Leverage Ratio. Unless and until a Repayment Guaranty Termination Event shall
occur, Guarantor shall maintain Leverage Ratio not to exceed sixty-five percent
(65%). This covenant will be calculated as of June 30 and December 31 of each
year commencing on December 31, 2014 using the results from Guarantor’s
Financial Statements delivered to Lender for the fiscal period ending as of such
date. For purposes of this section:
“Leverage Ratio” means the ratio, expressed as a percentage, of the Total
Liabilities of Guarantor to the Total Assets of Guarantor.
3.Unencumbered Liquid Assets. Unless and until a Repayment Guaranty Termination
Event shall occur, Guarantor shall maintain Unencumbered Liquid Assets having an
aggregate market value of not less than Five Million Dollars ($5,000,000). This
covenant will be calculated as of June 30 and December 31 of each year
commencing on December 31, 2014 using the results from Guarantor’s Financial
Statements delivered to Lender for the fiscal period ending as of such date. For
purposes of this section:

J-1

--------------------------------------------------------------------------------




“Eligible Stocks” includes any common or preferred stock which (i) is not
control or restricted stock under Rule 144 of the General Rules and Regulations
promulgated by the Securities and Exchange Commission under the Securities Act
of 1933, as amended, or subject to any other regulatory or contractual
restrictions on sales, (ii) is traded on a U. S. national stock exchange,
including NASDAQ, with a liquidity on such exchange for such stock acceptable to
the Lender and (iii) has, as of the close of trading on the applicable exchange
(excluding after hours trading), a per share price of at least Ten Dollars
($10).
“Unencumbered Liquid Assets” means the following assets (excluding assets of any
retirement plan) which (i) are not the subject of any lien, pledge, security
interest or other arrangement with any creditor to have his claim satisfied out
of the asset (or proceeds thereof) prior to the general creditors of the owner
of the asset, (ii) are held solely in the name of one or more credit parties
subject to this covenant (with no other persons or entities having ownership
rights therein), (iii) may be converted to cash within five (5) days, and (iv)
are otherwise acceptable to the Lender in its reasonable discretion:
(a)Cash or cash equivalents held in the United States and denominated in United
States dollars;
(b)United States Treasury or governmental agency obligations which constitute
full faith and credit of the United States of America;
(c)Commercial paper rated P-1 or A1 by Moody’s or S&P, respectively;
(d)Medium and long-term securities rated investment grade by one of the rating
agencies described in (c) above;
(e)Eligible Stocks; and
(f)Mutual funds quoted in The Wall Street Journal which invest primarily in the
assets described in (a) – (e) above.









J-2

--------------------------------------------------------------------------------




EXHIBIT “K-1”

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Loan Agreement, dated as of December 23, 2014,
by and among KBSIII Towers at Emeryville, LLC, a Delaware limited liability
company, as borrower, Bank of America, N.A., as Administrative Agent, and each
lender from time to time party thereto (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Loan Agreement”).
Pursuant to the provisions of Section 2.1(e) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the interest in the Loan (as well as any Note evidencing such interest in the
Loan) in respect of which it is providing this certificate, (ii) it is not a
bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
ten percent shareholder of Borrower within the meaning of Section 871(h)(3)(B)
of the Code and (iv) it is not a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower and
Administrative Agent, and (2) the undersigned shall have at all times furnished
Borrower and Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[NAME OF LENDER]
By:    __________________________________
Name:    ____________________________
Title:    ____________________________
Date:    _________________, 20[__]



K-1-1

--------------------------------------------------------------------------------




EEXHIBIT “K-2”

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Loan Agreement, dated as of December 23, 2014,
by and among KBSIII Towers at Emeryville, LLC, a Delaware limited liability
company, as borrower, Bank of America, N.A., as Administrative Agent, and each
lender from time to time party thereto (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Loan Agreement”).
Pursuant to the provisions of Section 2.1(e) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[NAME OF PARTICIPANT]
By:    __________________________________
Name:    ____________________________
Title:    ____________________________
Date:    _________________, 20[__]



K-2-1

--------------------------------------------------------------------------------




EXHIBIT “K-3”

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Loan Agreement, dated as of December 23, 2014,
by and among KBSIII Towers at Emeryville, LLC, a Delaware limited liability
company, as borrower, Bank of America, N.A., as Administrative Agent, and each
lender from time to time party thereto (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Loan Agreement”).
Pursuant to the provisions of Section 2.1(e) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[NAME OF PARTICIPANT]
By:    __________________________________
Name:    ____________________________
Title:    ____________________________
Date:    _________________, 20[__]

K-3-1

--------------------------------------------------------------------------------




EXHIBIT “K-4”

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Loan Agreement, dated as of December 23, 2014,
by and among KBSIII Towers at Emeryville, LLC, a Delaware limited liability
company, as borrower, Bank of America, N.A., as Administrative Agent, and each
lender from time to time party thereto (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Loan Agreement”).
Pursuant to the provisions of Section 2.1(e) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
interest in the Loan (as well as any Note evidencing such interest in the Loan)
in respect of which it is providing this certificate, (ii) its direct or
indirect partners/members are the sole beneficial owners of such interest in the
Loan (as well as any Note evidencing such interest in the Loan), (iii) with
respect to the extension of credit pursuant to the Loan Agreement or any other
Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished Administrative Agent and Borrower with IRS
FormW-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform Borrower and Administrative Agent, and (2) the
undersigned shall have at all times furnished Borrower and Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[NAME OF LENDER]
By:    __________________________________
Name:    ____________________________
Title:    ____________________________
Date:    _________________, 20[__]

L-1

--------------------------------------------------------------------------------




EXHIBIT “L”

FORM OF SECURED PARTY DESIGNATION NOTICE
Secured Party Designation Notice
TO:    Bank of America, N.A., as Administrative Agent
RE:    Loan Agreement, dated as of December 23, 2014, by and among KBSIII Towers
at Emeryville, LLC, a Delaware limited liability company, as borrower, the
Lenders and Bank of America, N.A., as Administrative Agent (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Loan Agreement”; capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Loan Agreement)
DATE:    [Date]

--------------------------------------------------------------------------------



[Name of Hedge Bank] (the “Secured Party”) hereby notifies you, pursuant to the
terms of the Loan Agreement, that the Secured Party meets the requirements of a
Hedge Bank under the terms of the Loan Agreement and is a Hedge Bank under the
Loan Agreement and the other Loan Documents.
Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.
A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.


 
,
as a Hedge Bank
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 


L-1